Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of August 18, 2017

 

among

 

INNOVIVA, INC.,
as the Borrower,

 

The Several Lenders
from Time to Time Parties Hereto

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent

 

_____________________________________________________________

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger

 

MORGAN STANLEY SENIOR FUNDING, INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Bookrunners

 

BANK OF AMERICA, N.A.,

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Clause

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

1.2.

Other Interpretive Provisions

52

1.3.

Pro Forma Calculations; Limited Condition Acquisitions

53

1.4.

Rounding

55

1.5.

Rates

55

1.6.

Cashless Rolls

55

 

 

 

SECTION 2.

AMOUNT AND TERMS OF TERM COMMITMENTS

55

 

 

 

2.1.

Term Commitments

55

2.2.

Procedure for Term Loan Borrowing

56

2.3.

Repayment of Term Loans

56

2.4.

Incremental Term Loans

56

2.5.

Fees

60

2.6.

Refinancing Amendments

60

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO LOANS

61

 

 

 

3.1.

Optional Prepayments

61

3.2.

Mandatory Prepayments; Termination of Commitments; Prepayment Premium

62

3.3.

Conversion and Continuation Options

65

3.4.

Limitations on LIBOR Tranches

66

3.5.

Interest Rates and Payment Dates

66

3.6.

Computation of Interest and Fees

67

3.7.

Inability to Determine Interest Rate

67

3.8.

Pro Rata Treatment; Application of Payments; Payments

68

3.9.

Requirements of Law

69

3.10.

Taxes

71

3.11.

Indemnity

75

3.12.

Change of Lending Office

75

3.13.

Replacement of Lenders

75

3.14.

Evidence of Debt

76

3.15.

Illegality

77

3.16.

Extension Offers

77

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

78

 

 

 

4.1.

Financial Condition

79

4.2.

No Change

79

4.3.

Corporate Existence; Compliance with Law

79

4.4.

Power; Authorization; Enforceable Obligations

79

4.5.

No Legal Bar

80

 

i

--------------------------------------------------------------------------------


 

4.6.

Litigation and Adverse Proceedings

80

4.7.

Insurance

80

4.8.

Ownership of Property; Liens

80

4.9.

Intellectual Property; Royalty Rights

81

4.10.

Taxes

82

4.11.

Federal Reserve Regulations

82

4.12.

Labor Matters

82

4.13.

ERISA

82

4.14.

Investment Company Act

83

4.15.

Capital Stock and Ownership Interests of Subsidiaries

83

4.16.

Use of Proceeds

83

4.17.

Environmental Matters

83

4.18.

Accuracy of Information, etc.

84

4.19.

Security Documents

85

4.20.

Solvency

85

4.21.

Senior Indebtedness

85

4.22.

EEA Financial Institution

85

4.23.

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

85

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

86

 

 

 

5.1.

Conditions to Extension of Credit

86

5.2.

Conditions to Each Incremental Term Loan

89

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

89

 

 

 

6.1.

Financial Statements

89

6.2.

Certificates; Other Information

90

6.3.

Payment of Taxes

91

6.4.

Maintenance of Existence; Compliance

91

6.5.

Maintenance of Property; Insurance

92

6.6.

Inspection of Property; Books and Records; Discussions

92

6.7.

Notices

93

6.8.

Environmental Laws

93

6.9.

Intellectual Property; Royalty Rights

94

6.10.

Post-Closing; Additional Collateral, etc.

94

6.11.

Further Assurances

96

6.12.

Rated Credit Facility; Corporate Ratings

97

6.13.

Use of Proceeds

97

6.14.

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws

97

6.15.

Designation of Subsidiaries

97

 

 

 

SECTION 7.

NEGATIVE COVENANTS

98

 

 

 

7.1.

Indebtedness

98

7.2.

Liens

101

7.3.

Fundamental Changes

105

 

ii

--------------------------------------------------------------------------------


 

7.4.

Disposition of Property

106

7.5.

Restricted Payments

109

7.6.

Investments

111

7.7.

Optional Payments and Modifications of Certain Debt Instruments

113

7.8.

Transactions with Affiliates

115

7.9.

Lines of Business

116

7.10.

Hedge Agreements

116

7.11.

Changes in Fiscal Periods

116

7.12.

Negative Pledge Clauses

116

7.13.

Clauses Restricting Subsidiary Distributions

117

 

 

 

SECTION 8.

EVENTS OF DEFAULT

119

 

 

 

8.1.

Events of Default

119

 

 

 

SECTION 9.

THE AGENTS

121

 

 

 

9.1.

Appointment and Authority

121

9.2.

Rights as a Lender

122

9.3.

Exculpatory Provisions

122

9.4.

Reliance

123

9.5.

Delegation of Duties

124

9.6.

Resignation of Administrative Agent or Collateral Agent

124

9.7.

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

125

9.8.

No Other Duties

126

9.9.

Administrative Agent May File Proofs of Claim

126

9.10.

Collateral and Guarantee Matters

126

9.11.

Additional Secured Parties

128

9.12.

Withholding Tax

128

9.13.

Certain ERISA Matters

129

 

 

 

SECTION 10.

MISCELLANEOUS

131

 

 

 

10.1.

Amendments and Waivers

131

10.2.

Notices

134

10.3.

No Waiver; Cumulative Remedies

137

10.4.

Survival of Representations and Warranties

137

10.5.

Payment of Expenses and Taxes; Indemnity

137

10.6.

Successors and Assigns; Participations and Assignments

140

10.7.

Sharing of Payments; Set-off

146

10.8.

Counterparts

146

10.9.

Severability

147

10.10.

Integration

147

10.11.

GOVERNING LAW

147

10.12.

Submission To Jurisdiction; Waivers

147

10.13.

Acknowledgments

148

10.14.

Intercreditor Agreements

149

 

iii

--------------------------------------------------------------------------------


 

10.15.

Confidentiality

149

10.16.

WAIVERS OF JURY TRIAL

150

10.17.

Judgment Currency

151

10.18.

Patriot Act Notice

151

10.19.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

151

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1.1

 

Commitments

4.15

 

Subsidiaries

4.19

 

UCC Filing Jurisdictions

7.1

 

Existing Indebtedness

7.2

 

Existing Liens

7.6

 

Existing Investments

7.8

 

Existing Affiliate Transactions

7.12

 

Clauses Restricting Negative Pledges

7.13

 

Clauses Restricting Subsidiary Distributions

 

 

 

EXHIBITS:

 

 

 

A

 

Form of Assignment and Assumption

B

 

Form of Borrowing Notice

C

 

Guarantee and Collateral Agreement

D-1

 

Form of Tax Status Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

D-2

 

Form of Tax Status Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

D-3

 

Form of Tax Status Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

D-4

 

Form of Tax Status Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

E

 

Form of Note

F-1

 

Form of Closing Certificate

F-2

 

Form of Compliance Certificate

G

 

Form of Interest Election Request

H

 

Form of Borrower Assignment and Assumption

I

 

Form of Perfection Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 18, 2017 among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement as “Lenders,” and MORGAN
STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, and together
with its successors and assigns in such capacity, the “Collateral Agent”).

 

WHEREAS, the Borrower intends to repay all outstanding amounts under the
Borrower’s LABA PhaRMASM 9.0% Fixed Rate Term Notes due 2029 (the “2029 Notes”),
terminate any commitments in respect of the 2029 Notes and terminate all
guarantees and Liens in support of the 2029 Notes (collectively, the
“Refinancing”).

 

WHEREAS, the Borrower has requested that the Lenders make available the Initial
Term Commitments and the Initial Term Loans on the Effective Date, the proceeds
of which will be used, together with cash on hand of the Borrower, to finance
the Refinancing and to pay related fees and expenses.

 

WHEREAS, the Lenders are willing to make available the Initial Term Commitments
and the Initial Term Loans for such purposes on the terms and subject to the
conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1.                            Defined Terms. As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“2023 Convertible Notes”: the Borrower’s 2.125% Convertible Subordinated Notes
due 2023.

 

“2029 Notes”: as defined in the recitals to this Agreement.

 

“2025 Convertible Notes”: the Borrower’s 2.50% Convertible Senior Notes due
2025.

 

“ABR”: a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of (a) Prime Rate,
(b) ½ of 1% per annum above the Federal Funds Effective Rate, (c) the LIBOR Rate
for an Interest Period of one month plus 1.00% (or, if such day is not a
Business Day, the immediately preceding Business Day) and (d) in the case of the
Initial Term Loans, 2.00%.  If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, ABR shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist.  Any change in

 

--------------------------------------------------------------------------------


 

ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBOR Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate,
respectively.

 

“ABR Loans”: Term Loans the rate of interest applicable to which is based upon
the ABR.

 

“Accounting Change”: as defined in Section 1.2(e).

 

“Acquired Person”: as defined in Section 7.1(i).

 

“Additional Refinancing Lender”: as defined in Section 2.6.

 

“Administrative Agent”: as defined in the preamble to this Agreement.

 

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender”: as defined in Section 3.13.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person. 
For purposes of this definition, “control” of a Person means the possession,
direct or indirect, of the power to direct or cause the direction of management
or policies of a Person, whether through ownership of securities, by contract or
otherwise; provided, however, that for purposes of Section 7.8, the term
“Affiliate” shall also include (i) any person that directly or indirectly owns
more than 20% of any class of Capital Stock of the person specified or (ii) any
person that is an officer or director of the person specified.

 

“Agent Fee Letter”: the Agent Fee Letter dated July 31, 2017 between the
Borrower and Morgan Stanley Senior Funding, Inc.

 

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Lead Arranger, the Joint Bookrunners and the Documentation Agent.

 

“Agreement”: this Credit Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or that prohibit bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, and other
similar legislation in any other jurisdictions.

 

“Anti-Terrorism Laws”: any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Assets Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin”: in the case of the Initial Term Loans, 4.50% per annum for
LIBOR Rate Loans and 3.50% per annum for ABR Loans.

 

“Approved Electronic Communications”: collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to any Agent or Lender by means of electronic
communications pursuant to Section 10.2(b) or Section 10.2(d), including through
the Platform.

 

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is primarily engaged in making, purchasing, holding or otherwise
investing in commercial loans, or similar extensions of credit in the ordinary
course and is administered or managed by (a) such Lender, (b) an Affiliate of
such Lender, or (c) an entity or an Affiliate of an entity that administers or
manages such Lender.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Restricted Subsidiary of the Borrower to a Person other than to any Group Member
(excluding in any case any such Disposition permitted by Section 7.4 other than
Section 7.4(p), Section 7.4(r) and Section 7.4(t)) that yields gross proceeds to
any Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A (or any
other form approved by the Borrower and the Administrative Agent).

 

“Assignment Effective Date”: as defined in Section 10.6(d).

 

“Available Amount” at any time, an amount, to the extent Not Otherwise Applied,
not less than zero in the aggregate, determined on a cumulative basis equal to,
without duplication:

 

(a)                                 $25,000,000; plus

 

(b)                                 the aggregate amount of net cash proceeds of
any capital contributions (that is converted or exchanged for Qualified Capital
Stock) or issuances of Qualified Capital Stock (or for Qualified Capital Stock
issued upon conversion of debt securities) received or made by the Borrower
(other than Section 7.5(d)) after the Effective Date; plus

 

(c)                                  the Retained Excess Cash Flow Amount; plus

 

(d)                                 100% of the aggregate net cash proceeds and
the fair market value (as reasonably determined by the Borrower) of marketable
securities or other property

 

3

--------------------------------------------------------------------------------


 

contributed (without the payment, surrender or issuance of any value) to the
Qualified Capital Stock of the Borrower after the Effective Date by any Person
other than the Borrower or a Restricted Subsidiary; plus

 

(e)                                  the fair market value of all Qualified
Capital Stock of the Borrower issued upon conversion or exchange of Indebtedness
or Disqualified Capital Stock of the Borrower or any of its Restricted
Subsidiaries incurred after the Effective Date; plus

 

(f)                                   the aggregate amount received by the
Borrower or any Restricted Subsidiary after the Effective Date from cash (or
Cash Equivalents) dividends and distributions made by any Unrestricted
Subsidiary and returns of principal, cash repayments, interest and similar
payments made by any Unrestricted Subsidiary in respect of Investments made by
the Borrower or any Restricted Subsidiary to any Unrestricted Subsidiary (solely
to the extent such Investments in such Unrestricted Subsidiary were made using
the Available Amount), and the net cash proceeds received by the Borrower or any
Restricted Subsidiary in connection with the sale, transfer or other disposition
of assets or the Capital Stock of any Unrestricted Subsidiary to any Person
other than the Borrower or a Restricted Subsidiary after the Effective Date
(solely to the extent such Investments in such Unrestricted Subsidiary were made
using the Available Amount); plus

 

(g)                                  in the event that the Borrower redesignates
any Unrestricted Subsidiary as a Restricted Subsidiary after the Effective Date
(which, for purposes hereof, shall be deemed to also include (A) the merger,
consolidation, liquidation or similar amalgamation of any Unrestricted
Subsidiary into the Borrower or any Restricted Subsidiary, so long as the
Borrower or such Restricted Subsidiary is the surviving Person, and (B) the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or any Restricted Subsidiary), the fair market value (as
determined in good faith by the Borrower) of the Investment in such Unrestricted
Subsidiary at the time of such redesignation, in each case solely to the extent
such Investments in such Unrestricted Subsidiary were made using the Available
Amount; plus

 

(h)                                 the aggregate amount of Retained Declined
Proceeds; plus

 

(i)                                     to the extent not otherwise included,
the aggregate amount of Returns to the Borrower or any Restricted Subsidiary in
respect of Investments made pursuant to Section 7.6(t); minus

 

(j)                                    any usage of such Available Amount
pursuant to Sections 7.5(g), 7.6(t) and 7.7(a)(iii).

 

“Available Amount Condition”: after giving effect to any usage of the Available
Amount pursuant to Section 7.5(g) or Section 7.7(a)(iii), the Consolidated
Leverage Ratio, on a pro forma basis, as of the last day of the period of four
(4) fiscal quarters most recently completed for which financial statements have
been delivered pursuant to Section 6.1 is less than or equal to 3.81:1.00.

 

4

--------------------------------------------------------------------------------


 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial  Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the  European Union, the implementing law for such EEA Member Country from
time to time  which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Benefited Lender”: as defined in Section 10.7(a).

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Blocked Person”: as defined in Section 4.23(c).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

“Borrower Assignment and Assumption”: an assignment and assumption entered into
by a Lender and the Borrower and accepted by the Administrative Agent,
substantially in the form of Exhibit H (or any other form approved by the
Borrower and the Administrative Agent).

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Term Loans hereunder.

 

“Business Day”: (i) any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the LIBOR Rate or any
LIBOR Rate Loans, any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including Capitalized Software Expenditures) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries, excluding (i) expenditures financed with any
Reinvestment Deferred Amount to the extent otherwise not taken into account in
determining Consolidated Net Income,

 

5

--------------------------------------------------------------------------------


 

(ii) any Permitted Acquisitions and any other Investments permitted hereunder,
(iii) expenditures for leasehold improvements for which such Person is
reimbursed in cash or receives a credit and (iv) expenditures to the extent they
are made with the cash and Cash Equivalent proceeds of equity contributions
(other than in respect of Disqualified Capital Stock) made to the Borrower after
the Effective Date.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided,
however, that all obligations of any Person that are or would have been treated
as operating leases (including for avoidance of doubt, any network lease or any
operating indefeasible right of use) for purposes of GAAP prior to the issuance
by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) shall, at the option of the Borrower,
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as Capital Lease
Obligations in the financial statements to be delivered pursuant to Section 6.1.

 

“Capital Stock”: with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents,
including membership interests (however designated, whether voting or
nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests, and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Effective Date,
but excluding debt securities convertible or exchangeable into such equity
interests.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

“Cash Equivalents”: as at any date of determination, any of the following:
(a) securities (i) issued or directly and unconditionally guaranteed or insured
as to interest and principal by the government of the United States of America
or (ii) issued by any agency of the United States of America and the obligations
of which are backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case

 

6

--------------------------------------------------------------------------------


 

maturing within one year after the date of acquisition and having a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (c) certificates of deposit,
time deposits, Eurodollar time deposits or overnight bank deposits having
maturities of twelve months or less from the date of acquisition issued by any
Lender, the Administrative Agent or any Joint Bookrunner or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that has (or whose parent company has) a
rating of at least BBB+ from S&P or Baa1 from Moody’s; (d) commercial paper of
an issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within nine months from the date of acquisition; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A-2 by S&P or P-2 by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
(g) Investments with average maturities of twelve (12) months or less from the
date of acquisition in money market funds rated AAA (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency); (h) other short-term investments
utilized by any Foreign Subsidiary in accordance with normal investment
practices for cash management in investments of a type analogous to the
foregoing; and (i) shares of money market, mutual or similar funds which
(i) invest exclusively in assets satisfying the requirements of clauses
(a) through (h) of this definition; (ii) has net assets of not less than
$500,000,000 and (iii) has the highest rating obtainable from either S&P or
Moody’s.

 

“Cash Management Agreement”: any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.

 

“CFC”: any Subsidiary of the Borrower that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code and any Subsidiary of a CFC.

 

“Change of Control”: an event or series of events by which, at any time, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such Person or its
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of a majority of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis.  For the avoidance of doubt, the formation of
a holding company to own the equity interests of the Borrower pursuant to a
Permitted Reorganization Transaction shall not constitute a Change of Control,
provided a Change of Control is not otherwise occurring.

 

7

--------------------------------------------------------------------------------


 

“Code”: the Internal Revenue Code of 1986, as amended from time to time (unless
otherwise provided for within).

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the preamble to this Agreement.

 

“Commitment”: the Term Commitment of any Lender.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from to time, and any successor statute.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit F-2.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated August 2017 and furnished to the Lenders in connection with the
syndication of the Initial Term Loans.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower at such date, but excluding the current portion of any Funded Debt, the
current portion of interest expense (other than interest expense that is due and
unpaid) and the current portion of current and deferred Taxes based upon income
or profits of the Loan Parties.

 

“Consolidated EBITDA”: for any period, for the Borrower and the Restricted
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following, in each case
(other than clause (xiv) below), to the extent deducted or excluded (and not
added back) in calculating such Consolidated Net Income:

 

(i)                                     provisions for Taxes based on income or
profits or capital, plus franchise or similar taxes and foreign withholding
taxes;

 

(ii)                                  interest expense, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness (including the Term
Loans) for such period, including and together with (A) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
bankers acceptances, (B) non-cash interest payments, (C) the interest component
of Capital Lease Obligations, (D) net payments, if any, pursuant to interest
Hedge Agreements with respect to Indebtedness, (E) amortization of deferred
financing fees, debt issuance costs, commissions and fees, (F) the interest
component of any pension or other post-employment benefit expense and (G) to the
extent not reflected in such total

 

8

--------------------------------------------------------------------------------


 

interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed);

 

(iii)                               depreciation and amortization expense;

 

(iv)                              non-cash stock-based compensation expense for
such period;

 

(v)                                 all extraordinary, unusual or nonrecurring
cash expenses, charges and losses for such period;

 

(vi)                              non-cash purchase accounting adjustments;

 

(vii)                           costs and expenses incurred in connection with
the Transaction;

 

(viii)                        any net loss from disposed or discontinued
operations;

 

(ix)                              all costs and expenses incurred or paid in
connection with Investments (including Permitted Acquisitions) whether or not
such Investment is consummated;

 

(x)                                 the amount of any minority interest expense
(or income (loss) allocable to noncontrolling interests) consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-wholly-owned Restricted Subsidiary of the Borrower;

 

(xi)                              all costs and expenses incurred in connection
with the issuance, prepayment or amendment or refinancing of Indebtedness
permitted hereunder or issuance of Capital Stock whether or not consummated;

 

(xii)                           other charges, expenses or losses reducing such
Consolidated Net Income which do not represent a cash item in such period,
including any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation (but excluding any such charge which
requires an accrual of, or a cash reserve for, anticipated cash charges in any
future period);

 

(xiii)                        the aggregate net loss on the Disposition of
property (other than accounts (as defined in the Uniform Commercial Code) and
inventory) outside the ordinary course of business;

 

(xiv)                       the amount of cost savings, operating expense
reductions and synergies related to acquisitions, Dispositions, other Specified
Transactions, cost savings initiatives and other initiatives projected by the
Borrower in good faith as a result of actions taken or committed to be taken
(including pursuant to internal procedures) no later than twelve (12) months
after such acquisition, Disposition, other Specified Transaction or
identification of cost savings initiative or other initiative (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been

 

9

--------------------------------------------------------------------------------


 

realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings and synergies are reasonably identifiable and factually supportable and
(B) the benefits resulting therefrom are anticipated by the Borrower to be
realized commencing not later than twelve (12) months of such actions having
been taken, or having been committed to be taken;

 

(xv)                          any expenses, charges or losses that are covered
by indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount (A) is not denied by the applicable carrier or
indemnitor in writing within 180 days of the occurrence of such event and (B) is
in fact indemnified or reimbursed within 365 days of such determination (with a
subtraction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365-day period);

 

(xvi)                       to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount (A) is not denied by the
applicable carrier or indemnitor in writing within 180 days of the occurrence of
such event and (B) is in fact reimbursed within 365 days of the date of such
determination (with a subtraction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption;

 

(xvii)                    cash receipts (or any netting arrangements resulting
in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
paragraph (b) below for any previous period and not added back;

 

(xviii)                 expenses during such period in connection with Earn-Out
Obligations and other deferred payments in connection with any acquisitions
permitted under this Agreement, to the extent included in the calculation of
Consolidated Net Income as an accounting adjustment to the extent that the
actual amount payable or paid in respect of such Earn-Out Obligations or other
deferred payments exceeds the liability booked by the applicable Person
therefor; and

 

(xix)                       the amount of any (A) retention charges (including
charges or expenses in respect of incentive plans) and recruiting, relocation
and signing bonuses and expenses and (B) restructuring charges or reserves,
integration costs, transition costs, start-up or initial costs for any project
or new production line, division or new line of business or other business
optimization expenses or reserves including, without limitation, costs or
reserves associated with improvements to information technology and accounting
functions, integration and facilities opening costs or any one-time costs;

 

10

--------------------------------------------------------------------------------


 

less (b) the following to the extent added in calculating such Consolidated Net
Income of the Loan Parties:

 

(A)                               all interest income for such period,

 

(B)                               all Tax benefits for such period to the extent
not netted in determining the amount for clause (a)(i) above,

 

(C)                               non-cash purchase accounting adjustments,

 

(D)                               (i) the aggregate net gain from the
Disposition of property (other than accounts (as defined in the Uniform
Commercial Code) and inventory) outside the ordinary course of business,
(ii) any net gain from disposed or discontinued operations, (iii) all
extraordinary, unusual or nonrecurring gains for such period, and (iv) all
non-cash items increasing Consolidated Net Income which do not represent a cash
item in such period or any future period (but excluding any such items (x) in
respect of which cash was received in a prior period or will be received in a
future period or (y) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period),

 

(E)                                the amount of minority interest income (or
income (loss) allocable to noncontrolling interests) consisting of Subsidiary
loss attributable to minority equity interests of third parties in any
non-Wholly Owned Restricted Subsidiary of the Borrower, and

 

(F)                                 gains during such period in connection with
Earn-Out Obligations and other deferred payments in connection with any
acquisitions permitted under this Agreement, to the extent included in the
calculation of Consolidated Net Income as an accounting adjustment to the extent
that the actual amount payable or paid in respect of such Earn-Out Obligations
or other deferred payments is less than the liability booked by the applicable
Person therefor.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended June 30, 2017, March 31, 2017,
December 31, 2016, and September 30, 2016, Consolidated EBITDA for such fiscal
quarters shall be $53,800,000, $35,400,000, $43,700,000 and $33,200,000,
respectively, in each case as may be subject to addbacks and adjustments
(without duplication) pursuant to clause (a)(xiv) above and Section 1.3 for the
applicable test period.

 

“Consolidated Funded Debt”: at any date, the aggregate principal amount, without
duplication, of all Indebtedness of the type described in clauses (a), (c), (e),
(f) (to the extent of any unreimbursed drawings) and (g) of the definition of
such term of the Loan Parties and Guarantee Obligations of the Loan Parties in
respect of such types of Indebtedness at such date, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date minus the aggregate amount of unrestricted cash and Cash
Equivalents not

 

11

--------------------------------------------------------------------------------


 

to exceed $75,000,000 included in the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries as of such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters ended on such date.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and the Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded, without
duplication:

 

(a) the undistributed earnings of any Restricted Subsidiary that is not a
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Restricted
Subsidiary;

 

(b) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is designated a Restricted Subsidiary, as applicable,
or is merged into or consolidated with the Borrower or any Restricted Subsidiary
or that Person’s assets are acquired by the Borrower or any Restricted
Subsidiary (except to the extent required for any calculation of Consolidated
EBITDA on a pro forma basis in accordance with the terms hereof);

 

(c) the income (or loss) of any Person that is not a Subsidiary of the Borrower,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting; provided that Consolidated Net Income shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent subsequently converted into cash or
Cash Equivalents) to the Borrower or any Restricted Subsidiary by such Person in
such period;

 

(d) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period;

 

(e) the effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any Permitted Acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes;

 

(f) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Hedge Agreements or (iii) other
derivative instruments;

 

(g) (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations under any Hedge Agreements and the application of
Statement of Financial Accounting Standards No. 133; and (ii) any net unrealized
gain or loss (after any offset) resulting in such period from currency
translation gains or losses including those (x) related to currency

 

12

--------------------------------------------------------------------------------


 

remeasurements of Indebtedness and (y) resulting from Hedge Agreements for
currency exchange risk.

 

In addition, Consolidated Net Income shall include the amount of any cash
payments received in any period with respect to royalties and other assets that
may be classified as financial assets and that would not otherwise be included
in Consolidated Net Income.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date; provided
that, for purposes of calculating any change in Consolidated Working Capital,
(x) changes in balance sheet classification (i.e., long-term to short-term and
non-cash adjustments resulting from application of the business
combination/acquisition accounting rules) during any fiscal period, due to
timing, shall be adjusted to eliminate any distortions and (y) acquisitions
occurring during any fiscal period shall be disregarded or shall be deemed to
have occurred on the first day of such period).

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control Agreement”: shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Convertible Indebtedness”: Indebtedness of the Borrower outstanding as of the
Effective Date or otherwise permitted to be incurred under the terms of this
Agreement that is either (a) convertible into common stock or other Qualified
Capital Stock  of the Borrower or a parent company of the Borrower (and cash in
lieu of fractional shares), cash or any combination of such common stock or
Qualified Capital Stock and cash (in an amount determined by reference to the
price of such common stock or other Qualified Capital Stock) or (b) sold as
units with call options, warrants, forwards or other rights to purchase (or
substantially equivalent derivative transactions) that are exercisable for
common stock or other Qualified Capital Stock  of the Borrower or parent company
of the Borrower  and/or cash (in an amount determined by reference to the price
of such common stock).

 

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

 

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

 

“Credit Agreement Refinanced Debt”:  as defined in the definition of Credit
Agreement Refinancing Indebtedness.

 

“Credit Agreement Refinancing Indebtedness”:  (a) Other Term Loans obtained
pursuant to a Refinancing Amendment, (b) Permitted First Priority Replacement
Debt, (c) Permitted Junior Priority Replacement Debt and/or (d) Permitted
Unsecured Replacement Debt, in each case, issued, incurred or obtained
(including by means of the extension or renewal of

 

13

--------------------------------------------------------------------------------


 

existing Indebtedness) in exchange for, or to extend, renew, replace,
restructure or refinance, in whole or in part, any or all Tranches of then
existing Term Loans (in each case including any successive Credit Agreement
Refinancing Indebtedness) (the “Credit Agreement Refinanced Debt”); provided
that (v) such Credit Agreement Refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Credit Agreement Refinanced Debt, plus premiums and accrued and unpaid
interest, fees and expenses in respect thereof plus other costs, fees and
expenses (including upfront fees and original issue discount) incurred in
connection with such Credit Agreement Refinancing Indebtedness, (w) such Credit
Agreement Refinancing Indebtedness does not mature prior to the maturity date
of, and has a Weighted Average Life to Maturity equal to or longer than the
Weighted Average Life to Maturity at such time of, the corresponding Tranche of
Credit Agreement Refinanced Debt (without giving effect to nominal amortization
for periods where amortization has been eliminated as a result of a prepayment
of the applicable Credit Agreement Refinanced Debt) (or, if such Credit
Agreement Refinancing Indebtedness is unsecured or is subordinated in right of
payment to the Obligations, such Credit Agreement Refinancing Indebtedness does
not mature or have any amortization prior to the then Latest Maturity Date at
the time of issuance or incurrence of such Credit Agreement Refinancing
Indebtedness and shall have no greater mandatory prepayments than such Credit
Agreement Refinanced Debt (other than (1) asset sale or similar event provisions
that provide for the prior repayment in full of the Term Loans, (2) change of
control provisions that provide for the prior repayment in full of the Term
Loans, (3) maturity payments and customary mandatory prepayments for customary
bridge financings that, subject to customary conditions, provide for automatic
conversion or exchange into Indebtedness that otherwise complies with the
requirements of this definition, (4) AHYDO payments and (5), with respect to
convertible notes and bonds, fundamental change offers and pursuant to
settlements upon conversion)), (x) such Credit Agreement Refinancing
Indebtedness shall not be incurred or guaranteed by any Restricted Subsidiary
that did not incur or guarantee such Credit Agreement Refinanced Debt, (y) such
Credit Agreement Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued and unpaid interest, fees then due and premiums (if
any) in connection therewith shall be paid substantially contemporaneously with,
and to the extent of the incurrence of the Credit Agreement Refinancing
Indebtedness, and (z) such Credit Agreement Refinancing Indebtedness shall have
other terms and conditions (excluding pricing, fees, rate floors and optional
prepayment or redemption terms and any provisions customary for convertible
notes and bonds) substantially identical to, or (taken as a whole) no more
favorable (as reasonably determined by the Borrower) to the lenders or holders
providing such Credit Agreement Refinancing Indebtedness than, those applicable
to the Credit Agreement Refinanced Debt (except to the extent (1) such terms are
conformed (or added) in this Agreement for the benefit of the Lenders hereunder
pursuant to an amendment hereto subject solely to the reasonable satisfaction of
the Administrative Agent (it being understood that to the extent that any
financial maintenance covenant is added for the benefit of any Credit Agreement
Refinancing Indebtedness, no consent shall be required from the Administrative
Agent to the extent that such financial maintenance covenant is also added for
the benefit of the Lenders hereunder) or (2) applicable solely to periods after
the Latest Maturity Date).  For the avoidance of doubt, Credit Agreement
Refinancing Indebtedness consisting of Other Term Loans shall be subject to the
requirements set forth in Section 2.6 and all accrued fees in connection
therewith shall be paid substantially contemporaneously with the incurrence of
the Credit Agreement Refinancing Indebtedness.

 

14

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed to (i) fund all or any
portion of its Term Loans within two Business Days of the date such Term Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower and the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Term Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and each Lender.  If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided that except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender

 

15

--------------------------------------------------------------------------------


 

to Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

 

“Designated Non-Cash Consideration”: means the fair market value of non-cash
consideration received by a Group Member in connection with a Disposition
pursuant to Section 7.4(r) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

 

“Disposition”: with respect to any Property, any sale, lease, exclusive license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.  For the avoidance of doubt, the Existing Convertible Notes shall not
constitute Disqualified Capital Stock.

 

“Disqualified Institution”: (i) any competitors of the Borrower or of
GlaxoSmithKline plc that are each identified in writing by the Borrower to the
Administrative Agent prior to the Effective Date and that are in the same or a
similar line of business as the Borrower or GlaxoSmithKline plc, together with
any affiliates (in each case other than a bona fide debt fund or an investment
vehicle that is primarily engaged in the marketing, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course) that are readily identifiable as such on the basis of
their name, (ii) any persons that are engaged as principals primarily in private
equity or venture capital and certain banks, financial institutions, other
institutional lenders and investors and other entities, including “activist”
funds and royalty funds, in each case designated in writing by the Borrower to
the Administrative Agent prior to the Effective Date and (iii) solely with
respect to any competitor of the Borrower or of GlaxoSmithKline plc, following
the Effective Date that are identified in writing by the Borrower with the
consent of the Administrative Agent, such consent not to be unreasonably
withheld or delayed; provided that the foregoing shall not apply retroactively
to disqualify any parties that have previously acquired an assignment or
participation interest in any Term Loans to the extent such party was not a
Disqualified Institution at the time of the applicable assignment or
participation, as the case may be.

 

“Documentation Agent”: Bank of America, N.A., in its capacity as documentation
agent under this Agreement.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary that is a “United States Person,” as
defined in the Code, other than a CFC or a FSHCO.

 

“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Subsidiary arising in connection with any acquisition of assets or
businesses permitted under Section 7.6 to the seller of such assets or
businesses and the payment of which is dependent on

 

16

--------------------------------------------------------------------------------


 

the future earnings or performance of such assets or businesses and contained in
the agreement relating to such acquisition or in an employment agreement
delivered in connection therewith.

 

“ECF Percentage”: 25%; provided that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending December 31, 2018, the ECF
Percentage shall be (a) 50% if the First Lien Secured Leverage Ratio as of the
last day of such fiscal year is greater than 1.55:1.00 and (b) 0% if the First
Lien Secured Leverage Ratio as of the last day of such fiscal year is less than
0.55:1.00.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA  Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution  established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”: August 18, 2017.

 

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 10.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Disqualified Institution.

 

“Engagement Letter”: the Engagement Letter dated July 31, 2017 among the
Borrower, Morgan Stanley Senior Funding, Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, or other legally binding requirements (including,
without limitation, principles of common law) of any Governmental Authority,
regulating, relating to or imposing liability or standards of conduct concerning
pollution, the preservation or protection of the environment, natural resources
or, as pertains to exposure to Materials of Environmental Concern, health and
safety, or the generation, manufacture, use, labeling, treatment, storage,
handling, transportation or release of, or exposure to, Materials of
Environmental Concern, as has been, is now, or may at any time hereafter be, in
effect.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties,
attorney or consultant fees or indemnities) resulting from or based upon
(a) non-compliance with any Environmental Law or any Environmental Permit,
(b) exposure to any Materials of Environmental Concern, (c) Release or
threatened Release of any Materials of Environmental Concern, (d) any
investigation, remediation, removal, clean-up or monitoring required under
Environmental Laws or required by

 

17

--------------------------------------------------------------------------------


 

a Governmental Authority (including without limitation Governmental Authority
oversight costs that the party conducting the investigation, remediation,
removal, clean-up or monitoring is required to reimburse) or (e) any contract,
agreement or other consensual arrangement to the extent that liability is
assumed or imposed with respect to any of the foregoing.

 

“Environmental Permits”: any and all Governmental Authorizations required under
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA or Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code.  Any former ERISA Affiliate of the Group Members
shall continue to be considered an ERISA Affiliate of the Group Members within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of any Group Member and with respect to liabilities arising
after such period for which any Group Member would be liable under the Code or
ERISA.

 

“ERISA Event”: (a) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Single Employer
Plan (excluding those for which the provision for 30 day notice to the PBGC has
been waived by PBGC regulation in effect on the date hereof); (b) the failure to
meet the minimum funding standard of Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA with respect to any Single Employer Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Single Employer Plan; (d) the termination of any
Single Employer Plan or the withdrawal or partial withdrawal of any Group Member
from any Single Employer Plan or Multiemployer Plan, in each case which would
reasonably be expected to result in a material liability to any Group Member;
(e) a determination that any Single Employer Plan is, or is expected to be, in
“at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (f) a determination that any Multiemployer Plan is, or is expected to
be, in “critical” or “endangered” status under Section 432 of the Code or
Section 305 of ERISA; (g) the receipt by any Group Member or any of their
respective ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Single Employer Plan or to appoint a
trustee to administer any Single Employer Plan; (h) the adoption of any
amendment to a Single Employer Plan that would require the provision of security
pursuant to Section 436(f) of the Code; (i) the receipt by any Group Member or
any of their respective ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from any Group Member or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA; (j) the failure by any Group Member or
any of their respective ERISA Affiliates to make a required contribution to a
Multiemployer Plan; (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
would reasonably be expected to result in material liability to any Group
Member; (l) the receipt from the IRS of notice of disqualification of any Plan
intended to qualify

 

18

--------------------------------------------------------------------------------


 

under Section 401(a) of the Code, or the disqualification of any trust forming
part of any Plan intended to qualify for exemption from taxation under
Section 501(a) of the Code; (m) the imposition of a lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code with respect to any Single Employer Plan; (n) the
assertion of a material claim (other than routine claims for benefits) against
any Plan other than a Multiemployer Plan or the assets thereof, or against any
Group Member or any of their respective ERISA Affiliates in connection with any
Plan; or (o) the occurrence of an act or omission which would reasonably be
expected to give rise to the imposition on any Group Member or any of their
respective ERISA Affiliates of any  fine, penalty, tax or related charge under
Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Plan.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule 
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for the fiscal quarters of the Borrower ending on
September 30, 2017 and December 31, 2017, or any fiscal year of the Borrower
ending after December 31, 2017 (each such fiscal quarter or fiscal year, a
“fiscal period”), the excess, if any, of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such fiscal
period;

 

(ii)                                  the amount of all non-cash charges
(including depreciation and amortization) deducted in arriving at such
Consolidated Net Income (excluding any such non-cash charge to the extent that
it represents an accrual or reserve for a potential cash charge in any future
fiscal period or amortization of a prepaid cash gain that was paid in a prior
fiscal period);

 

(iii)                               decreases in Consolidated Working Capital
for such fiscal period;

 

(iv)                              the aggregate net amount of non-cash loss on
the Disposition of Property by the Borrower and the Restricted Subsidiaries
during such fiscal period (other than sales of inventory in the ordinary course
of business), to the extent deducted in arriving at such Consolidated Net
Income; and

 

(v)                                 expenses deducted from Consolidated Net
Income during such fiscal period in respect of expenditures made during any
prior fiscal period for which a deduction from Excess Cash Flow was made in such
prior fiscal period pursuant to clause (b)(viii), (ix) or (xiii) below, minus

 

(b)                                 the sum, without duplication, of:

 

19

--------------------------------------------------------------------------------


 

(i)                                     the amount of all non-cash credits
included in arriving at such Consolidated Net Income;

 

(ii)                                  the aggregate amount actually paid by the
Borrower and the Restricted Subsidiaries in cash during such fiscal period on
account of Capital Expenditures, acquisitions, permitted Investments (including
Permitted Acquisitions) and Earn-Out Obligations, in each case from Internally
Generated Cash;

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness (including the Term Loans (but other than mandatory
prepayments made under Section 3.2(c) and the Voluntary Prepaid Amount (as
defined in Section 3.2(c))), but excluding payments in respect of any revolving
credit facility unless there is an equivalent permanent reduction in commitments
thereunder) of the Borrower and the Restricted Subsidiaries made during such
fiscal period from Internally Generated Cash;

 

(iv)                              increases in Consolidated Working Capital for
such fiscal period;

 

(v)                                 the aggregate net amount of non-cash gain on
the Disposition of Property by the Borrower and the Restricted Subsidiaries
during such fiscal period (other than sales of inventory in the ordinary course
of business) to the extent included in arriving at such Consolidated Net Income;

 

(vi)                              cash payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries (other than Indebtedness) from
Internally Generated Cash;

 

(vii)                           Restricted Payments made in cash from Internally
Generated Cash (other than to the Borrower or a Restricted Subsidiary);

 

(viii)                        the amount of cash Taxes actually paid in such
fiscal period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such fiscal period;

 

(ix)                              fees, expenses or charges paid in cash related
to any acquisitions or permitted Investments (including Permitted Acquisitions),
the issuance, payment, amendment or refinancing of Indebtedness permitted under
Section 7.1 hereof and the issuance of Capital Stock and Dispositions permitted
under Section 7.4 hereof, including, in each case, any such transaction
undertaken but not completed, to the extent not deducted in arriving at such
Consolidated Net Income;

 

(x)                                 any premium paid in cash during such period
in connection with the prepayment, redemption, purchase, defeasance or other
satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied hereunder;

 

20

--------------------------------------------------------------------------------


 

(xi)                              without duplication of amounts deducted in
prior fiscal periods (A) the aggregate consideration required to be paid in cash
by a Group Member pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such fiscal period relating to acquisitions or
permitted Investments (including Permitted Acquisitions) or (B) any planned cash
expenditures by the Borrower or any of the Restricted Subsidiaries relating to
Capital Expenditures or acquisitions of intellectual property (the “Planned
Expenditures”), in each case to be consummated or made during the fiscal period
of the Borrower following the end of such fiscal period; provided that, to the
extent the aggregate amount of Internally Generated Cash actually utilized to
finance such acquisitions, Investments, Capital Expenditures or acquisitions of
intellectual property during such fiscal period is less than the Contract
Consideration and the Planned Expenditures, as applicable, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such fiscal period;

 

(xii)                           any payment of cash to be amortized or expensed
over a future period and recorded as a long term asset (it being understood that
the amortization or expense of such payment shall not reduce Excess Cash Flow in
any future fiscal period); and

 

(xiii)                        cash expenditures in respect of Hedge Agreements
to the extent not deducted in arriving at such Consolidated Net Income.

 

“Excess Cash Flow Application Date”: as defined in Section 3.2(c).

 

“Excess Cash Flow Payment Period”: with respect to the prepayment required on
each Excess Cash Flow Application Date, the immediately preceding fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2018.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets”: (a) any fee owned Real Property (other than Material Owned
Real Property) and any leasehold rights and interests in Real Property (it being
understood that there shall be no requirement to obtain any landlord or other
third party waivers, estoppels or collateral access letters), (b) commercial
tort claims where the amount of damages claimed by the applicable Loan Party in
its reasonable determination is less than $2,500,000, (c) governmental licenses,
state or local franchises, charters and authorizations and any other property
and assets to the extent that the Administrative Agent may not validly possess a
security interest therein under applicable Requirements of Law (including,
without limitation, rules and regulations of any Governmental Authority or
agency) or the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization that has not been
obtained, other than to the extent such prohibition or limitation on possessing
a security interest therein is rendered ineffective under the UCC or other
applicable Requirements of Law notwithstanding such prohibition or limitation,
(d) (i) any lease, license, permit or agreement to the extent that a grant of a
security interest therein is prohibited by applicable Requirements of Law other
than to the extent such prohibition is rendered ineffective under the UCC or
other applicable Requirements of Law notwithstanding such prohibition or
(ii) any lease, license,

 

21

--------------------------------------------------------------------------------


 

permit or agreement or any property subject to a purchase money security
interest or any property governed by any such lease in respect of a Capital
Lease Obligation or similar arrangement to which a Loan Party is a party to the
extent and for so long as it would violate or invalidate the terms thereof or of
such purchase money arrangement or of such lease in respect of such Capital
Lease Obligation or such similar arrangement (in each case, after giving effect
to the relevant provisions of the UCC or other applicable Requirements of Law)
or would give rise to a termination right of an unaffiliated third party
thereunder or under such purchase money arrangement or such lease in respect of
such Capital Lease Obligation or such similar arrangement or require consent of
an unaffiliated third party thereunder or under such purchase money arrangement
or such lease in respect of such Capital Lease Obligation or such similar
arrangement (except to the extent such provision is overridden by the UCC or
other Requirements of Law), (e) (i) Margin Stock, (ii) Capital Stock in any
Person other than Wholly Owned Restricted Subsidiaries that cannot be pledged
without the consent of unaffiliated third parties, (iii) the Capital Stock of
TRC, to the extent TRC remains a non-Wholly Owned Subsidiary and (iv) voting
Capital Stock in any CFC or FSHCO representing in excess of 65% of the total
combined voting power of all classes of voting Capital Stock in such CFC or
FSHCO, (f) any property or assets to the extent the creation or perfection of
pledges thereof, or security interests therein, could reasonably be expected to
result in material adverse tax consequences to the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower, (g) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto and acceptance thereof by the United States
Patent and Trademark Office, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of or void such intent-to-use trademark
application or any registration that may issue therefrom under applicable
federal law, (h) particular assets if and for so long as, if reasonably agreed
by the Administrative Agent and the Borrower, the cost of creating a pledge or
security interest in such assets exceed the practical benefits to be obtained by
the Secured Parties therefrom, (i) any acquired property (including property
acquired through acquisition or merger of or amalgamation with another entity)
if at the time of such acquisition the granting of a security interest therein
or the pledge thereof is prohibited by any contract or other agreement (in each
case, not created in contemplation thereof) to the extent and for so long as
such contract or other agreement prohibits such security interest or pledge
other than to the extent such prohibition on possessing a security interest or
pledge therein is rendered ineffective under the UCC or other applicable
Requirements of Law notwithstanding such prohibition or limitation, (j) any
assets located outside the United States to the extent that such assets require
action under the law of any non-U.S. jurisdiction to create or perfect a
security interest in such assets under such non-U.S. jurisdiction, including any
intellectual property registered in any non-U.S. jurisdiction, (k) (A) payroll,
healthcare and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow, defeasance and
redemption accounts, (D) fiduciary or trust accounts, (E) zero balance accounts
and (F) accounts which, individually, maintain an average daily balance of less
than $1,000,000 and, in the case of clauses (A) through (F), the funds or other
property held in or maintained in any such account and (l) cash permitted to be
pledged pursuant to Section 7.2(gg), to the extent such cash is pledged;
provided that Excluded Assets shall not include any proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (a) through
(l) (unless such proceeds, replacements or substitutions would independently
constitute Excluded Assets referred to in clauses (a) through (l)).

 

22

--------------------------------------------------------------------------------


 

“Excluded Indebtedness”: all Indebtedness permitted by Section 7.1.

 

“Excluded Perfection Assets”: (a) motor vehicles and other assets subject to
certificates of title (in each case to the extent not constituting inventory),
(b) letter of credit rights, except to the extent constituting support
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights other than the filing of a UCC
financing statement) and (c) particular assets if and for so long as, if
reasonably agreed by the Administrative Agent and the Borrower, the cost of
perfecting a pledge or security interest in such assets exceed the practical
benefits to be obtained by the Secured Parties therefrom.

 

“Excluded Subsidiary”: (a) any Subsidiary that is not a Wholly Owned Subsidiary
of the Borrower or a Subsidiary Guarantor (it being understood, for the
avoidance of doubt, that TRC is not a Wholly Owned Subsidiary of the Borrower as
of the Effective Date), (b) any CFC, (c) any FSHCO, (d) any direct or indirect
subsidiary of a CFC or a FSHCO, (e) any Unrestricted Subsidiary, (f) any
Immaterial Subsidiary, (g) any Subsidiary with respect to which, in the
reasonable judgment of the Borrower and the Administrative Agent, the burden or
cost of such entity providing a guarantee or pledging assets to secure the
Obligations shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom and (h) any special purpose Subsidiary that is
designated as an Excluded Subsidiary by the Borrower that incurs Indebtedness
permitted hereunder for the purpose of financing (or refinancing previously
incurred Indebtedness that financed) Permitted Acquisitions, for so long as such
Subsidiary is a special purpose Subsidiary (as determined by the Borrower);
provided that any such Indebtedness shall be non-recourse to the Loan Parties
and the Loan Parties shall not provide any guarantees or Liens in support of
such Indebtedness (it being understood, for the avoidance of doubt, that LABA
Royalty Sub, LLC, a Delaware limited liability company, is hereby designated by
the Borrower as such a special purpose Subsidiary as of the Effective Date).

 

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap  Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor,
or the grant by such Guarantor of a security interest to secure, as applicable,
such Swap  Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange  Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the  application or official interpretation of
any thereof) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity  Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor, or the
grant of such security interest, as applicable, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one  swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes”: with respect to any Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated), franchise Taxes and branch profits (or
similar) Taxes imposed on it, in each case, by any jurisdiction (or any
political subdivision thereof) (i) as a result of the recipient being

 

23

--------------------------------------------------------------------------------


 

organized or having its principal office or, in the case of any Lender, its
applicable lending office in such jurisdiction, or (ii) as a result of any other
present or former connection between such recipient and such jurisdiction (other
than a connection arising primarily as a result of the execution, delivery, or
performance by the recipient of its obligations under the Loan Documents,
receipt of payments under, perfection of a security interest under or engagement
in any transaction pursuant to the Loan Documents or enforcement of rights under
the Loan Documents, or sale or assignment of an interest in any Loan or Loan
Document), (b) any U.S. federal withholding Tax that (i) is imposed on amounts
payable to a Lender under any laws in effect at the time such Lender becomes a
party hereto, other than pursuant to an assignment request by the Borrower under
Section 3.13 (or designates a new lending office, other than pursuant to a
request by the Borrower under Section 3.12), except to the extent that, in the
case where a Lender designated a new lending office, such Lender, or in the case
of an assignment, the assignor, was entitled, immediately prior to the time of
designation of a new lending office or assignment as the case may be, to receive
amounts from the Borrower with respect to such Tax pursuant to Section 3.10; or
(ii) is attributable to such Lender’s failure to comply with Sections
3.10(e) and (f) and (c) any United States federal withholding Tax that is
imposed pursuant to FATCA.

 

“Executive Order No. 13224”: Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same as been, or shall hereafter be,
renewed, extended, amended or replaced.

 

“Existing Convertible Notes”: the 2023 Convertible Notes and the 2025
Convertible Notes, collectively.

 

“Extension”: as defined in Section 3.16.

 

“Extension Amendment”: as defined in Section 3.16.

 

“Extension Offer”: as defined in Section 3.16.

 

“Extension Term Loan”: as defined in Section 3.16.

 

“FATCA”: current Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or other official administrative guidance (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS)
promulgated thereunder, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement between a
non-U.S. jurisdiction and the United States with respect to the foregoing and
any law or regulation adopted pursuant to any such intergovernmental agreement.

 

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.

 

24

--------------------------------------------------------------------------------

 


 

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“First Lien Secured Leverage Ratio”: at any date, the ratio of (a) Consolidated
Funded Debt secured by a first priority Lien on all or any portion of the
Collateral or any other assets of any of the Loan Parties as of such date minus
the aggregate amount of unrestricted cash and Cash Equivalents not to exceed
$75,000,000 included in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ended on such date.

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Proceeds”: as defined in Section 3.2(g).

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Excess Cash Flow”: as defined in Section 3.2(g).

 

“FSHCO”: any Subsidiary that owns (directly or indirectly) no material assets
other than Capital Stock (or Capital Stock and debt interests) of one or more
CFCs.

 

“Funded Debt”: as to any Person, without duplication, (1) all Indebtedness of
the type described in clauses (a), (c), (e), (f) (to the extent of any
unreimbursed drawings thereunder) and (h), (2) Indebtedness of the type
described in clause (g) of the definition of such term of such Person that
matures more than one (1) year from the date of its creation or matures within
one year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and (3) in the case of the Borrower, Indebtedness in respect of the
Term Loans.

 

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

25

--------------------------------------------------------------------------------


 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.

 

“Governmental Authorization”: any permit, license, authorization, certification,
registration, approval, clearance, directive, consent order or consent decree of
or from any Governmental Authority necessary in connection with any Group
Member’s business.

 

“Group Members”: the collective reference to the Borrower and the Restricted
Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the Effective Date among the Loan Parties, the Administrative Agent
and the Collateral Agent, in the form of Exhibit C.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: collectively, the Subsidiary Guarantors.

 

26

--------------------------------------------------------------------------------


 

“Hedge Agreements”: any agreement with respect to any cap, floor, swap, forward,
option, future or other derivative transaction or any combination of such
transactions or any similar agreement involving, or settled by reference to, one
or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

 

“Immaterial Subsidiary”: any Subsidiary now existing or hereafter acquired or
formed and each successor thereto, (a) which accounts for not more than (i) 5%
of the consolidated net revenues (after intercompany eliminations) of the
Borrower and the Restricted Subsidiaries and (ii) 5% of the consolidated assets
(after intercompany eliminations) of the Borrower and the Restricted
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter, and
(b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than (i) 10% of such
consolidated net revenues (after intercompany eliminations) and (ii) 10% of the
consolidated assets (after intercompany eliminations), each as described in
clause (b) above, then the term “Immaterial Subsidiary” shall not include each
such Subsidiary (starting with the Subsidiary that accounts for the most
consolidated net revenues or consolidated assets and then in descending order)
necessary to account for at least 90% of the consolidated net revenues and 90%
of the consolidated assets, each as described in clause (b) above.

 

“Incremental Amendment”: as defined in Section 2.4(c).

 

“Incremental Equivalent Debt”: any Indebtedness incurred by the Borrower or any
of its Restricted Subsidiaries; provided that (i) subject to the provisos to
this definition, the amount of Incremental Equivalent Debt shall not exceed,
immediately after giving effect to the incurrence of such Incremental Equivalent
Debt, the sum of (1) (x) if such Incremental Equivalent Debt is secured on a
pari passu basis with the Liens securing the Obligations, an amount such that
the First Lien Secured Leverage Ratio calculated on a pro forma basis as of the
last day of the most recently ended period of four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 6.1(a) or
(b) shall not be greater than 2.00:1.00 (excluding the cash proceeds of any
borrowing under such Incremental Equivalent Debt that are to remain on the
consolidated balance sheet of the Borrower following application of proceeds to
any transaction or transactions to be given pro forma effect with such
Incremental Equivalent Debt) or (y) if such Incremental Equivalent Debt is
secured on a junior basis to the Liens securing the Obligations or is unsecured
or subordinated in right of payment to the Obligations, the Consolidated
Leverage Ratio calculated on a pro forma basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 6.1(a) or (b) shall not be
greater than 3.56:1.00 (excluding the cash proceeds of any borrowing under such
Incremental Equivalent Debt that are to remain on the consolidated balance sheet
of the Borrower following application of proceeds to any transaction or
transactions to be given pro forma effect with such Incremental Equivalent Debt)
(such Incremental Equivalent Debt described in the foregoing clauses (1)(x) and
(1)(y), the “Incremental Equivalent Ratio Debt”) plus (2) the sum of (x) the
greater of

 

27

--------------------------------------------------------------------------------


 

$75,000,000 and 45% of LTM EBITDA on the date of determination (net of any
Indebtedness incurred pursuant to Section 2.4(a)(iii)(2)(x)) plus (y) the amount
of any voluntary prepayments of Term Loans (which shall be deemed for this
purpose to include the amount of any repurchases of Offer Loans and repurchases
of Term Loans in the open market pursuant to Section 10.6(b)(v), in each case
limited to the amount of cash actually paid in respect of such repurchases),
other than to the extent made with the proceeds of long-term Indebtedness (net
of any Indebtedness incurred pursuant to Section 2.4(a)(iii)(2)(y)) (such
amounts described in the foregoing clauses (2)(x) and (2)(y), the “Incremental
Equivalent Base Amount”); provided that the financial incurrence tests set forth
in the foregoing clauses (i)(1)(x) and (i)(1)(y) shall not apply to the
incurrence of Incremental Equivalent Debt pursuant to the Incremental Equivalent
Base Amount and any such Incremental Equivalent Debt may, at the sole discretion
of the Borrower, be incurred under clauses (i)(1)(x) and (i)(1)(y) regardless of
whether there is capacity to incur such Incremental Equivalent Debt under clause
(i)(2); and (ii) in the event that the Yield for any Incremental Equivalent Debt
in the form of loans incurred on or prior to the 18-month anniversary of the
Effective Date that is pari passu in right of payment and with respect to the
Collateral with the Initial Term Loans is higher than the Yield for the Initial
Term Loans by more than 50 basis points, then the Applicable Margin for the
Initial Term Loans shall be increased to the extent necessary so that the Yield
for the Initial Term Loans is equal to the Yield for such Incremental Equivalent
Debt minus 50 basis points, provided that, in the event an interest rate floor
for such Incremental Equivalent Debt is higher than the correlative interest
rate floor for the Initial Term Loans, such differential between such floors
shall be equated to the applicable Yield for purposes of determining whether an
increase to the Applicable Margin for the Initial Term Loans shall be required
but only to the extent that an increase in such interest rate floor with respect
to the Initial Term Loans would cause an increase in the interest rate then in
effect for the Initial Term Loans at the time of determination hereunder and, in
such case, then such interest rate floor (but not the interest rate margin)
applicable to the Initial Term Loans shall be increased to the extent of such
differential between interest rate floors.  For purposes of such calculation of
Yield, any Incremental Equivalent Debt that are fixed rate loans shall be
swapped to a floating rate on a customary matched maturity basis.  For the
avoidance of doubt, and notwithstanding anything to the contrary in this
Agreement, the amount described in the foregoing clauses (i)(1)(x) and
(i)(1)(y) are calculated without giving effect to any Incremental Equivalent
Debt incurred on a substantially concurrent basis  in reliance on the foregoing
clause (i)(2).  Except as set forth in this definition, Incremental Equivalent
Debt shall have such terms as determined by the Borrower and the lenders
providing such Incremental Equivalent Debt; provided that Incremental Equivalent
Debt shall have terms and conditions (excluding pricing, fees, rate floors and
optional prepayment or redemption terms or any provisions customary for
convertible notes or bonds) that are either (1) not materially less favorable
(when taken as a whole) (as determined by the Borrower) to the Borrower than the
terms and conditions of the Loan Documents (when taken as a whole) (except to
the extent (A) such terms are conformed (or added) in this Agreement for the
benefit of the Lenders hereunder pursuant to an amendment hereto subject solely
to the reasonable satisfaction of the Administrative Agent (it being understood
that to the extent that any financial maintenance covenant is added for the
benefit of any Incremental Equivalent Debt, no consent shall be required from
the Administrative Agent to the extent that such financial maintenance covenant
is also added for the benefit of the Lenders hereunder) or (B) applicable solely
to periods after the Latest Maturity Date), (2) customary for issuances of high
yield debt securities at the time of incurrence or (3) not materially more

 

28

--------------------------------------------------------------------------------


 

restrictive to the Borrower (as determined by the Borrower), when taken as a
whole, than the Loan Documents (taken as a whole) (except to the extent (A) such
terms are conformed (or added) in this Agreement for the benefit of the Lenders
hereunder pursuant to an amendment hereto subject solely to the reasonable
satisfaction of the Administrative Agent (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any
Incremental Equivalent Debt, no consent shall be required from the
Administrative Agent to the extent that such financial maintenance covenant is
also added for the benefit of the Lenders hereunder) or (B) applicable solely to
periods after the Latest Maturity Date).  Incremental Equivalent Debt shall be
secured on a pari passu basis with or junior basis to the Liens securing the
Obligations or shall be unsecured or shall be subordinated in right of payment
to the Obligations.  No Restricted Subsidiary shall be a guarantor with respect
to any Incremental Equivalent Debt unless such Restricted Subsidiary is a Loan
Party which shall have previously or substantially concurrently guaranteed the
Obligations, and the obligations in respect of such Incremental Equivalent Debt
shall not be secured by Liens on the assets of the Borrower and the Restricted
Subsidiaries other than assets constituting Collateral.  No Incremental
Equivalent Debt secured on a pari passu basis with the Liens securing the
Obligations shall have a final maturity date earlier than the then existing
Latest Maturity Date.  No Incremental Equivalent Debt that is secured on a
junior basis to the Liens securing the Obligations or that is unsecured or
subordinated in right of payment to the Obligations shall have a final maturity
date earlier than 91 days after the then existing Latest Maturity Date, and
shall have no greater amortization or mandatory prepayments than the
then-remaining Initial Term Loans (other than, with respect to convertible notes
and bonds, fundamental change offers and pursuant to settlements upon
conversion).  No Incremental Equivalent Debt shall have a Weighted Average Life
to Maturity that is shorter than the Weighted Average Life to Maturity of the
then-remaining Initial Term Loans (without giving effect to nominal amortization
for periods where amortization has been eliminated as a result of a prepayment
of the applicable Term Loans).  Subject to the foregoing, Incremental Equivalent
Debt secured on a pari passu basis with the Liens securing the Obligations shall
have amortization as determined by the Borrower and the lenders providing such
Incremental Equivalent Debts. To the extent any Incremental Equivalent Debt is
secured by liens on the Collateral, the agent, representative or trustee in
respect of such Incremental Equivalent Debt shall become a party to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Incremental Lender”: as defined in Section 2.4(c).

 

“Incremental Term Facility”: as defined in Section 2.4(a).

 

“Incremental Term Commitment”: as to any Incremental Lender, the obligation of
such Incremental Lender, if any, to make an Incremental Term Loan to the
Borrower hereunder in connection with an Incremental Amendment in a principal
amount not to exceed the amount set forth in such Incremental Amendment or in
the Assignment and Assumption pursuant to which such Incremental Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.

 

“Incremental Term Loan”: a term loan made under an Incremental Term Facility.

 

29

--------------------------------------------------------------------------------


 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (but excluding
(i) trade payables, (ii) payroll liabilities incurred in the ordinary course of
such Person’s business, (iii) Earn-Out Obligations until such Earn-Out
Obligation becomes fixed in amount and a liability on the balance sheet of such
Person in accordance with GAAP and (iv) expenses accrued in the ordinary course
of business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
Disqualified Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation;
provided that the amount of such Indebtedness will be the lesser of (i) the fair
market value of such property as determined by such Person in good faith on the
date of determination and (ii) the amount of such Indebtedness of other Persons,
and (j) for the purposes of Sections 7.1 and 8(e) only, all obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. For purposes of clause
(j) above (including as such clause applies to Section 8(e)), the principal
amount of Indebtedness in respect of Hedge Agreements shall equal the amount
that would be payable (giving effect to netting) at such time if such Hedge
Agreement were terminated. For the avoidance of doubt Indebtedness does not
include compensation and benefits paid, to be paid, provided or to be provided,
in the ordinary course of business and not yet overdue.

 

“Indemnified Liabilities”: as defined in Section 10.5(b).

 

“Indemnified Taxes”: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and, (b) to the extent not otherwise described in
subsection (a), Other Taxes.

 

“Indemnitee”: as defined in Section 10.5(b).

 

“Independent Financial Advisor”: an accounting, appraisal, investment banking or
consulting firm of nationally recognized standing that is, in the good faith
judgment of the Borrower, qualified to perform the task for which it has been
engaged and that is independent of the Borrower and its Affiliates.

 

30

--------------------------------------------------------------------------------


 

“Initial Term Commitment”: as to any Initial Term Lender, the obligation of such
Initial Term Lender, if any, to make an Initial Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Initial Term
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Initial Term
Commitments on the Effective Date is $250,000,000.

 

“Initial Term Facility”: the Initial Term Commitments and the Initial Term Loans
made thereunder.

 

“Initial Term Lender”: each Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

 

“Initial Term Loan”: as defined in Section 2.1.

 

“Initial Term Loan Maturity Date”: the date that is five (5) years after the
Effective Date.

 

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; and
(f) rights, priorities, and privileges corresponding to any of the foregoing or
other similar intangible assets throughout the world (including, without
limitation, rights and remedies to sue for past, present and future
infringements, misappropriations and other violations of any of the foregoing).

 

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, in the form or forms attached
to the Guarantee and Collateral Agreement (or any other form approved by the
Borrower and the Administrative Agent) pursuant to which each Loan Party which
owns any Intellectual Property which is the subject of a registration or
application with the United States Patent and Trademark Office or the

 

31

--------------------------------------------------------------------------------


 

United States Copyright Office (such Intellectual Property, “Registered
Intellectual Property”) grants to the Collateral Agent, for the benefit of the
Secured Parties a security interest in such Intellectual Property.

 

“Intercreditor Agreement”: any intercreditor agreement referred to herein that
is required to be entered into in order for the Borrower or a Restricted
Subsidiary to issue or incur the Indebtedness or Liens, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

 

“Interest Period”: as to any LIBOR Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Rate Loan and ending one, two, three or six months (or if
consented to by all Lenders, twelve months) thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one, two, three or six months (or if consented to by all
Lenders, twelve months) thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent no later than 12:00 Noon, New York City time,
on the date that is three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period that would extend beyond the relevant Term Loan Maturity Date; and

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Internally Generated Cash”: with respect to any period, any cash of the
Borrower or any Subsidiary Guarantor generated during such period, excluding Net
Cash Proceeds and any cash constituting proceeds from an incurrence of
Indebtedness, an issuance of Capital Stock or a

 

32

--------------------------------------------------------------------------------


 

capital contribution, in each case, except to the extent such proceeds are
included as income in calculating Consolidated Net Income for such period.

 

“Internet Domain Names”: all Internet domain names and associated URL addresses.

 

“Interpolated Rate”: at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Interest Period, in each case, as of approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Investments”: as defined in Section 7.6.

 

“IRS”: the United States Internal Revenue Service.

 

“Joint Bookrunners”: Morgan Stanley Senior Funding, Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), each in its capacity as a joint bookrunner under
this Agreement, and any other joint bookrunner with respect to any Tranche of
Term Loans.

 

“Junior Financing”: any Indebtedness of the Borrower or any Restricted
Subsidiary or any Indebtedness of the Borrower or any Restricted Subsidiary that
is, or that is required to be, contractually subordinated in payment or lien
priority to the Obligations, and shall include the 2023 Convertible Notes.

 

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

 

“Latest Maturity Date”: at any date of determination, the latest maturity date
applicable to any Term Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loan, Extension Term Loan or Other
Term Loan.

 

“LCA Election”: the Borrower’s election to treat a specified investment as a
Limited Condition Acquisition.

 

“LCA Test Date”: as defined in Section 1.3(c).

 

33

--------------------------------------------------------------------------------


 

“Lead Arranger”: Morgan Stanley Senior Funding, Inc., in its capacity as sole
lead arranger under this Agreement.

 

“Lenders”: each Term Lender, Incremental Lender, Additional Refinancing Lender
and lenders holdings Extension Term Loans.

 

“LIBOR Rate”:

 

(a)  for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period by reference to the interest settlement rates for deposits in
Dollars (as set forth by (i) the ICE Benchmark Administration as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), (ii) any successor service or entity that has been authorized by
the U.K. Financial Conduct Authority to administer the London Interbank Offered
Rate or (iii) any service selected by the Administrative Agent that has been
nominated by such an entity as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR Rate” shall be the
Interpolated Rate; and

 

(b)  for any interest calculation with respect to an ABR Loan on any date, the
rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on such date by reference to the interest settlement rates
for deposits in Dollars with a term of one month (as set forth by (i) the ICE
Benchmark Administration as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page or screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion), (ii) any successor service or entity that
has been authorized by the U.K. Financial Conduct Authority to administer the
London Interbank Offered Rate or (iii) any service selected by the
Administrative Agent that has been nominated by such an entity as an authorized
information vendor for the purpose of displaying such rates); provided that, to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBOR Rate” shall be the Interpolated Rate;

 

in the case of each of clauses (a) and (b) above, multiplied by Statutory
Reserves; provided that notwithstanding the foregoing, the LIBOR Rate (before
giving effect to any adjustment for Statutory Reserves) shall, in respect of the
Initial Term Loans, be deemed not to be less than 1.00% per annum at any time.

 

“LIBOR Rate Loans”: Term Loans the rate of interest applicable to which is based
upon the LIBOR Rate.

 

34

--------------------------------------------------------------------------------


 

“LIBOR Tranche”: the collective reference to LIBOR Rate Loans under a particular
loan facility the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

 

“Lien”: with respect to any property or asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, charge or
security interest in, on, of or with respect to such property or asset and
(b) any right, title or interest of any Person (including any vendor or lessor)
under any conditional sale agreement, capital lease or title retention agreement
(or any capital or financing lease having substantially the same economic effect
as any of the foregoing) relating to such property or asset; provided that in no
event shall an operating lease be deemed to constitute a Lien.

 

“Limited Condition Acquisition” any Permitted Acquisition or other Investment
permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan Documents”: this Agreement, the Security Documents, any Intercreditor
Agreement, any Refinancing Amendment, any Incremental Amendment, any Extension
Amendment and the Notes.

 

“Loan Party”: each of the Borrower and the Subsidiary Guarantors.

 

“LTM EBITDA” as of any date of determination, Consolidated EBITDA calculated on
a trailing twelve-month basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 6.1(a) or (b) ending prior to such date.

 

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

 

“Material Adverse Effect”: a material adverse effect on and/or material adverse
developments with respect to (a) the business, assets, liabilities, operations
or condition (financial or otherwise) of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their payment Obligations under the Loan Documents or (c) the
rights, remedies and benefits available to, or conferred upon, the
Administrative Agent, the Collateral Agent any Agent, any Lender or any other
Secured Party, taken as a whole, under any Loan Document.

 

“Material Indebtedness”: any Indebtedness of the Borrower or any Restricted
Subsidiary the outstanding principal amount of which exceeds $40,000,000.

 

“Material Owned Real Property”: as defined in Section 6.10(b).

 

“Materials of Environmental Concern”: any material, substance or waste that is
listed, regulated, or otherwise defined as hazardous, toxic, radioactive, a
pollutant or a contaminant (or words of similar regulatory intent or meaning)
under applicable Environmental Law, or which would give rise to liability under
any Environmental Law, including but not

 

35

--------------------------------------------------------------------------------


 

limited to petroleum (including crude oil or any fraction thereof), petroleum
by-products, toxic mold, polychlorinated biphenyls, urea-formaldehyde
insulation, asbestos or asbestos-containing material, flammable or explosive
substances, or pesticides.

 

“Maximum Rate”: as defined in Section 3.5(e).

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties is granted a Lien pursuant to the Mortgages
pursuant to Section 6.10.

 

“Mortgages”: any mortgages, trust deed, deeds of trust or other comparable
instrument, covering the Material Owned Real Property required to be mortgaged
pursuant to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, the Collateral Agent and the Borrower.

 

“Multiemployer Plan”: a Plan that is a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:

 

(a)                                 in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
that exceed $1,000,000 (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or held in
escrow or purchase price adjustment receivable or by the Disposition of any
non-cash consideration received in connection therewith or otherwise, but only
as and when received and net of costs, amounts and taxes set forth below), net
of:

 

(i)                                     attorneys’ fees, accountants’ fees,
investment banking fees and other professional and transactional fees actually
incurred in connection therewith or reasonably estimated to be payable by the
Borrower;

 

(ii)                                  amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document);

 

(iii)                               other fees and expenses actually incurred in
connection therewith;

 

(iv)                              taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements);

 

(v)                                 amounts provided as a reserve in accordance
with GAAP against any liabilities associated with the assets disposed of in an
Asset Sale (including, without limitation, pension and other post-employment
benefit liabilities and

 

36

--------------------------------------------------------------------------------


 

liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; and

 

(b)                                 in connection with any issuance or
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Non-Consenting Lenders”: any Lender that does not approve any consent, waiver
or amendment that (i) requires the approval of each Lender, each affected Lender
or each Lender or each affected Lender with respect to a particular Tranche of
Term Loans, in each case, in accordance with the terms of Section 10.1 and
(ii) has been approved by the Required Lenders (or, (x) in the case of any
consent, waiver or amendment that requires the approval of each Lender or each
affected Lender, in each case, with respect to a particular Tranche of Term
Loans, the Required Lenders in respect of such Tranche or (y) in the case of a
Permitted Repricing Amendment, all other Lenders holding a Tranche of Term Loans
subject to such repricing that will continue as repriced or modified Term
Loans).

 

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

 

“Non-Public Information”: information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated by the SEC under the Securities Act and the Exchange
Act.

 

“Not Otherwise Applied”: with reference to any amount of proceeds of any
transaction, that (a) was not required to be applied to prepay the Term Loans
pursuant to Section 3.2(c) and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

 

“Notes”: the collective reference to any promissory note evidencing Term Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Loan Parties to
any Agent or to any Lender (or, in the case of Specified Hedge Agreements or
Specified Cash Management Agreements, any Qualified Counterparty), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, any Specified Hedge Agreement,
any Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to any Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that, notwithstanding anything to the contrary

 

37

--------------------------------------------------------------------------------


 

contained herein or in the other Loan Documents, the Obligations shall exclude
any Excluded Swap Obligations of any Guarantor.

 

“OFAC”: as defined in Section 4.23(a).

 

“Offer”: as defined in Section 10.6(b).

 

“Offer Loans”: as defined in Section 10.6(b).

 

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By-Laws, Limited Liability Company Agreement,
Memorandum and Articles of Association, Partnership Agreement or other similar
organizational or governing documents of such Person.

 

“Other Applicable Indebtedness”: as defined in Section 3.2(b).

 

“Other Taxes”: any and all present or future stamp, court, documentary,
intangible, recording, filing, excise or property Taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Other Term Loans”: one or more Tranches of Term Loans made pursuant to or that
result from a Refinancing Amendment.

 

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

 

“Participant”: as defined in Section 10.6(e).

 

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

 

“Payment in Full”: (a) the termination of all Commitments and (b) the payment in
full in cash of all Term Loans and other amounts owing to any Lender, Agent or
other Secured Party in respect of the Obligations (other than Unasserted
Contingent Obligations not then due and obligations in respect of Specified
Hedge Agreements and Specified Cash Management Agreements).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Perfection Certificate”: a perfection certificate in the form of Exhibit I or
any other form approved by the Collateral Agent.

 

“Permitted Acquisition”: any acquisition (in one transaction or a series of
related transactions), whether by purchase, merger or otherwise, of all or
substantially all of the assets

 

38

--------------------------------------------------------------------------------


 

of, all or a majority of the Capital Stock of, or assets constituting a business
line or unit or a division of, any Person; provided:

 

(a)                                 immediately prior to, and immediately after
giving effect thereto, no Event of Default (or, in the case of a Limited
Condition Acquisition, no Event of Default arising under Section 8.1(a) or
Section 8.1(f) and no other Event of Default the absence of which is a condition
to the effectiveness of such Limited Condition Acquisition) shall have occurred
and be continuing or would result therefrom;

 

(b)                                 the Borrower shall comply with Section 6.10
and Section 6.11 to the extent applicable (and subject to the time periods
therein);

 

(c)                                  the Consolidated Leverage Ratio, in each
case, calculated on a pro forma basis after giving effect to such acquisition as
if such acquisition had occurred on the first day of the most recent period of
four (4) consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 6.1 shall be either (x) no
greater than 4.06:1.00 or (y) no greater than the Consolidated Leverage Ratio as
of the last day of the most recent period of four (4) consecutive fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.1;

 

(d)                                 with respect to any such transaction
involving acquisition consideration in an aggregate amount greater than
$10,000,000, the Borrower shall have delivered to the Administrative Agent on or
before the date of such proposed acquisition, a certificate duly executed by a
Responsible Officer of the Borrower evidencing in reasonable detail compliance
with the requirements of clause (c) above; and

 

(e)                                  any Person or assets or division as
acquired in accordance herewith shall be in substantially the same business or
lines of business in which the Borrower and the Restricted Subsidiaries are
engaged, or are permitted to be engaged, as provided in Section 7.9, as of the
time of such acquisition.

 

It is understood and agreed that any purchase of bonds, notes, debentures or
other securities or rights secured by or otherwise supported by, or convertible,
exercisable, or exchangeable into the right to receive, royalties owned by a
licensor or any other Person without purchasing interests in the underlying
agreements or patents shall be treated as a purchase of assets, and not as an
Investment in bonds, notes, debentures or other securities for purposes of this
Agreement.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Indebtedness issued in
connection with the Permitted Bond Hedge Transaction.

 

“Permitted First Priority Replacement Debt”: any secured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower or any other Loan
Party in the form of one or more series of senior secured notes or senior
secured loans; provided that (i) such

 

39

--------------------------------------------------------------------------------


 

Indebtedness may only be secured by assets consisting of Collateral on a pari
passu basis with the Obligations to the extent secured by such Collateral,
(ii) such Indebtedness satisfies the requirements set forth in clauses
(v) through (z) of the definition of Credit Agreement Refinancing Indebtedness,
(iii) either the security agreements relating to such Indebtedness are
substantially the same as the applicable Security Documents (with such
differences as are reasonably satisfactory to the Borrower and the
Administrative Agent) or all security therefor shall be granted pursuant to
documentation that is not more restrictive than the Security Documents in any
material respect, in each case taken as a whole (as determined by the Borrower),
and (iv) the secured parties thereunder, or a trustee or collateral agent or
other representative on their behalf, shall have become a party to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, which shall be entered into or shall be amended prior to
or concurrently with the first issuance of Permitted First Priority Replacement
Debt in accordance with the terms thereof to provide for the sharing of the
Collateral on a pari passu basis among the holders of the Obligations and the
holders of such Permitted First Priority Replacement Debt.

 

“Permitted Junior Priority Replacement Debt”: any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower or any
other Loan Party in the form of one or more series of second lien (or other
junior lien) secured notes or second lien (or other junior lien) secured loans;
provided that (i) such Indebtedness may only be secured by assets consisting of
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Replacement Debt, (ii) such Indebtedness satisfies the requirements set
forth in clauses (v) through (z) of the definition of Credit Agreement
Refinancing Indebtedness, (iii) either the security agreements relating to such
Indebtedness are substantially the same as the applicable Security Documents
(with such differences as are reasonably satisfactory to the Borrower and the
Administrative Agent (taking into account the second lien (or other junior lien)
nature of all security therefor) or all security therefor shall be granted
pursuant to documentation that is not more restrictive than the Security
Documents in any material respect, in each case taken as a whole (as determined
by the Borrower), and (iv) the secured parties thereunder, or a trustee or
collateral agent or other representative on their behalf, shall have become a
party to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent, which shall be entered into or shall
be amended prior to or concurrently with the first issuance of Permitted Junior
Priority Replacement Debt in accordance with the terms thereof to provide for
the sharing of the Collateral among the holders of the Obligations and the
holders of such Permitted Junior Priority Replacement Debt consistent with the
terms of this definition.

 

“Permitted Refinancing”: any modification, refinancing, refunding, renewal,
restructuring, replacement or extension of any Indebtedness; provided that
(i) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness being modified, refinanced, refunded, renewed, restructured,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts paid, and fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal,
restructuring, replacement or extension and by an amount equal to any existing
commitments unutilized thereunder; (ii) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted under Section 7.1(e), such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension has a

 

40

--------------------------------------------------------------------------------


 

maturity no earlier and a Weighted Average Life to Maturity no shorter than the
Indebtedness being modified, refinanced, refunded, renewed, restructured,
replaced or extended; (iii) if the Indebtedness being modified, refinanced,
refunded, renewed, restructured, replaced or extended is unsecured, such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension is unsecured; (iv) if the Indebtedness being modified, refinanced,
refunded, renewed, restructured, replaced or extended is subordinated in right
of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms, taken as a whole, at least as favorable (taken as a whole (as reasonably
determined by the Borrowers) to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, restructured, replaced or extended; (v) if the Indebtedness being
modified, refinanced, refunded, renewed, restructured, replaced or extended is
secured, such modification, refinancing, refunding, renewal, restructuring,
replacement or extension shall not expand the scope of the collateral securing
the Indebtedness being modified, refinanced, refunded, renewed , restructured,
replaced or extended; (vi) if the Indebtedness being modified, refinanced,
refunded, renewed, restructured, replaced or extended is subject to an
Intercreditor Agreement, an agent, trustee or other representative validly
acting on behalf of the holders of such modified, refinanced, refunded, renewed,
restructured, replaced or extended Indebtedness shall become a party to such
Intercreditor Agreement; and (vii) the primary obligors and guarantors in
respect of such Indebtedness being modified, refinanced, refunded, renewed,
restructured, replaced or extended remain the same (or constitute a subset
thereof).

 

“Permitted Repricing Amendment”: as defined in Section 10.1.

 

“Permitted Reorganization Transaction”: any reorganization and other activities
related to tax planning and tax reorganization (as determined by the Borrower in
good faith) so long as such reorganization and other activities do not result in
a “significant modification” of the Term Loans for U.S. federal income tax
purposes and do not materially impair the security interests of the Lenders and
are otherwise not materially adverse to the Lenders and after giving effect to
such reorganization and other activities, the Borrower and its Restricted
Subsidiaries otherwise comply with Section 6.10 and Section 6.11.  It is
understood and agreed that the following transactions shall not be deemed to be
materially adverse to the Lenders: (i) the Borrower forms a Delaware limited
liability company as a direct Wholly Owned Subsidiary (“New LLC”), (ii) New LLC
forms a direct Wholly Owned Subsidiary and such Wholly Owned Subsidiary merges
with and into the Borrower, with the Borrower surviving as a direct Wholly Owned
Subsidiary of New LLC, (iii) in connection with such merger, the public
shareholders of the Borrower receive limited liability company interests of New
LLC in exchange for their shares of the Borrower, and (iv) (a) New LLC becomes a
Guarantor (as defined in the Guarantee and Collateral Agreement) and Grantor (as
defined in the Guarantee and Collateral Agreement) (including providing a pledge
of all of the outstanding Capital Stock of the Borrower) under the Guarantee and
Collateral Agreement and complies with the other provisions of Section 6.10,
(b) New LLC becomes subject to a customary passivity covenant, (c) New LLC is
required to directly own and control at all times all outstanding Capital Stock
of the Borrower and (d) New LLC otherwise becomes subject to this Agreement and
the other Loan Documents in a manner customary for passive holding companies.

 

41

--------------------------------------------------------------------------------


 

“Permitted Unsecured Replacement Debt”: any unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower or any other Loan
Party in the form of one or more series of unsecured notes or loans; provided
that (i) such Indebtedness satisfies the requirements set forth in clauses
(v) through (z) of the definition of Credit Agreement Refinancing Indebtedness,
(ii) such Indebtedness (including any guarantee thereof) is not secured by any
Lien on any property or assets of the Borrower or any Restricted Subsidiary and
(iii) to the extent such Indebtedness is subordinated in right of payment with
the Term Loans hereunder, such Indebtedness is subject to a subordination
agreement reasonably satisfactory to the Administrative Agent.

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
common stock sold by the Borrower substantially concurrently with any purchase
by the Borrower of a related Permitted Bond Hedge Transaction.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: any “employee benefit plan” as defined in Section 3(3) of ERISA which is
sponsored, maintained or contributed to by, or required to be contributed to by
the Borrower or any of its ERISA Affiliates or with respect to which the
Borrower or any of its ERISA Affiliates has or would reasonably be expected to
have liability, contingent or otherwise, under ERISA.

 

“Platform”: shall mean Debt Domain, IntraLinks, SyndTrak or a substantially
similar electronic transmission system.

 

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

 

“Portfolio Interest Exemption”: as defined in Section 3.10.

 

“Prime Rate”: the prime rate published in The Wall Street Journal from time to
time; provided that if The Wall Street Journal ceases to publish for any reason
such rate of interest, “Prime Rate” shall mean the prime lending rate as set
forth on the Bloomberg page PRIMBB Index (or successor page) for such day (or
such other service as determined by the Administrative Agent from time to time
for purposes of providing quotations of prime lending interest rates).

 

“Property”: any right or interest in or to assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Public Lender”: any Lender that does not wish to receive Non-Public Information
with respect to the Borrower or its Subsidiaries or their respective securities.

 

42

--------------------------------------------------------------------------------


 

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable (other than for Qualified Capital
Stock), or (b) by its terms (or by the terms of any employee stock option,
incentive stock or other equity-based plan or arrangement under which it is
issued or by the terms of any security into which it is convertible or for which
it is exchangeable  (or from which it was converted or exchanged)), or upon the
happening of any event, (x) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable (other
than for Qualified Capital Stock) (excluding any mandatory redemption resulting
from an asset sale or change in control so long as no payments in respect
thereof are due or owing, or otherwise required to be made, until all
Obligations have been paid in full in cash), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in each case, at any time on
or after the ninety-first day following the Latest Maturity Date, or (y) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (or has been converted or  exchanged from) (i) debt securities or
(ii) any Capital Stock referred to in clauses (a) or (b)(x) above, in each case,
at any time on or after the ninety-first day following the Latest Maturity Date.

 

“Qualified Counterparty”: with respect to any Hedge Agreement or Cash Management
Agreement, any counterparty thereto that is, or that at the time such Hedge
Agreement or Cash Management Agreement, as applicable, was entered into, was, a
Lender, the Lead Arranger, a Joint Bookrunner or an Affiliate of any of the
foregoing Persons (or, in the case of any such Hedge Agreement or Cash
Management Agreement, as applicable, entered into prior to the Effective Date,
any counterparty that was a Lender, the Lead Arranger, a Joint Bookrunner or an
Affiliate of any of the foregoing Persons on the Effective Date).

 

“Quarterly Payment Date”: March 31, June 30, September 30 and December 31 of
each year.

 

“Ratio Calculation Date”: as defined in Section 1.3(a)(i).

 

“Real Property”: all real property held or used by any Group Member, which
relevant Group Member owns in fee or in which it holds a leasehold interest as a
tenant, including as of the Effective Date.

 

“Recovery Event”: any settlement of or payment in excess of $5,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.

 

“Referenced SEC Filings”: the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2016 (the “2016 Annual Report”), the Borrower’s Definitive
Proxy Statement on Schedule 14A filed on March 22, 2017, as amended, but only to
the extent that such information was incorporated by reference into the 2016
Annual Report, the Borrower’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2017, and the Borrower’s Current Reports on Form 8-K and
Form 8-K/A filed on January 30, 2017, February 9, 2017, February 23, 2017,
March 7, 2017, April 10, 2017, April 26, 2017, April 27, 2017, April 28, 2017,
May 2, 2017, May 5, 2017, June 2, 2017, July 21, 2017, July 26, 2017, August 1,
2017, August 2, 2017 and August 7, 2017 (excluding in each case, if
applicable, Items 2.02 and 7.01).

 

43

--------------------------------------------------------------------------------


 

“Refinancing”: as defined in the recitals to this Agreement.

 

“Refinancing Amendment”: any amendment to this Agreement in form reasonably
satisfactory to the Borrower executed by (a) each Loan Party (and to the extent
it directly adversely affects the rights or increases the obligations of the
Administrative Agent or the Collateral Agent, the Administrative Agent or
Collateral Agent, as applicable) and (b) each Additional Refinancing Lender that
agrees to provide any portion of the Other Term Loans being incurred pursuant
thereto, in accordance with Section 2.6.

 

“Register”: as defined in Section 10.6(d).

 

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Registered Intellectual Property”: as defined in the definition of Intellectual
Property Security Agreements.

 

“Regulation S-X”: Regulation S-X promulgated under the Securities Act.

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 3.2(b) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower, (directly or indirectly through a Restricted Subsidiary) intends and
expects to reinvest all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event in its business (including by making Permitted
Acquisitions and funding research and development costs).

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount reinvested prior
to the relevant Reinvestment Prepayment Date in the Borrower’s or the Restricted
Subsidiaries’ businesses (including by making Permitted Acquisitions and funding
research and development costs).

 

44

--------------------------------------------------------------------------------


 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months (or if the Borrower or a
Restricted Subsidiary, as the case may be has entered into a legally binding
commitment to reinvest such Reinvestment Deferred Amount during such twelve (12)
month period, eighteen (18) months) after such Reinvestment Event and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, reinvest the relevant Reinvestment Deferred Amount in accordance with
this Agreement.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents, advisors and other
representatives of such Person and of such Person’s Affiliates.

 

“Related Party Register”: as defined in Section 10.6(d).

 

“Release”: with respect to Materials of Environmental Concern, any release,
spill, emission, leaking, pumping, pouring, injection, escaping, deposit,
disposal, discharge, dispersal, dumping, leaching or migration into or through
the indoor or outdoor environment (including the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Materials of
Environmental Concern).

 

“Removal Effective Date”: as defined in Section 9.6(b).

 

“Repricing Transaction”: (a) the prepayment pursuant to Section 3.1 or 3.2(a),
refinancing, substitution or replacement of all or a portion of the Initial Term
Loans with the incurrence of any new indebtedness having an effective interest
cost or weighted average yield (excluding any arrangement, structuring,
underwriting or similar fee paid to any Person in connection therewith that are
not shared generally with all Persons providing such new indebtedness) at the
time of incurrence thereof that is less than the effective interest cost or
weighted average yield of such Initial Term Loans at the time of such incurrence
or (b) any amendment to this Agreement that, directly or indirectly, reduces the
effective interest cost or weighted average yield of such Initial Term Loans (or
any Lender must assign its Initial Term Loans as a result of its failure to
consent to any such amendment).  No “Repricing Transaction” shall be deemed to
occur in connection with any Change of Control or Transformative Acquisition.

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Term Commitments then in effect.

 

“Required Prepayment Date”: as defined in Section 3.2(h).

 

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

45

--------------------------------------------------------------------------------


 

“Resignation Effective Date”: as defined in Section 9.6(a).

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer treasurer, any vice president or secretary of the Borrower or any other
person designated by the board of directors in a resolution (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer or treasurer of the Borrower (unless otherwise specified).

 

“Restricted Payments”: as defined in Section 7.5.

 

“Restricted Subsidiary”: shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Retained Declined Proceeds”: as defined in Section 3.2(h).

 

“Retained Excess Cash Flow Amount”: at any date, an amount, not less than zero,
determined on a cumulative basis equal to the amount of Excess Cash Flow
(commencing with the fiscal quarter ending September 30, 2017) that was not
required to be applied to prepay the Term Loans in accordance with
Section 3.2(c).

 

“Return”: with respect to any Investment, any dividend, distribution, interest,
fee, premium, return of capital, repayment of principal, income, profit (from a
disposition or otherwise) and any other amount received or realized in respect
thereof.

 

“Royalty Rights”: the contractual right to receive royalties, income, fees or
other payments from any Person in connection with such Person’s exploitation of
Intellectual Property, including, without limitation, any right to receive
royalty payments, income, fees or other payments from Glaxo Group Limited or any
Affiliate or licensee of Glaxo Group Limited.

 

“S&P”: Standard & Poor’s Ratings Services.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions.  For the avoidance of doubt, as of the
Effective Date, Sanctioned Countries are the Crimea region of Ukraine,
Cuba, Iran, North Korea, Syria and Sudan.

 

“Sanctioned Person” at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, or by the
United Nations Security Council or the European Union, (b) any Person located,
organized or resident in a Sanctioned Country or (c) any Person owned 50% or
more or controlled by any such Person described in the foregoing clauses (a) and
(b).

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

46

--------------------------------------------------------------------------------


 

“Screen Rate”: as defined in the definition of Interpolated Rate.

 

“SEC”: the U.S. Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

“Secured Parties”: the collective reference to the Lenders, the Agents, and the
Qualified Counterparties, and each of their successors and assigns.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreements, the Intellectual Property
Security Agreements and all other security documents hereafter delivered to the
Administrative Agent or the Collateral Agent granting a Lien on any property of
any Person to secure the Obligations of any Loan Party under any Loan Document,
any Specified Hedge Agreement or any Specified Cash Management Agreement.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Software”: as defined in the definition of Intellectual Property.

 

“Solvent”: as to any Person, that as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, (b) the “present fair saleable value”
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature.  For purposes
of this definition, (i) “debt” shall mean liability on a “claim,” (ii) “claim”
shall mean any (A) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) such other quoted terms used in this definition shall be
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors.

 

“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least a one percent (1%) chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.

 

“specified currency”: as defined in Section 10.17.

 

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) the Borrower and (b) any Qualified Counterparty, as counterparty, in
each case to the extent the Borrower designates in writing to the Administrative
Agent that such Cash

 

47

--------------------------------------------------------------------------------


 

Management Agreement is a Specified Cash Management Agreement; provided, that
any release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Cash Management Agreements; provided, however, that notwithstanding
such release, nothing herein shall limit the contractual rights of any such
Qualified Counterparty set forth in such Specified Cash Management Agreement.

 

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty, in each case to
the extent the Borrower designates in writing to the Administrative Agent that
such Hedge Agreement is a Specified Hedge Agreement; provided, that any release
of Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements; provided, however, that notwithstanding such release, nothing herein
shall limit the contractual rights of any such Qualified Counterparty set forth
in such Specified Hedge Agreement.

 

“Specified Transaction”:  any (a) disposition of all or substantially all the
assets of or all the Capital Stock of any Restricted Subsidiary or of any
product line, business unit, line of business or division of the Borrower or any
of the Restricted Subsidiaries, (b) Permitted Acquisitions, (c) Investment that
results in a Person becoming a Restricted Subsidiary, (d) designation of any
Restricted Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted
Subsidiary as a Restricted Subsidiary or (e) the proposed incurrence of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital purposes)
or making of a Restricted Payment or payment in respect of Indebtedness or other
event in respect of which calculation of Consolidated EBITDA or compliance with
any financial ratio is by the terms of this Agreement required to be calculated
on a pro forma basis.

 

“Statutory Reserves”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States and any
other banking authority, domestic or foreign, to which the Administrative Agent
or any Lender (including any branch, Affiliate or other fronting office making
or holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurocurrency Rate Loans shall be deemed to
constitute Eurocurrency Liabilities (as defined in Regulation D of the Board)
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

48

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor”: each Subsidiary of the Borrower that guarantees the
Obligations pursuant to a Loan Document or pursuant to Section 6.10.

 

“Survey”: a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that the
Borrower shall have a reasonable amount of time to deliver such redated survey,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue customary
endorsements or (b) otherwise acceptable to the Administrative Agent.

 

“Swap Obligations”: with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the  meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Status Certificate”: a certificate substantially in the form of
Exhibit D-1, D-2, D-3 or D-4, as applicable.

 

“Taxes”: taxes, levies, imposts, duties, charges, fees, deductions or
withholdings imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

 

“Term Commitments”: each of the Initial Term Commitments and the Incremental
Term Commitments, as the context may require.

 

“Term Facilities”: each of the Initial Term Facility, each Incremental Term
Facility and each Tranche of Other Term Loans or Extension Term Loans, as the
context may require.

 

“Term Lender”: each Initial Term Lender, each Incremental Lender and each Lender
that holds Other Term Loans or Extension Term Loans, as the context may require.

 

49

--------------------------------------------------------------------------------


 

“Term Loan Maturity Date”: (a) in the case of the Initial Term Facility, the
Initial Term Loan Maturity Date and (b) in the case of any Incremental Term
Loan, Other Term Loan or Extension Term Loan, the maturity date with respect
thereto as set forth in the relevant Incremental Amendment, Refinancing
Amendment or Extension Amendment, as applicable.

 

“Term Loans”: each of the Initial Term Loans, together with any Incremental Term
Loans, Other Term Loans and Extension Term Loans, as the context may require.

 

“Title Company”: any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

 

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect. The original aggregate amount of the Total Term
Commitments on the Effective Date is $250,000,000.

 

“Tranche”: each of the Initial Term Loans, any Incremental Term Loans borrowed
in accordance with Section 2.4 that are designated as a separate Tranche, any
Other Term Loans and any Extension Term Loans, as the context may require.

 

“Transaction”: collectively, (a) the Refinancing, (b) the execution, delivery
and performance of the Loan Documents and the borrowing of the Initial Term
Loans on the Effective Date, (c) the other transactions contemplated by the Loan
Documents and (d) the payment of all fees and expenses to be paid on or prior to
the Effective Date and owing in connection with the foregoing.

 

“Transformative Acquisition”: any acquisition by any Group Member that either
(a) is not permitted by the terms of this Agreement and other Loan Documents 
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of this Agreement and other Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Group Members with
adequate flexibility under this Agreement and other Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

 

“TRC”: Theravance Respiratory Company, LLC, a Delaware limited liability
company.

 

“Type”: as to any Term Loan, its nature as an ABR Loan or a LIBOR Rate Loan.

 

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code, as in effect
from time to time in any applicable jurisdiction.

 

“United States”: the United States of America.

 

50

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary”: means any Subsidiary designated by the Borrower after
the Effective Date as an Unrestricted Subsidiary pursuant to Section 6.15, in
each case, until such Person ceases to be Unrestricted Subsidiary in accordance
with Section 6.15 or ceases to be a Subsidiary.  As of the Effective Date, none
of the Subsidiaries of the Borrower are Unrestricted Subsidiaries.

 

“Voluntary Prepaid Amount” as defined in Section 3.2(c)

 

“Voluntary Prepayment”: a prepayment of the Term Loans pursuant to Section 3.1.

 

“Waivable Mandatory Prepayment”: as defined in Section 3.2(h).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary”: a Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person, all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withdrawal Liability” shall mean any liability to a Multiemployer Plan as a
result of a “complete withdrawal” or “partial withdrawal” from such
Multiemployer Plan, as such terms are defined in Section 4201(b) of ERISA.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield”: with respect to any Term Loan, on any date of determination as
calculated by the Administrative Agent, the effective yield on such Term Loan,
taking into account (a) the applicable interest rate margin, (b) any interest
rate floors, (c) original issue discount and (d) upfront fees paid generally to
all Persons providing such Term Loan (with original issue discount and upfront
fees being equated to interest based on the shorter of (x) the Weighted Average
Life to Maturity of such Term Loans and (y) four years), but exclusive of any
arrangement, structuring, underwriting or similar fee paid to any Person in
connection therewith that are not shared generally with all Persons providing
such Term Loan.

 

51

--------------------------------------------------------------------------------


 

1.2.                            Other Interpretive Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(vi) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder), (vii) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (viii) any references
herein to any Person shall be construed to include such Person’s permitted
successors and assigns and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof and (ix) the phrase “for the term of this Agreement” and any similar
phrases shall mean the period beginning on the Effective Date and ending on the
Latest Maturity Date.  In the computation of periods of time from a specified
date to a later specified date, the word “from” shall mean “from and excluding”,
the words “to” and “until” each mean “to but excluding” and the word “through”
shall mean “to and including”.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document in its entirety and not to any particular provision
of thereof.  Unless otherwise specified, all references in a Loan Document to
Articles, Sections, recitals, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and recitals, Annexes, Exhibits and
Schedules to, the Loan Document in which such references appear.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(e)                                  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.  In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of standards or terms (including financial
ratios) in this Agreement, then the Borrower and the Administrative Agent agree
to enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such

 

52

--------------------------------------------------------------------------------


 

Accounting Change with the desired result that the criteria for evaluating the
Borrower’s consolidated financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrowers the Administrative Agent and the Required Lenders, (i) all financial
ratios, covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such standards and terms (including financial ratios) made
before and after giving effect to such Accounting Change.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant contained herein, Indebtedness of the Borrower and
its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(f)                                   When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of LIBOR Rate Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(g)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.3.                            Pro Forma Calculations; Limited Condition
Acquisitions.

 

(a)                                 Solely for purposes of determining whether
any action is otherwise permitted to be taken hereunder, the Consolidated
Leverage Ratio and the First Lien Secured Leverage Ratio shall be calculated as
follows:

 

(i)                                     in the event that the Borrower or any of
the Restricted Subsidiaries incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness subsequent to the reference period for which such
ratio is being calculated but prior to or simultaneously with the event for
which the calculation of such ratio is made (a “Ratio Calculation Date”), then
such ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of Indebtedness
as if the same had occurred at the beginning of the applicable four-quarter
period; provided that (x) if such Indebtedness has a floating or formula rate,
such Indebtedness shall have an implied rate of interest for the applicable
period for purposes of this calculation determined by utilizing the rate that is
or would be in effect with respect to such Indebtedness at the relevant date of
determination (taking into account any interest rate hedging arrangements
applicable to such Indebtedness), (y) interest on

 

53

--------------------------------------------------------------------------------


 

any obligations with respect to capital leases shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a London interbank
offered rate or other rate shall be determined to have been based upon the rate
actually chosen, or, if none was so chosen, then based upon such optional rate
as the Borrower or such Restricted Subsidiary may designate; and

 

(ii)                                  if any Specified Transactions are
consummated by the Borrower or any of the Restricted Subsidiaries subsequent to
such reference period and on or prior to or simultaneously with the relevant
Ratio Calculation Date, Consolidated EBITDA shall be calculated on a pro forma
basis, assuming that all such Specified Transactions had occurred on the first
day of the four-quarter reference period in a manner consistent, where
applicable, with the pro forma adjustments (without duplication) set forth in
the definition of Consolidated EBITDA.

 

(b)                                 For purposes of calculating the Consolidated
Leverage Ratio and the First Lien Secured Leverage Ratio in connection with any
Indebtedness incurrence test (including any amounts permitted to be incurred
pursuant to Section 2.4), such ratios shall be calculated after giving effect to
any such incurrence on a pro forma basis, and, in each case, with respect to any
revolving commitment, assuming a borrowing of the maximum amount of loans
available thereunder, and such calculation shall be made excluding the cash
proceeds of any borrowing under any such Indebtedness that are to remain on the
consolidated balance sheet of the Borrower following application of proceeds to
any transaction or transactions to be given pro forma effect with such
Indebtedness.  For purposes of calculating the Consolidated Leverage Ratio or
the First Lien Secured Leverage Ratio on a pro forma basis as of the last day of
the most recently ended period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 6.1(a) or (b),
prior to the initial delivery of financial statements under Section 6.1(a) or
(b), as applicable, the relevant measurement period shall be the period of four
consecutive fiscal quarters ending prior to the Effective Date for which
financial statements have been delivered to the Administrative Agent.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, solely for the purpose of (A) measuring the relevant financial
ratios and basket availability with respect to the incurrence of any
Indebtedness (including any Incremental Term Loans) or Liens or the making of
any Investments, Restricted Payments, prepayments, repurchases, redemptions or
defeasances of Junior Financings or Dispositions or the designation of any
Restricted Subsidiaries or Unrestricted Subsidiaries, (B) determining compliance
with representations and warranties or the occurrence of any Default or Event of
Default or (C) determining the satisfaction of all other conditions precedent to
the incurrence of Indebtedness, the creation of Liens, the making of any
Disposition, the making of an Investment or the making of a Restricted Payment,
in each case, in connection with a Limited Condition Acquisition, if the
Borrower has made an LCA Election with respect to such Limited Condition
Acquisition, the date of determination of whether any such action is permitted
hereunder, shall be deemed to be at the election of the Borrower, either (x) the
date on which the definitive agreements for such Limited Condition Acquisition
are entered into or (y) the date on which such Limited Condition Acquisition is
consummated (the “LCA Test Date”), and if, after giving pro forma effect to the
Limited Condition Acquisition and

 

54

--------------------------------------------------------------------------------


 

the other transactions to be entered into in connection therewith as if they had
occurred at the beginning of the most recent period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to Section
6.1 ending prior to the LCA Test Date, the Borrower could have taken such action
on the relevant LCA Test Date in compliance with such financial ratio, basket,
representation, warranty or condition, such financial ratio, basket,
representation, warranty or condition shall be deemed to have been complied
with.  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any financial
ratio or basket availability on or following the relevant LCA Test Date and
prior to the earlier of (x) the date on which such Limited Condition Acquisition
is consummated or (y) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such financial ratio or basket availability
shall be calculated (and tested) (A) on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto expires or has
been terminated and (B) with respect to any Restricted Payment, on a standalone
basis without giving effect to such Limited Condition Acquisition and the other
transactions in connection therewith.

 

(d)                                 Notwithstanding anything herein to the
contrary, Excess Cash Flow shall not be determined on a pro forma basis.

 

1.4.                            Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for five).

 

1.5.                            Rates.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR Rate” or with respect to any
comparable or successor rate thereto.

 

1.6.                            Cashless Rolls.  Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, any Lender
may exchange, continue or roll over all or a portion of its Term Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

 

SECTION 2.  AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1.                            Term Commitments. Subject to the terms and
conditions hereof, each Initial Term Lender severally agrees to make a term loan
(an “Initial Term Loan”) to the Borrower on the Effective Date in an amount not
to exceed the Initial Term Commitment of such Initial Term Lender.  Term Loans
may from time to time be LIBOR Rate Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 3.3.

 

55

--------------------------------------------------------------------------------


 

2.2.                            Procedure for Term Loan Borrowing.  With respect
to Term Loan borrowings, the Borrower shall give the Administrative Agent
irrevocable notice in the form attached hereto as Exhibit B (or any other form
approved by the Borrower and the Administrative Agent) (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time (or
such later time as the Administrative Agent may agree), (a) one Business Day (or
such shorter time as the Administrative Agent may agree) prior to the requested
Borrowing Date, in the case of LIBOR Rate Loans or (b) one Business Day prior to
the requested Borrowing Date, in the case of ABR Loans; provided that such
notice with respect to the Initial Term Loans may be delivered to the
Administrative Agent prior to 12:00 Noon, New York City time (or such later time
as the Administrative Agent may agree), one Business Day prior to the
anticipated Effective Date) requesting that the applicable Lenders make the
applicable Term Loans on the applicable Borrowing Date and specifying the amount
to be borrowed.  Upon receipt of such notice the Administrative Agent shall
promptly notify each applicable Lender thereof.  Not later than 12:00 Noon, New
York City time, on the requested Borrowing Date, each applicable Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the applicable Term Loans to be made by
such Lender. The Administrative Agent shall make the proceeds of such Term Loans
available to the Borrower on such Borrowing Date by wire transfer in immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

 

2.3.                            Repayment of Term Loans. On each Quarterly
Payment Date, beginning with December 31, 2017, the Borrower shall repay to the
Administrative Agent for the ratable account of the Initial Term Lenders an
aggregate principal amount of Initial Term Loans equal to 2.50% of the aggregate
initial principal amounts of Initial Term Loans borrowed by the Borrower on the
Effective Date pursuant to Section 2.1, and the entire outstanding balance of
the Initial Term Loans shall be due and payable by the Borrower in full on the
Initial Term Loan Maturity Date.  The Borrower shall repay Incremental Term
Loans, Other Term Loans and Extension Term Loans in accordance with the relevant
repayment schedule agreed to by the Lenders of such Term Loans in the relevant
Incremental Amendment, Refinancing Amendment or Extension Amendment, as
applicable.

 

2.4.                            Incremental Term Loans.

 

(a)                                 At any time and from time to time prior to
the Latest Maturity Date, subject to the terms and express conditions set forth
herein, the Borrower may by no less than three Business Days’ prior written
notice to the Administrative Agent (or such lesser number of days reasonably
acceptable to the Administrative Agent), request to add one or more new credit
facilities consisting of one or more additional Tranches of Term Loans or an
increase to an existing Tranche of Term Loans (each, an “Incremental Term
Facility”); provided that (i) immediately before and after giving effect to each
Incremental Amendment and the applicable Incremental Term Facility, (A) no
Default or Event of Default exists or would result therefrom to the extent the
proceeds of such Incremental Term Facility are not used to finance a Limited
Condition Acquisition or (B) no Default or Event of Default arising under
Section 8.1(a) or Section 8.1(f) and no other Default or Event of Default the
absence of which is a condition required by the Incremental Lenders providing
such Incremental Term Facility exists or would result therefrom to the extent
the proceeds of such Incremental Term Facility are used to finance a Limited
Condition Acquisition; (ii) as a condition to the effectiveness of any
Incremental

 

56

--------------------------------------------------------------------------------


 

Amendment and any Incremental Term Commitments and the making of the Incremental
Term Loans thereunder, each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents shall be true and correct in all
material respects (or in all respects where qualified by materiality or Material
Adverse Effect) on and as of the date thereof (except to the extent made as of a
specific date, in which case such representations and warranties shall be true
and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such specified date)
(provided that in the case of an Incremental Term Facility the proceeds of which
are used to finance a Limited Condition Acquisition, such requirement shall be
subject to customary “specified representations” and customary “specified
acquisition agreement representations” as agreed by the relevant Incremental
Lenders (but in no event shall “specified representations” be more expansive
than the representations made by the Borrower in Sections 4.3(a) (with respect
to the organizational existence of the Loan Parties only), 4.4, 4.5(a), 4.11,
4.14, 4.19 (as it relates to the creation, validity and perfection of the
security interests in the Collateral), 4.20, 4.23(b) (as it relates to the
Patriot Act) and 4.23(d)) and any reference to “material adverse effect” in such
“specified representations” shall be understood for this purpose to refer to
“material adverse effect” or similar definition in as defined in the main
transaction agreement governing such Limited Condition Acquisition), (iii)
subject to the provisos to this sentence, the amount of Incremental Term
Facilities shall not exceed, immediately after giving effect to each Incremental
Amendment and the applicable Incremental Term Facility, the sum of (1) (x) if
such Incremental Term Facility is secured on a pari passu basis with the Liens
securing the Obligations, an amount such that the First Lien Secured Leverage
Ratio calculated on a pro forma basis as of the last day of the most recently
ended period of four consecutive fiscal quarters for which financial statements
have been delivered pursuant to Section 6.1(a) or (b) shall not be greater than
2.00:1.00 (excluding the cash proceeds of any borrowing under such Incremental
Term Facility that are to remain on the consolidated balance sheet of the
Borrower following application of proceeds to any transaction or transactions to
be given pro forma effect with such Incremental Term Facility) or (y) if such
Incremental Term Facility is secured on a junior basis to the Liens securing the
Obligations or is unsecured or subordinated in right of payment to the
Obligations, the Consolidated Leverage Ratio calculated on a pro forma basis as
of the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to Section
6.1(a) or (b) shall not be greater than 3.56:1.00 (excluding the cash proceeds
of any borrowing under such Incremental Term Facility that are to remain on the
consolidated balance sheet of the Borrower following application of proceeds to
any transaction or transactions to be given pro forma effect with such
Incremental Term Facility) (such Incremental Term Facilities described in the
foregoing clauses (1)(x) and (1)(y), the “Incremental Ratio Debt”) plus (2) the
sum of (x) the greater of $75,000,000 and 45% of LTM EBITDA on the date of
determination (net of any Indebtedness incurred pursuant to clause (i)(2)(x) of
the first proviso set forth in the definition of Incremental Equivalent Debt)
plus (y) the amount of any voluntary prepayments of Term Loans (which shall be
deemed for this purpose to include the amount of any repurchases of Offer Loans
and repurchases of Term Loans in the open market pursuant to Section 10.6(b)(v),
in each case limited to the amount of cash actually paid in respect of such
repurchases), other than to the extent made with the proceeds of long-term
Indebtedness (net of any Indebtedness incurred pursuant to clause (i)(2)(y) of
the first proviso set forth in the definition of Incremental Equivalent Debt)
(such amounts described in the foregoing clauses (2)(x) and (2)(y), the
“Incremental Base Amount”); provided that the

 

57

--------------------------------------------------------------------------------


 

financial incurrence tests set forth in the foregoing clauses (iii)(1)(x) and
(iii)(1)(y) shall not apply to the incurrence of Incremental Term Facilities
pursuant to the Incremental Base Amount and any such Incremental Term Facility
may, at the sole discretion of the Borrower, be incurred under clauses
(iii)(1)(x) and (iii)(1)(y) regardless of whether there is capacity to incur
such Incremental Term Facility under clause (iii)(2); and (iv) in the event that
the Yield for any Incremental Term Facility incurred on or prior to the 18-month
anniversary of the Effective Date that is pari passu in right of payment and
with respect to the Collateral with the Initial Term Loans is higher than the
Yield for the Initial Term Loans by more than 50 basis points, then the
Applicable Margin for the Initial Term Loans shall be increased to the extent
necessary so that the Yield for the Initial Term Loans is equal to the Yield for
such Incremental Term Facility minus 50 basis points; provided that, in the
event an interest rate floor for such Incremental Term Facility is higher than
the correlative interest rate floor for the Initial Term Loans, such
differential between such floors shall be equated to the applicable Yield for
purposes of determining whether an increase to the Applicable Margin for the
Initial Term Loans shall be required but only to the extent that an increase in
such interest rate floor with respect to the Initial Term Loans would cause an
increase in the interest rate then in effect for the Initial Term Loans at the
time of determination hereunder and, in such case, then such interest rate floor
(but not the interest rate margin) applicable to the Initial Term Loans shall be
increased to the extent of such differential between interest rate floors (the
provision in this clause (iv), the “MFN Protection”).  For purposes of such
calculation of Yield, any Incremental Term Loans that are fixed rate loans shall
be swapped to a floating rate on a customary matched maturity basis.  For the
avoidance of doubt, and notwithstanding anything to the contrary in this
Agreement, the amount described in the foregoing clauses (iii)(1)(x) and
(iii)(1)(y) are calculated without giving effect to any Incremental Term
Facilities incurred on a substantially concurrent basis in reliance on the
foregoing clause (iii)(2).  Each Incremental Term Facility shall be in an
integral multiple of $1,000,000 and be in an aggregate principal amount that is
not less than $10,000,000, provided that such amount may be less than
$10,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Incremental Term Facilities set forth above.

 

(b)                                 Each Incremental Term Facility (i) if made
part of the existing Tranche of Term Loans, shall have terms identical to those
applicable to such Term Loans or (ii) if consisting of an additional Tranche of
Term Loans, shall have such terms as determined by the Borrower and the
Incremental Lenders providing such Incremental Term Facility; provided that such
additional Tranche of Term Loans shall have terms and conditions (excluding
pricing, fees, rate floors and optional prepayment or redemption terms)
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the Incremental Lenders providing such
additional Tranche of Term Loans than, those applicable to the Initial Term
Loans (except to the extent (1) such terms are conformed (or added) in this
Agreement for the benefit of the Lenders hereunder pursuant to an amendment
hereto subject solely to the reasonable satisfaction of the Administrative Agent
(it being understood that to the extent that any financial maintenance covenant
is added for the benefit of any additional Tranche of Term Loans, no consent
shall be required from the Administrative Agent to the extent that such
financial maintenance covenant is also added for the benefit of the Lenders
hereunder) or (2) applicable solely to periods after the Latest Maturity Date). 
Each Incremental Term Facility shall be secured on a pari passu basis with or
junior basis to the Liens securing the Obligations or shall be unsecured or
shall be subordinated in right of payment to the Obligations.  No

 

58

--------------------------------------------------------------------------------


 

Restricted Subsidiary shall be a guarantor with respect to any Incremental Term
Facility unless such Restricted Subsidiary is a Loan Party which shall have
previously or substantially concurrently guaranteed the Obligations and the
obligations in respect of such Incremental Term Facility shall not be secured by
Liens on the assets of the Borrower and the Restricted Subsidiaries other than
assets constituting Collateral.  No Incremental Term Facility secured on a pari
passu basis with the Liens securing the Obligations shall have a final maturity
date earlier than the then existing Latest Maturity Date.  No Incremental Term
Facility that is secured on a junior basis to the Liens securing the Obligations
or that is unsecured or subordinated in right of payment to the Obligations
shall have a final maturity date earlier than 91 days after the then existing
Latest Maturity Date, and shall have no greater amortization or mandatory
prepayments than the then-remaining Initial Term Loans.  No Incremental Term
Facility shall have a Weighted Average Life to Maturity that is shorter than the
Weighted Average Life to Maturity of the then-remaining Initial Term Loans
(without giving effect to nominal amortization for periods where amortization
has been eliminated as a result of a prepayment of the applicable Term Loans. 
Subject to the foregoing, Incremental Term Facilities secured on a pari passu
basis with the Liens securing the Obligations shall have amortization as
determined by the Borrower and the applicable Incremental Lenders.  Incremental
Term Facilities secured on a pari passu basis with the Liens securing the
Obligations shall ratably in any mandatory prepayments of Term Loans unless the
Borrower and the applicable Incremental Lenders agree to a less than pro rata
share of such mandatory prepayments.

 

(c)                                  Each notice from the Borrower pursuant to
this Section 2.4 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Facility.  Any additional bank, financial institution,
existing Lender or other Person that elects to provide Incremental Term
Commitments under an Incremental Term Facility shall be reasonably satisfactory
to the Administrative Agent (to the extent such consent would be required for an
assignment of such Loans or Commitments pursuant to Section 10.6, such consent
not to be unreasonably withheld or delayed) (any such bank, financial
institution, existing Lender or other Person being called an “Incremental
Lender”) and the Borrower and, if not already a Lender, shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, the other Loan Parties, such Incremental Lender (in the case of this
Agreement and, as appropriate, any other Loan Document, as applicable) and, to
the extent it directly adversely amends or modifies the rights or duties of the
Administrative Agent and/or the Collateral Agent, the Administrative Agent
and/or the Collateral Agent; provided that if the relevant Incremental Term
Facility is not secured on a pari passu basis with the Liens securing the
Obligations in respect of the then existing Term Loans, it will be documented
pursuant to documentation separate from this Agreement and the Loan Documents,
as applicable, and, to the extent such Incremental Term Facility is secured by
liens on the Collateral, the agent, representative or trustee in respect of such
Incremental Term Facility shall become a party to an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent.  No
Lender shall be obligated to provide any Incremental Term Commitments under an
Incremental Term Facility, unless it so agrees.  Incremental Term Commitments in
respect of any Incremental Term Facilities shall become Commitments under this
Agreement.  An Incremental Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary,
advisable or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.4.  The Lenders
hereby

 

59

--------------------------------------------------------------------------------


 

irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Loan Parties as may be necessary
in order to establish new Tranches or sub-tranches in respect of Term Loans made
pursuant to this Section 2.4 and such technical amendments as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Tranches or
sub-tranches, in each case on terms consistent with this Section 2.4, including
any amendments that are not adverse to the interests of any Lender that are made
to effectuate changes necessary to enable any Incremental Term Loans to be
fungible for United States federal income tax purposes with another Tranche of
Term Loans, which shall include any amendments that do not reduce the ratable
amortization received by each Lender thereunder.  The effectiveness of any
Incremental Amendment shall, unless otherwise agreed to by the applicable
Incremental Lenders, be subject to the satisfaction (or waiver) on the date
thereof of the express conditions in respect of such Incremental Amendment to be
mutually agreed upon by the applicable Incremental Lenders and the Borrower. 
The proceeds of any Loans under an Incremental Term Facility will be used,
directly or indirectly, for working capital and/or general corporate purposes
and/or any other purposes not prohibited hereunder.  This Section 2.4 shall
supersede any provisions in Section 10.1 to the contrary.

 

(d)                                 In connection with the effectiveness of any
Incremental Term Facility, to the extent reasonably requested by the
Administrative Agent, the Administrative Agent shall have received (i) customary
legal opinions addressed to the Administrative Agent, the Collateral Agent and
the Lenders, board resolutions and officers’ certificates in form and substance
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Security Documents (including
modifications to the Mortgages), as may be reasonably requested by the
Administrative Agent in order to ensure that the enforceability of the Security
Documents and the perfection and priority of the Liens thereunder are preserved
and maintained.

 

2.5.                            Fees.

 

(a)                                 The Borrower shall pay to the Agents such
fees as shall have been separately agreed upon in writing in the amounts and at
times specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

(b)                                 The Borrower agrees to pay on the Effective
Date to each Initial Term Lender party to this Agreement as an Initial Term
Lender on the Effective Date, as fee compensation for the funding of such
Initial Term Lender’s Initial Term Loans, a closing fee in an amount equal to
1.0% of the stated principal amount of such Initial Term Lender’s Initial Term
Loans, payable to such Initial Term Lender from the proceeds of its Initial Term
Loans as and when funded on the Effective Date.  Such closing fees shall be in
all respects fully earned, due and payable on the Effective Date and
non-refundable and non-creditable thereafter.

 

2.6.                            Refinancing Amendments. At any time after the
Effective Date, the Borrower may obtain from any existing Lender or any other
Person reasonably satisfactory to the Borrower (subject to the prior written
consent of the Administrative Agent to the extent such consent would be required
for an assignment of Term Loans to such other Person pursuant to

 

60

--------------------------------------------------------------------------------


 

Section 10.6) (any such existing Lender or other Person being called an
“Additional Refinancing Lender”) Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans then outstanding under this
Agreement (which will be deemed to include any then outstanding Other Term Loans
constituting Term Loans), in the form of Other Term Loans, in each case pursuant
to a Refinancing Amendment; provided that (i) such Credit Agreement Refinancing
Indebtedness shall rank pari passu in right of payment and of security with the
other Term Loans and Commitments hereunder, (ii) such Credit Agreement
Refinancing Indebtedness shall only be secured by assets consisting of
Collateral, and (iii) such Credit Agreement Refinancing Indebtedness satisfies
the requirements set forth in clauses (v) through (z) of the definition of
Credit Agreement Refinancing Indebtedness.  The effectiveness of any Refinancing
Amendment shall be subject to such express conditions as are mutually agreed
with the participating Additional Refinancing Lenders.  Each Tranche of Credit
Agreement Refinancing Indebtedness (other than in connection with an extension
of the maturity of Term Loans) incurred under this Section 2.6 shall be in an
integral multiple of $1,000,000 and be in an aggregate principal amount that is
not less than $10,000,000, provided that such amount may be less than
$10,000,000 if such amount represents all the remaining availability under the
aggregate principal amount of Credit Agreement Refinancing Indebtedness set
forth above.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary or reasonably advisable to reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto (including
any amendments necessary to treat the Loans subject thereto as Other Term
Loans).  Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary, or reasonably advisable or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.6.  This Section 2.6 shall supersede any provisions in Section
10.1 to the contrary.

 

SECTION 3.  GENERAL PROVISIONS APPLICABLE TO LOANS

 

3.1.                            Optional Prepayments. The Borrower may at any
time and from time to time prepay the Term Loans, in whole or in part, without
premium or penalty (other than as set forth in Section 3.2(f) below), upon
notice delivered to the Administrative Agent no later than 12:00 Noon, New York
City time (or such later time as the Administrative Agent may agree), three (3)
Business Days prior thereto (or such shorter time as the Administrative Agent
may agree), in the case of LIBOR Rate Loans, and no later than 12:00 Noon, New
York City time (or such later time as the Administrative Agent may agree), one
(1) Business Day prior thereto, in the case of ABR Loans, which notice shall
specify the date and amount of prepayment, whether the prepayment is of LIBOR
Rate Loans or ABR Loans, the Tranche of Term Loans to which the prepayment
applies and the manner in which such prepayment is to be applied to the
applicable Tranche of Term Loans; provided, that if a LIBOR Rate Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 3.11. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid. Partial prepayments of
LIBOR Rate Loans shall be in an

 

61

--------------------------------------------------------------------------------


 

aggregate principal amount of $500,000 or integral multiples of $100,000 in
excess thereof. Partial prepayments of ABR Loans shall be in an aggregate
principal amount of $250,000 or integral multiples of $100,000 in excess
thereof. Notwithstanding the foregoing, a notice of prepayment delivered by
Borrower in accordance with this Section 3.1 may expressly state that such
notice is conditioned upon the effectiveness of new credit facilities or other
sources of refinancing or another transaction, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the time on which the Term Loans would have been repaid in accordance
with such notice of prepayment) if such condition is not satisfied.

 

3.2.                            Mandatory Prepayments; Termination of
Commitments; Prepayment Premium.

 

(a)                                 If any Indebtedness shall be incurred or
issued by any Group Member after the Effective Date (other than Excluded
Indebtedness except for Credit Agreement Refinancing Indebtedness), an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied no later than
the third Business Day following on the date of such incurrence or issuance
toward the prepayment of the Term Loans (without premium or penalty (other than
as set forth in Section 3.2(f) below)) as set forth in Section 3.2(d).

 

(b)                                 If on any date any Group Member shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied no later than the fifth Business Day following the
date of the receipt of such Net Cash Proceeds toward the prepayment of the Term
Loans as set forth in Section 3.2(d); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in Section
3.2(d); provided, further that if at the time that any such prepayment would be
required hereunder, the Borrower is required to offer to repurchase or prepay
any other Indebtedness secured by the Collateral on a pari passu basis with the
Obligations pursuant to the terms of the documentation governing such
Indebtedness with such Net Cash Proceeds (such Indebtedness required to be
offered to be so repurchased or prepaid, “Other Applicable Indebtedness”), then
the Borrower may apply such amount otherwise required to be applied as a
prepayment pursuant to this Section 3.2(b) on a pro rata basis to the prepayment
of the Term Loans and to the repurchase or prepayment of the Other Applicable
Indebtedness (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness (or accreted amount
if such Other Applicable Indebtedness is issued with original issue discount) at
such time; provided that the portion of such amount otherwise required to be
applied as a prepayment pursuant to this Section 3.2(b) allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Cash Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such amount otherwise
required to be applied as a prepayment pursuant to this Section 3.2(b) shall be
allocated to the Term Loans in accordance with the terms hereof), and the amount
of prepayment of the Term Loans that would have otherwise been required pursuant
to this Section 3.2(b) shall be reduced accordingly; provided, further, that to
the extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Term Loans (without premium or penalty (other than as set forth in
Section 3.2(f) below)) in accordance with the terms hereof.

 

62

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall, on each Excess Cash
Flow Application Date, apply the ECF Percentage of the excess, if any, of (i)
Excess Cash Flow for the related Excess Cash Flow Payment Period minus (ii) the
amount (such amount, the “Voluntary Prepaid Amount”) of all Voluntary
Prepayments (excluding any such Voluntary Prepayment made with the proceeds of
long-term Indebtedness), repurchases of Offer Loans (limited to the amount of
cash actually paid in respect of such repurchase and excluding any such
repurchase made with the proceeds of long-term Indebtedness) and repurchases of
Term Loans in the open market by the Borrower or any of its Subsidiaries
pursuant to Section 10.6(b)(v) (limited to the amount of cash actually paid in
respect of such repurchase and excluding any such repurchase made with the
proceeds of long-term Indebtedness) made during such Excess Cash Flow Payment
Period or the period following end of the applicable fiscal year and prior to
the applicable Excess Cash Flow Application Date (without duplication in the
next Excess Cash Flow Payment Period), toward the prepayment of the Term Loans
as set forth in Section 3.2(d). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten (10) days after the date
on which the financial statements referred to in Section 6.1(a) for the fiscal
year of the Borrower with respect to which such prepayment is made are required
to be delivered to the Lenders (commencing with the fiscal year of the Borrower
ending December 31, 2018).  If at the time that any such prepayment would be
required hereunder, the Borrower is required to offer to repurchase or prepay
any Other Applicable Indebtedness pursuant to the terms of the documentation
governing such Other Applicable Indebtedness with such Excess Cash Flow, then
the Borrower may apply such amount otherwise required to be applied as a
prepayment pursuant to this Section 3.2(c) on a pro rata basis to the prepayment
of the Term Loans and to the repurchase or prepayment of the Other Applicable
Indebtedness (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness (or accreted amount
if such Other Applicable Indebtedness is issued with original issue discount) at
such time; provided that the portion of such amount otherwise required to be
applied as a prepayment pursuant to this Section 3.2(c) allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Excess Cash Flow
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such amount otherwise
required to be applied as a prepayment pursuant to this Section 3.2(c) shall be
allocated to the Term Loans in accordance with the terms hereof), and the amount
of prepayment of the Term Loans that would have otherwise been required pursuant
to this Section 3.2(c) shall be reduced accordingly; provided, further, that to
the extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Term Loans (without premium or penalty (other than as set forth in
Section 3.2(f) below)) in accordance with the terms hereof.

 

(d)                                 Amounts to be applied in connection with
prepayments made pursuant to this Section 3.2 shall be applied to the prepayment
of the Term Loans in accordance with Section 3.8. The application of any
prepayment pursuant to this Section 3.2 shall be made, first, to ABR Loans and,
second, to LIBOR Rate Loans. Each prepayment of the Term Loans under this
Section 3.2 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

63

--------------------------------------------------------------------------------


 

(e)                                  The Initial Term Commitments of each
Initial Term Lender shall terminate in their entirety upon the funding of the
Initial Term Loans on the Effective Date.

 

(f)                                   Prepayment Premium. In the event that, on
or prior to the date that occurs six months following the Effective Date, the
Borrower (x) makes any prepayment of any Initial Term Loans in connection with
any Repricing Transaction or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction with respect to the Initial Term Loans, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
Initial Term Lender, (i) in the case of clause (x), a prepayment premium of 1%
of the amount of the Initial Term Loans being prepaid and (ii) in the case of
clause (y), a payment equal to 1% of the aggregate amount of the Initial Term
Loans that are subject to such amendment.

 

(g)                                  Notwithstanding any other provisions of
this Section 3.2, (i) to the extent that any or all of the Net Cash Proceeds of
any Asset Sale, Recovery Event or issuance or incurrence of Indebtedness
attributable to a Foreign Subsidiary (“Foreign Proceeds”) or Excess Cash Flow
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”) are
prohibited or delayed by applicable local law from being distributed to any Loan
Party, the portion of such Net Cash Proceeds or Excess Cash Flow so affected
will not be required to be applied to repay Term Loans at the times provided in
this Section 3.2 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit distribution
to any Loan Party (the Borrower hereby agreeing to use commercially reasonable
efforts (i) to cause the applicable Foreign Subsidiary to take all actions
reasonably required by the applicable local law to permit such distribution
and/or (ii) to use other cash resources of the Borrower and the Restricted
Subsidiaries that would not be subject to such applicable local law), and if,
within one year following the date on which the respective prepayment would
otherwise have been required, any of such affected Foreign Proceeds or Foreign
Subsidiary Excess Cash Flow that, in each case, would otherwise be required to
be used to prepay Term Loans pursuant to Section 3.2, is permitted under the
applicable local law to be distributed to any Loan Party, such distribution will
be promptly made and such distributed Foreign Proceeds or Foreign Subsidiary
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such distribution) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 3.2 (it being understood and agreed that if such
prepayment is not made by the one-year anniversary of the date on which such
prepayment would otherwise have been required, that such prepayment shall be
forgiven subject to the penultimate sentence of this clause (g)) and (ii) to the
extent that the Borrower has determined in good faith that distribution of any
Foreign Proceeds or Foreign Subsidiary Excess Cash Flow to a Loan Party would
have material adverse tax cost consequences to the Borrower and its
Subsidiaries, such Foreign Proceeds or Foreign Subsidiary Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary so long, but only
so long, as the distribution of such Foreign Proceeds or Foreign Subsidiary
Excess Cash Flow would have material adverse tax consequences to the Borrower
and its Subsidiaries (the Borrower hereby agreeing to use commercially
reasonable efforts to take all actions reasonably required to minimize the tax
consequences of such distribution), and if, within one year following the date
on which the respective prepayment would otherwise have been required, any of
such affected Foreign Proceeds or Foreign Subsidiary Excess Cash Flow that, in
each case, would otherwise be required to be used to prepay Term Loans pursuant
to Section 3.2, is able to be distributed to any Loan Party without resulting in
material adverse tax consequences to the

 

64

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries, such distribution will be promptly made and such
distributed Foreign Proceeds or Foreign Subsidiary Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
distribution) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 3.2
(it being understood and agreed that if such prepayment is not made by the
one-year anniversary of the date on which such prepayment would otherwise have
been required, that such prepayment shall be forgiven subject to the penultimate
sentence of this clause (g)).  Notwithstanding the foregoing, if at any time
within one year after any prepayment being forgiven as a result of the foregoing
provisions, the applicable local law no longer would prohibit or delay such
Foreign Proceeds or Foreign Subsidiary Excess Cash Flow from being distributed
to any Loan Party or the distribution of such Foreign Proceeds or Foreign
Subsidiary Excess Cash Flow to a Loan Party would no longer have material
adverse tax cost consequences to the Borrower and its Subsidiaries, such
distribution will be promptly made and such distributed Foreign Proceeds or
Foreign Subsidiary Excess Cash Flow will be promptly (and in any event not later
than two Business Days after such distribution) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to this Section 3.2.  The non-application of any such Foreign
Proceeds or Foreign Subsidiary Excess Cash Flow as a result of the foregoing
provisions will not constitute a Default or Event of Default and such amounts
shall be available for working capital purposes of the Borrower and the
Restricted Subsidiaries so long as not required to be applied as a prepayment in
accordance with the foregoing provisions.

 

(h)                                 Notwithstanding anything herein to the
contrary, in the event that the Borrower is required to make any mandatory
prepayment (other than pursuant to Section 3.2(a) in connection with the
incurrence of Credit Agreement Refinancing Indebtedness) (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower is required to make
such Waivable Mandatory Prepayment, the Borrower shall notify the Administrative
Agent of the amount of such prepayment, and the Administrative Agent will
promptly thereafter notify each Lender holding an outstanding Term Loan of the
amount of such Lender’s pro rata share of such Waivable Mandatory Prepayment and
such Lender’s option to refuse such amount.  Each such Lender may exercise such
option by giving written notice to the Borrower and the Administrative Agent of
its election to do so (such declined amounts, “Retained Declined Proceeds”) on
or before the Business Day immediately prior to the Required Prepayment Date (it
being understood that any Lender which does not notify the Borrower and the
Administrative Agent of its election to exercise such option on or before the
Business Day immediately prior to the Required Prepayment Date shall be deemed
to have elected, as of such date, not to exercise such option).  Any such
Retained Declined Proceeds shall be included in the Available Amount as
described in the definition thereof.

 

3.3.                            Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert LIBOR Rate Loans to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election in the form attached hereto as Exhibit G (or
any other form approved by the Borrower and the Administrative Agent) no later
than 12:00 Noon, New York City time (or such later time as the Administrative
Agent may agree), on the Business Day preceding the proposed conversion date;

 

65

--------------------------------------------------------------------------------


 

provided that any such conversion of LIBOR Rate Loans may only be made on the
last day of an Interest Period with respect thereto unless the Borrower shall
have paid any amounts owing pursuant to Section 3.11. The Borrower may elect
from time to time to convert ABR Loans to LIBOR Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time (or such later time as the Administrative Agent
may agree), on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a LIBOR Rate Loan when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b)                                 Any LIBOR Rate Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term Interest Period set forth
in Section 1.1, of the length of the next Interest Period to be applicable to
such Loans; provided that no LIBOR Rate Loan may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such continuations; and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

3.4.                            Limitations on LIBOR Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of LIBOR Rate Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the LIBOR Rate Loans comprising each LIBOR Tranche shall be equal to
$500,000 or integral multiples of $100,000 in excess thereof and (b) no more
than ten (10) LIBOR Tranches shall be outstanding at any one time.

 

3.5.                            Interest Rates and Payment Dates.

 

(a)                                 Each LIBOR Rate Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the LIBOR Rate determined for such day plus the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  If the Borrower shall default in the
payment of the principal or interest on any Term Loan or any other amount
becoming due hereunder, by acceleration or otherwise, or under any other Loan
Document (or including, as a result of an Event of Default under Sections 8(a)
or (f)), the Borrower shall pay interest on any such defaulted amount at a rate
per annum equal to (i) in the case of Term Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2%, and (ii) in the case of any such other amounts, the non-default rate then
applicable to ABR Loans plus 2%.

 

66

--------------------------------------------------------------------------------


 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph (c)
of this Section shall be payable from time to time on demand.

 

(e)                                  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”). If any Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Requirements of Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

3.6.                            Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of clause (a) of the definition of ABR, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a LIBOR Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or Statutory Reserves shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
promptly deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
3.6(a).

 

3.7.                            Inability to Determine Interest Rate. If prior
to the first day of any Interest Period:

 

(a)                                 the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
such Interest Period, or

 

67

--------------------------------------------------------------------------------


 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the LIBOR Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as reasonably determined and conclusively certified by
such Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least two (2)
Business Days prior to the first day of such Interest Period. If such notice is
given (x) any Term Loans that were to have been converted on the first day of
such Interest Period to LIBOR Rate Loans shall be continued as ABR Loans and (y)
any outstanding LIBOR Rate Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent (which notice the Administrative Agent agrees to
withdraw promptly upon a determination that the condition or situation which
gave rise to such notice no longer exists), no further LIBOR Rate Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to LIBOR Rate Loans.

 

3.8.                            Pro Rata Treatment; Application of Payments;
Payments.

 

(a)                                 Each borrowing by the Borrower of a given
Tranche from the Lenders hereunder and any reduction of the Commitments of the
Lenders in respect of such Tranche shall be allocated ratably among the relevant
Lenders in respect of such Tranche.

 

(b)                                 Except for mandatory prepayments of Term
Loans pursuant to Section 3.2, optional prepayments of Term Loans pursuant to
Section 3.1, repurchases of Offer Loans pursuant to Section 10.6(b)(v) and
repurchases of Term Loans in the open market pursuant to Section 10.6(b)(v),
each payment on account of principal of and interest on any Tranche of Term
Loans shall be applied pro rata within each such Tranche to the Term Loans
constituting such Tranche.  Each mandatory prepayment of Term Loans pursuant to
Section 3.2 shall be applied pro rata to each Tranche of Term Loans (and pro
rata within each such Tranche to the Term Loans constituting such Tranche);
provided that the Lenders providing any given Tranche of Term Lenders may elect
to receive less (but not more) than their pro rata share of such mandatory
prepayments.  Optional prepayments pursuant to Section 3.1 shall be applied
ratably to the outstanding principal amount of the Tranche of Term Loans
specified by the Borrower in the applicable notice of prepayment (and shall be
applied pro rata within each such Tranche to the Term Loans constituting such
Tranche).  Repurchases of Offer Loans pursuant to Section 10.6(b)(v) shall be
applied to the Tranche of Terms specified by the Borrower in the notice referred
to in Section 10.6(b)(v)(B) and shall be applied to the applicable Term Loans of
such Tranche in accordance with the procedures specified in such Section
10.6(b)(v).  Repurchases of Term Loans in the open market pursuant to Section
10.6(b)(v) shall be applied to the Term Loans so repurchased by the Borrower or
its applicable Subsidiary.  The amount of each optional and mandatory principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans as specified by the Borrower in the applicable
notice of prepayment (or, if no such direction is given, shall be applied to the
applicable remaining installments in direct order of maturity). Amounts repaid
or prepaid on account of the Term Loans may not be reborrowed.

 

68

--------------------------------------------------------------------------------


 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 12:00 Noon, New York City time (or such later time as the
Administrative Agent may agree), on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the applicable Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the LIBOR Rate Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a LIBOR Rate
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

 

(d)                                 Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may (but shall not
be required to), in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three (3) Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

3.9.                            Requirements of Law.

 

(a)                                 If the adoption of, taking effect of or any
change in any Requirement of Law or in the administration, interpretation or
application thereof or compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the Effective Date (and, for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have gone into effect and adopted
subsequent and adopted subsequent to the Effective Date, regardless of the date
enacted, adopted or issued):

 

(i)                                     shall subject any Lender to any Tax of
any kind whatsoever (other than Excluded Taxes, Indemnified Taxes and Other
Taxes which shall be governed exclusively by Section 3.10), with respect to this
Agreement or any other Loan Document;

 

69

--------------------------------------------------------------------------------


 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Rate Loans or, with
respect to Taxes under clause (i) above, any Term Loan, or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall notify the Borrower (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled and setting forth in reasonable
detail such increased costs.

 

(b)                                 If any Lender shall have determined that the
adoption of, taking effect of or any change in any Requirement of Law regarding
capital adequacy or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) from any
Governmental Authority made subsequent to the Effective Date (and, for purposes
of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect and adopted subsequent and adopted
subsequent to the Effective Date, regardless of the date enacted, adopted or
issued) shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity
requirements), then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a

 

70

--------------------------------------------------------------------------------


 

Lender pursuant to this Section for any amounts incurred more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of such Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such one
hundred and eighty (180)-day period shall be extended to include the period of
such retroactive effect.  The provisions of this Section 3.9 shall survive and
remain in full force and effect regardless of the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the consummation of the transactions contemplated hereby, the Payment
in Full, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof. The Borrower shall pay the Lender the
amount shown as due on any certificate referred to above within ten (10) days
after receipt thereof.

 

(d)                                 For purposes of this Section 3.9, the term
“Lender” shall include the Administrative Agent.

 

3.10.                     Taxes.

 

(a)                                 Payments Free of Indemnified Taxes and Other
Taxes. Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, provided that, if any applicable
withholding agent shall be required by applicable Requirements of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall be entitled to make such deductions or withholdings (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Requirements of Law, and (iii) if such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made (including
deductions applicable to additional sums payable under this Section 3.10) the
applicable Agent or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties.
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority (or at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes) in accordance with applicable Requirements of Law, except for any
Other Taxes imposed on any assignment of or participation with respect to a
Lender’s rights or obligations hereunder pursuant to Section 10.6 if such Tax is
imposed as a result of the Lender having a present or former connection with the
jurisdiction imposing such Tax (other than a connection arising solely from
having executed, delivered, enforced, become a party to, performed its
obligations, received payments, received or perfected a security interest under,
and/or engaged in any other transaction pursuant to, any Loan Document).

 

(c)                                  Indemnification by the Loan Parties. The
Loan Parties shall jointly and severally indemnify each Agent and Lender, within
10 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 3.10) imposed on, payable by or required to
be withheld or deducted from a payment to such Agent or Lender, as the case may
be, with

 

71

--------------------------------------------------------------------------------


 

respect to this Agreement or any other Loan Document, and reasonable expenses
arising therefrom, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the amount of such payment or liability (together with
a copy of any applicable documents from the IRS or other Governmental Authority
that asserts such claim) delivered to the Borrower by a Lender (with a copy to
the relevant Agent), or by an Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments. As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by any Loan Party to a
Governmental Authority, the Borrower shall deliver to the Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

 

(e)                                  Status of Lenders.

 

(i)                                     Each Lender shall deliver to the
Borrower and to the Administrative Agent, whenever reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Requirements of Law and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes (including backup withholding and
information reporting requirements) in an applicable jurisdiction. If any form,
certification or other documentation provided by a Lender pursuant to this
Section 3.10(e) (including any of the specific documentation described below) or
Section 3.10(f) expires or becomes obsolete or inaccurate in any respect, such
Lender shall promptly notify the Borrower and the Administrative Agent in
writing and shall promptly update or otherwise correct the affected
documentation or promptly notify the Borrower and the Administrative Agent in
writing that such Lender is not legally eligible to do so. Notwithstanding
anything to the contrary in this Section 3.10(e), the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.10(e)(ii)(A), Section 3.10(e)(ii)(B)(i)-(iv) and 3.10(f) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent duly completed and executed copies of IRS
Form W-9 (in such number of signed originals as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent) certifying that such Lender is exempt from
U.S. federal backup withholding tax; and

 

72

--------------------------------------------------------------------------------


 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of U.S. federal
withholding tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed and executed copies of whichever of the following is
applicable:

 

(i)                                     IRS Form W-8BEN or W-8BEN-E (or any
successor thereto) claiming eligibility for benefits of an income tax treaty to
which the United States is a party;

 

(ii)                                  IRS Form W-8ECI (or any successor thereto)
claiming that specified payments (as applicable) under this Agreement or any
other Loan Documents (as applicable) constitute income that is effectively
connected with such Foreign Lender’s conduct of a trade or business in the
United States, or if applicable, IRS Form W-8EXP;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Sections 881(c) or 871(h)
of the Code (the “Portfolio Interest Exemption”), (x) a Tax Status Certificate,
substantially in the form of Exhibit D-1, to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower, within the meaning of Section
881(c)(3)(B) of the Code or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no interest to be received is
effectively connected with a U.S. trade or business and (y) IRS Form W-8BEN or
W-8BEN-E (or any successor thereto);

 

(iv)                              where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a participation), IRS Form W-8IMY (or any successor
thereto) and all required supporting documentation (including, where one or more
of the underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate of such beneficial owner(s) in the
form of Exhibit D-3 or D-4, as applicable, (provided that, if the Foreign Lender
is a partnership and not a participating Lender, the Tax Status Certificate in
the form of Exhibit D-2 from the beneficial owner(s) may be provided by the
Foreign Lender on behalf of the beneficial owner(s)); or

 

(v)                                 any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
United States federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Agent to determine the withholding or deduction required to
be made.

 

73

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Section 3.10(e), no Lender
shall be required to deliver any documentation pursuant to this Section 3.10(e)
that it is not legally eligible to provide.

 

(f)                                   FATCA. If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable Requirements
of Law and otherwise at such times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable Requirements
of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 3.10(f), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(g)                                  If any Agent or Lender determines, in its
good faith discretion, that it has received a refund (whether received in cash
or applied as an offset against other Taxes due) of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 3.10, it shall promptly pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by any Loan Party under this Section 3.10 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Agent or Lender (including any Taxes), as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that, the Borrower, upon the
request of such Agent or Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or Lender in the event such Agent or
Lender is required to repay such refund to such Governmental Authority. Such
Lender or Agent, as the case may be, shall, at the Borrower’s reasonable
request, provide the Borrower with a copy of any notice of assessment or other
evidence reasonably satisfactory to the Borrower of the requirement to repay
such refund received from the relevant taxing authority. Notwithstanding
anything to the contrary in this Section 3.10(g), in no event will an Agent or
Lender be required to pay any amount the Borrower pursuant to this Section
3.10(g) the payment of which would place such Agent or Lender in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This Section 3.10(g)
shall not be construed to require any Agent or Lender to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 

(h)                                 The provisions of this Section 3.10 shall
survive and remain in full force and effect regardless of the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the consummation of the transactions contemplated
hereby, the Payment in Full, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

74

--------------------------------------------------------------------------------


 

3.11.                     Indemnity. The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss, cost or expense
(excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of LIBOR Rate Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from LIBOR Rate Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of, or a conversion from, LIBOR Rate Loans on a day that is not the
last day of an Interest Period with respect thereto. A certificate setting forth
in reasonable detail the basis for requesting such amount actually incurred as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. The provisions of
this Section 3.11 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the Payment in
Full, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

3.12.                     Change of Lending Office. Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 3.9 or
requires a Loan Party to pay Indemnified Taxes or additional amounts pursuant to
Section 3.10(a), (b) or (c) with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Term
Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, (i) would eliminate or reduce amounts payable pursuant
to Section 3.9 or Section 3.10, as the case may be, in the future and (ii) cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 3.9 or 3.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

 

3.13.                     Replacement of Lenders. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 3.9 or 3.10(a) (such Lender, an “Affected Lender”),
(b) is a Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 3.12 that have actually eliminated the continued need for payment
of amounts owing pursuant to Section 3.9 or 3.10(a), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 3.11 if
any LIBOR Rate Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in

 

75

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 10.6 (provided that, except in the
case of clause (c) hereof, the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 3.9 or 3.10(a), as the case may
be, (viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (ix) in the case of a Non-Consenting Lender,
(A) the replacement financial institution or entity shall consent at the time of
such assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender and (B) if the Non-Consenting Lender is a Non-Consenting
Lender due to its failure to waive, postpone or reduce the prepayment premium
described in Section 3.2(f), the Borrower shall pay such prepayment premium to
such Non-Consenting Lender as if the Initial Term Loans being assigned were
subject to a Repricing Transaction.  Any Non-Consenting Lender, Affected Lender
or Defaulting Lender shall be deemed to have consented to the assignment and
delegation of its interests, rights and obligations pursuant to this Section
3.13 if it does not execute and deliver an Assignment and Assumption to the
Administrative Agent within one Business Day after having received a request
therefor.

 

3.14.                     Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Term Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent, on behalf of the
Borrower (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 10.6(d), the assigning
Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrower), shall maintain the Register (or, in the case of an assignment not
required to be recorded in the Register in accordance with the provisions of
Section 10.6(d), a Related Party Register), in each case pursuant to Section
10.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Term Loan made hereunder and any Note evidencing such
Term Loan, the Type of such Term Loan and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent (or, in the case of
an assignment not required to be recorded in the Register in accordance with the
provisions of Section 10.6(d), the assigning Lender) hereunder from the Borrower
and each Lender’s share thereof.

 

(c)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 3.14(a) shall, to the
extent permitted by applicable Requirements of Law, be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded
(absent manifest error); provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Term Loans made to the Borrower by such
Lender in accordance with the terms of this Agreement.

 

76

--------------------------------------------------------------------------------


 

(d)                                 The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will execute and deliver
to such Lender a promissory note of the Borrower evidencing any Term Loans, of
such Lender, substantially in the form of Exhibit E, with appropriate insertions
as to date and principal amount.

 

3.15.                     Illegality. Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain LIBOR Rate Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make LIBOR Rate Loans, continue LIBOR
Rate Loans as such and convert ABR Loans to LIBOR Rate Loans shall forthwith be
canceled and (b) such Lender’s Term Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted automatically to ABR Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a LIBOR Rate
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 3.11.

 

3.16.                     Extension Offers.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders holding the applicable Tranche
of Term Loans, on a pro rata basis (based on the aggregate outstanding principal
amount of such Tranche of Term Loans) and on the same terms to each such Lender,
the Borrower may from time to time extend the maturity date of such Tranche of
Term Loans, and otherwise modify the terms of such Tranche of Term Loans,
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Tranche of Term Loans (and related outstandings) (each, an “Extension,” and each
Tranche of Term Loans so extended being an “extended tranche”; any Extension
Term Loans shall constitute a separate Tranche of Term Loans from the other
Tranches of Term Loans so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing immediately
after the effectiveness of any Extension Term Loan, (ii) except as to interest
rates, fees, final maturity date and premium, which shall, subject to
immediately succeeding clauses (iii), (iv) and (v), be determined by the
Borrower and set forth in the relevant Extension Offer), the Tranche of Term
Loans of any Lender extended pursuant to any Extension (“Extension Term Loans”)
shall have the same terms (save for any terms that apply solely after the latest
maturity date of the Term Loans hereunder prior to giving effect to such
Extension) as the Tranche of Term Loans subject to such Extension Offer, (iii)
the final maturity date of any Extension Term Loans shall be no earlier than the
then latest maturity date of Term Loans hereunder, (iv) the Weighted Average to
Life Maturity of the Extension Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of Tranche of Term Loans extended thereby; (v)
the amortization schedule applicable to the Extension Term Loans for the periods
prior to the Latest Maturity Date shall not be increased, (vi) any Extension
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder, in each case as specified in the respective Extension
Offer, (vii) if the aggregate principal amount of Term Loans (calculated on the
face amount thereof), in respect of which Lenders shall have accepted the
relevant Extension Offer shall

 

77

--------------------------------------------------------------------------------


 

exceed the maximum aggregate principal amount of Term Loans offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
of such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, and (ix) any applicable Minimum Extension Condition (as defined
below) shall be satisfied unless waived by the Borrower. For the avoidance of
doubt, no Lender shall be required to participate in any Extension.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 3.16, the Extension Offer shall specify
the Tranche of Term Loans as to which the Extension Offer applies and a minimum
amount of Term Loans to be tendered (which shall not be less than $10,000,000)
as a condition to the consummation of such Extension Offer (a “Minimum Extension
Condition”). The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 3.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extension Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 3.16.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Term Loans (or a portion thereof). The Lenders hereby irrevocably
authorize the Administrative Agent and the Collateral Agent to enter into
amendments (each, an “Extension Amendment”) to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of the Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 3.16.  This Section 3.16 shall supersede any
provisions of Section 10.1 to the contrary.

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 3.16.

 

(e)                                  The conversion of any Term Loans hereunder
into Extension Term Loans in accordance with this Section 3.16 shall not
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into this Agreement and to make the Term Loans, the Borrower hereby
represents and warrants on the Effective Date that:

 

78

--------------------------------------------------------------------------------


 

4.1.                            Financial Condition.

 

(a)                                 The audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of and for the fiscal years ended December 31,
2014, December 31, 2015 and December 31, 2016, reported on by and accompanied by
an unqualified report from Ernst & Young LLP, have been prepared in accordance
with GAAP consistently applied throughout the applicable period and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such dates and the consolidated results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal years.

 

(b)                                 The unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of and for the six months ended June 30, 2017,
have been prepared in accordance with GAAP consistently applied throughout the
applicable period and present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date and the
consolidated results of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such six month period (subject to normal
year-end audit adjustments and the absence of footnotes).

 

(c)                                  The Borrower has heretofore delivered to
the Administrative Agent a capitalization table of the Borrower and its
Subsidiaries as at June 30, 2017, after giving pro forma effect to the
Transaction and the issuance of the 2025 Convertible Notes.

 

4.2.                            No Change. Since December 31, 2016, there has
been no development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

4.3.                            Corporate Existence; Compliance with Law. Except
as permitted under Section 7.3, each Group Member (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, to the extent such concept is recognized in its jurisdiction of
incorporation except, in the case of a Restricted Subsidiary, where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect, (b) has the organizational power and authority and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign entity and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, and (d) is in compliance with the terms of all
Requirements of Law (including Health Care Laws) and all Governmental
Authorizations, except in case of clauses (b), (c) and (d), to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

4.4.                            Power; Authorization; Enforceable Obligations.
Each Loan Party has the organizational power and authority, and the legal right,
to execute, deliver and perform the Loan Documents to which it is a party and,
in the case of the Borrower, to obtain extensions of credit hereunder. Each Loan
Party has taken all necessary organizational and other action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this

 

79

--------------------------------------------------------------------------------


 

Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Refinancing or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except the filings referred to in Section 4.19 which filings have been, or will
be, obtained or made and are in full force and effect on or before the Effective
Date, other than any such consent, authorizations, filings and notices the
absence of which would not reasonably be expected to have a Material Adverse
Effect. Each Loan Document required to be executed and delivered prior to the
making of this representation and warranty has been duly executed and delivered
on behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought by proceedings in equity or
at law).

 

4.5.                            No Legal Bar. The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) the
Organizational Documents of any Loan Party, (b) any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) will not result in, or require, the creation or imposition of any Lien on
any Group Member’s respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and the other
Liens permitted under Section 7.2), except for any violation set forth in clause
(b) or (c) which would not reasonably be expected to have a Material Adverse
Effect.

 

4.6.                            Litigation and Adverse Proceedings. No
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against any Group Member or against any of their
respective properties or revenues that would reasonably be expected to have a
Material Adverse Effect (taking into account reserves made or the benefit of
warranties, indemnities or insurance coverage in respect thereof).

 

4.7.                            Insurance.  The Borrower and the Restricted
Subsidiaries maintain with financially sound and reputable (in the good faith
judgment of the Borrower) insurance companies material insurance in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly-situated Persons engaged in the same or similar business) and against
such risks as is (i) customarily maintained by companies engaged in the same or
similar businesses as reasonably determined by management of the Borrower or
(ii) considered adequate by the Borrower in good faith.

 

4.8.                            Ownership of Property; Liens.

 

(a)                                 Each Group Member has title in fee simple
(or local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property, and good title to, or a valid
leasehold interest in, license to, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien

 

80

--------------------------------------------------------------------------------


 

except as permitted by Section 7.2, except, in each case, where the failure to
have such title or other interest would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 As of the Effective Date, the Borrower and
the Restricted Subsidiaries do not own any real property.

 

4.9.                            Intellectual Property; Royalty Rights. All
Intellectual Property owned by the Group Members is owned free and clear of all
Liens other than (i) as permitted by Section 7.2, Section 7.4 or the Security
Documents, (ii) licenses granted in the ordinary course of business (including,
without limitation, in connection with the sale or provision by Group Members of
products or services or the grant of rights to licensees (including, without
limitation, any exclusive licensees) to manufacture, use, sell, offer to sell or
import products or to use, sell or offer to sell processes or services) in
existence as of the Effective Date and any amendment, renewal or extension
thereof or thereto, and (iii) as would not reasonably be expected to have a
Material Adverse Effect.  Except as would not reasonably be expected to have a
Material Adverse Effect: (a) the conduct of, and the use of Intellectual
Property in, the business of the Group Members as currently conducted (including
the products and services of the Group Members) does not infringe,
misappropriate, or otherwise violate the Intellectual Property rights of any
other Person, provided that the foregoing representation is made to the Group
Members’ knowledge with respect to patents and trademarks; (b) there is no such
outstanding claim asserted (including in the form of offers or invitations to
obtain a license, but for which Group Member would be infringing), pending, or
to the Group Members’ knowledge, threatened, before any Governmental Authority
against any Group Member; (c) to the Group Members’ knowledge, no Person is
infringing, misappropriating, or otherwise violating any Intellectual Property
rights of any Group Member, and there has been no such claim asserted or
threatened against any third party by any Group Member; (d) to each Group
Member’s knowledge, each Group Member has taken all formal or procedural actions
(including payment of fees) required to maintain the registration of any
Registered Intellectual Property owned by it; and (e) each Group Member has
complied with all applicable Requirements of Law, as well as its own rules,
policies, and procedures, relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
such Group Member.  All Royalty Rights owned by or to which the Group Members
are entitled are owned or otherwise held free and clear of all Liens other than
(i) as permitted by Section 7.2, Section 7.4 or the Security Documents or (ii)
as would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect: (a) the use
of Intellectual Property underlying all Royalty Rights owned or otherwise held
by the Group Members (including the sale of products by Glaxo Group Limited or
its licensees or Affiliates) does not infringe, misappropriate, or otherwise
violate the Intellectual Property rights of any other Person, provided that the
foregoing representation is made to the Group Members’ knowledge; (b) to the
Group Members’ knowledge, there is no such outstanding claim asserted (including
in the form of offers or invitations to obtain a license, but for which the sale
of products of Glaxo Group Limited or its licensees or Affiliates would be
infringing), pending or threatened against Glaxo Group Limited or its licensees
or Affiliates before any Governmental Authority; (c) to the Group Members’
knowledge, no Person is infringing, misappropriating, or otherwise violating any
Intellectual Property rights underlying any Royalty Rights of any Group Member,
and there has been no such claim asserted or threatened by Glaxo Group Limited
or its licensees or Affiliates against any third party; and (d) to each Group
Members’ knowledge, each Group Member has taken all formal or procedural actions
required to maintain the Royalty Rights owned or held by it.

 

81

--------------------------------------------------------------------------------


 

4.10.                     Taxes. Each Loan Party has filed or caused to be filed
all federal, state and other material tax returns that are required to be filed
by it and all such tax returns are true, correct, and complete in all material
respects.  Each Loan Party has paid all federal, state and other taxes and any
assessments made in writing against it or any of its property by any
Governmental Authority (other than (a) any which are not yet due or the amount
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party or (b) any which the failure to
so pay would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect).  No tax Lien for any material amount has
been filed (other than for taxes not yet due or the amount or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party).  No Loan Party is aware of any proposed or
pending tax assessments, deficiencies or audits with respect to such Loan Party
that would be reasonably expected to, individually or in the aggregate, result
in a Material Adverse Effect.

 

4.11.                     Federal Reserve Regulations. No Group Member is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock. No part of
the proceeds of any extension of credit under this Agreement will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock or for any other purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, Regulation U or Regulation X.

 

4.12.                     Labor Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act, as amended, or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance or other similar employee taxes have been
paid or accrued as a liability on the books of the relevant Group Member.

 

4.13.                     ERISA.  (x) Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, (a) each Plan and,
with respect to each Plan, each of the Borrower and its ERISA Affiliates are in
compliance with the applicable provisions of ERISA and the Code; (b) each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS indicating that such Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Plan to lose its qualified status;
(c) no liability to the PBGC (other than required premium payments), the IRS,
any Plan (other than in the ordinary course) or any trust established under
Title IV of ERISA has been or reasonably would be expected to be incurred by the
Borrower or any of its ERISA Affiliates with respect to any Plan; (d) no ERISA
Event has

 

82

--------------------------------------------------------------------------------


 

occurred or is reasonably expected to occur; (e) the present value of all
accrued benefit obligations under each Single Employer Plan (based on those
assumptions used to fund such Single Employer Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefit obligations; (f) as of the most recent
valuation date for each Multiemployer Plan, the potential liability of the
Borrower and each of its ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 or Section 4205 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, is zero; (g) the Borrower and each of its ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan; (h) neither the Borrower nor any of its ERISA Affiliates contributes to,
or reasonably would be expected to have any liability with respect to, any
Multiemployer Plan or has any contingent liability with respect to any
post-retirement welfare benefit under a Plan that is subject to ERISA, other
than liability for continuation coverage described in Part 6 of Title I of
ERISA; or (i) neither the Borrower nor any of its ERISA Affiliates maintains or
contributes to any employee benefit plan that is subject to the laws of any
jurisdiction outside the United States of America.

 

(y)                                 The Borrower represents and warrants as of
the Effective Date that the Borrower is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of the Code, (3) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code or (4) a “governmental plan”
within the meaning of ERISA.

 

4.14.                     Investment Company Act. No Loan Party is an
“investment company” or a company “controlled” by an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

4.15.                     Capital Stock and Ownership Interests of
Subsidiaries.  As of the Effective Date, Schedule 4.15 sets forth the name and
jurisdiction of formation or incorporation of each Subsidiary and states the
authorized and issued capitalization of such Group Member, the beneficial and
record owners thereof and the percentage of each class of Capital Stock owned by
any Loan Party. Except as listed on Schedule 4.15, as of the Effective Date, no
Group Member owns any interests in any joint venture, partnership or similar
arrangements with any Person.

 

4.16.                     Use of Proceeds. The proceeds of the Initial Term
Loans shall be used to finance the Refinancing and to pay fees and expenses in
connection with the Transaction.

 

4.17.                     Environmental Matters. Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect:

 

(a)                                 the Group Members (i) are, and have been, in
compliance with all applicable Environmental Laws including obtaining,
maintaining and complying with all Environmental Permits required for their
current or intended operations or for any property owned, leased, or otherwise
operated by any of them and (ii) reasonably believe that compliance with any
Environmental Law that is or is currently expected to become applicable to any
of them will be timely attained and maintained, without material expense;

 

83

--------------------------------------------------------------------------------


 

(b)                                 Materials of Environmental Concern have not
been Released and are not present at, on, under, in, or about any real property
now owned, leased or operated by any Group Member, or to the knowledge of the
Borrower any real property formerly owned, leased or operated by any Group
Member or any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use, recycling,
treatment, storage, or disposal) in a quantity, manner or condition which would
reasonably be expected to (i) require investigation, removal, or remediation
under Environmental Law or otherwise give rise to Environmental Liability of any
Group Member, (ii) interfere with any Group Member’s continued operations, or
(iii) impair the fair saleable value of any Mortgaged Property owned by any
Group Member;

 

(c)                                  there are no pending or, to the knowledge
of the Borrower, threatened actions, suits, claims, disputes or proceedings at
law or in equity, administrative or judicial, by or before any Governmental
Authority (including any notice of violation or alleged violation or seeking to
revoke, cancel, or amend any Environmental Permit) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of the
Borrower, will be, named as a party or affecting any Group Member or any
business, property or rights of any Group Member;

 

(d)                                 no Group Member has received any written
request for information, or been otherwise notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Release of Materials of Environmental Concern, nor is any
Group Member paying for or conducting, in whole or in part, any response or
other corrective action to address any Materials of Environmental Concern at any
location pursuant to any Environmental Law;

 

(e)                                  no Group Member has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with Environmental Law or any Environmental Liability; and

 

(f)                                   no Group Member has assumed or retained by
contract any Environmental Liabilities of any kind, whether fixed or contingent,
known or unknown.

 

4.18.                     Accuracy of Information, etc.  No written statement
(including the Confidential Information Memorandum but excluding any
projections, other forward-looking information and information of a general
economic or industry specific nature) contained in any document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender for use in connection with the transactions contemplated by
this Agreement or the other Loan Documents, when taken as a whole with all
information included in the Referenced SEC Filings or in any report, schedule,
form, statement or other document filed with the SEC by the Borrower and
publicly available on and after the Effective Date, contained as of the date
such document, certificate or statement was furnished, any untrue

 

84

--------------------------------------------------------------------------------


 

statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained therein not materially misleading in the
light of the circumstances under which such statements were made, in each case
after giving effect to any written updates thereto.

 

4.19.                     Security Documents. The Guarantee and Collateral
Agreement and each other Security Document is, or upon execution, will be,
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid security interest in the Collateral described therein
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought by proceedings in equity or at law). In the case of the
Pledged Equity Interests described in the Guarantee and Collateral Agreement,
when stock or interest certificates representing such Pledged Equity Interests
(along with properly completed stock or interest powers and, where applicable,
stock transfer forms, in each case, endorsing the Pledged Equity Interest and
executed by the owner of such shares or interests) are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement or any other Security Document (other than
deposit accounts), when financing statements and other filings specified on
Schedule 4.19 in appropriate form are filed in the offices specified on Schedule
4.19, the Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral to the extent perfection can be obtained
by filing a UCC financing statement, as security for the Obligations, subject in
the case of the Intellectual Property that is the subject of any application or
registration in the United States Patent and Trademark Office or the United
States Copyright Office (other than intent to use Trademark applications), to
the recordation of appropriate evidence of the Collateral Agent’s Lien in the
United States Patent and Trademark Office and/or United States Copyright Office,
as appropriate, and the taking of actions and making of filings necessary under
the applicable Requirements of Law to obtain the equivalent of perfection.

 

4.20.                     Solvency.  As of the Effective Date, the Borrower and
its Subsidiaries (on a consolidated basis), after giving effect to the
Transaction, are Solvent.

 

4.21.                     Senior Indebtedness. The Obligations constitute
“senior debt,” “senior indebtedness,” “designated senior debt,” “guarantor
senior debt” or “senior secured financing” (or any comparable term) of each Loan
Party under and as defined in any documentation relating to any Junior
Financing.  In furtherance of the foregoing, the parties hereto agree that the
Obligations of the Borrower shall be “Designated Senior Indebtedness” for
purposes of the indenture governing the 2023 Convertible Notes.

 

4.22.                     EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

4.23.                     Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

 

(a)                                 The Borrower and its Subsidiaries and their
respective officers and, to the knowledge of the Borrower, the directors,
employees and agents of the Borrower and its Subsidiaries, are in compliance
with Anti-Corruption Laws and applicable Sanctions, in all material respects.

 

85

--------------------------------------------------------------------------------


 

(b)                                 No Loan Party or any of its Subsidiaries, is
in violation of any applicable Anti-Terrorism Law in any material respect.

 

(c)                                  None of the Loan Parties nor any
Subsidiaries of any Loan Party or, to the knowledge of the Loan Parties, their
respective agents acting or benefiting in any capacity in connection with the
Term Loans or other transactions hereunder, is a Sanctioned Person.

 

(d)                                 No part of the proceeds of the Term Loans
will be used, directly or knowingly indirectly, for the benefit of a Sanctioned
Country or Sanctioned Person, in each case in violation of applicable Sanctions
or otherwise in violation of applicable Sanctions, or for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or other applicable Anti-Corruption Laws.

 

SECTION 5.  CONDITIONS PRECEDENT

 

5.1.                            Conditions to Extension of Credit. The
obligation of each Initial Term Lender to make the Initial Term Loans requested
to be made by it hereunder is subject to the satisfaction (or waiver), prior to
or concurrently with the making of such Initial Term Loans on the Effective
Date, of each of the following conditions precedent:

 

(a)                                 The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower, the Administrative Agent, the Collateral Agent and each Initial Term
Lender, (ii) a Note, executed and delivered by the Borrower in favor of each
Initial Term Lender that has requested a Note at least two Business Days prior
to the Effective Date, (iii) the Guarantee and Collateral Agreement, executed
and delivered by a duly authorized officer of each party thereto, (iv)
Intellectual Property Security Agreements, executed and delivered by a duly
authorized officer of each party thereto, in the case of any owned Intellectual
Property and (v) a borrowing notice in the form attached hereto as Exhibit B (or
any other form approved by the Borrower and the Administrative Agent) executed
and delivered by a duly authorized officer of the Borrower.

 

(b)                                 The Administrative Agent shall have received
the capitalization table and the financial statements described in Sections
4.1(a) and (b).

 

(c)                                  The Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that the
Refinancing will be consummated substantially simultaneously with the making of
the Initial Term Loans hereunder on the Effective Date.

 

(d)                                 The Borrower shall have delivered to the
Administrative Agent (or the Collateral Agent in the case of clause (iii)
below):

 

(i)                                     a completed Perfection Certificate,
dated as of the Effective Date, executed by a duly authorized officer of the
Borrower, together with all attachments contemplated thereby;

 

86

--------------------------------------------------------------------------------


 

(ii)                                  evidence that each Loan Party shall have
taken or caused to be taken any other action, executed and delivered or caused
to be executed and delivered any other agreement, document and instrument and
authorized, made or caused to be made any other filing and recording required
under the Security Documents, and each UCC financing statement shall have been
delivered to the Collateral Agent and shall be in proper form for filing,
registration or recordation; and

 

(iii)                               (1) the certificates representing the
Pledged Equity Interests, together with an undated stock power or other
instrument of transfer for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (2) each promissory note pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
instrument of transfer for each such promissory note executed in blank by a duly
authorized officer of the pledgor thereof.

 

(e)                                  The Lenders and the Agents shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced at least two Business Days prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, disbursements and other charges of counsel) required
to be reimbursed or paid under the Engagement Letter or the Agent Fee Letter.

 

(f)                                   The Administrative Agent shall have
received a solvency certificate in form and substance reasonably satisfactory to
the Administrative Agent, dated the Effective Date and signed by the chief
financial officer of the Borrower.

 

(g)                                  The Administrative Agent shall have
received the results of a recent lien, tax lien, judgment and litigation search
in each of the jurisdictions or offices (including, without limitation, in the
United States Patent and Trademark Office and the United States Copyright
Office) in which UCC financing statement or other filings or recordations should
be made to evidence or perfect security interests in all assets of the Loan
Parties (or would have been made at any time during the five years immediately
preceding the Effective Date to evidence or perfect Liens on any assets of the
Loan Parties), and such search shall reveal no Liens or judgments on any of the
assets of the Loan Parties, except for Liens permitted pursuant to Section 7.2
or Liens and judgments to be terminated on the Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

 

(h)                                 The Administrative Agent shall have received
a certificate substantially in the form of Exhibit F-1 signed by a Responsible
Officer of the Borrower, dated the Effective Date, confirming the satisfaction
of the conditions set forth in Sections 5.1(l) and (m) below.

 

(i)                                     The Administrative Agent shall have
received with respect to the Borrower and each other Loan Party:

 

(i)                                     copies of the Organizational Documents
of such Loan Party (including each amendment thereto) and, to the extent
applicable, certified as of a date reasonably near the Effective Date as being a
true and complete copy thereof by the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each such Loan Party is
organized;

 

87

--------------------------------------------------------------------------------


 

(ii)                                  a certificate of the secretary or
assistant secretary of each Loan Party dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of the Organizational
Documents of such Loan Party as in effect on the Effective Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or similar governing body of such Loan Party (and, if
applicable, any parent company of such Loan Party) approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the Transaction, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate or articles of incorporation,
formation or organization, as applicable, of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (iv) below and (D) as to the
incumbency and specimen signature of each Person authorized to execute any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party;

 

(iii)                               a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate pursuant to clause (ii) above; and

 

(iv)                              a copy of the certificate of good standing (to
the extent such concept is known in the relevant jurisdiction) of such Loan
Party from the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which each such Loan Party is organized (dated as of a date
reasonably near the Effective Date).

 

(j)                                    The Administrative Agent shall have
received a customary written opinion (addressed to the Administrative Agent, the
Collateral Agent and the Lenders and dated the Effective Date) of Skadden, Arps,
Slate, Meagher & Flom LLP and Gunderson, Dettmer, Stough, Villeneuve, Franklin &
Hachigian, LLP, counsel for the Loan Parties.  Each Loan Party hereby instructs
such counsel to deliver such opinion to the Administrative Agent, the Collateral
Agent and the Lenders.

 

(k)                                 At least five Business Days prior to the
Effective Date, the Agents and the Lenders shall have received all documentation
and other information required by bank regulatory authorities or reasonably
requested by any Agent or any Lender under or in respect of applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, that was requested at least 10 Business Days prior to the
Effective Date.

 

(l)                                     Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of the Effective Date.

 

(m)                             No Default or Event of Default shall have
occurred and be continuing on the Effective Date immediately prior and after
giving effect to the making of the Initial Term Loans to be made on the
Effective Date and the use of proceeds thereof.

 

88

--------------------------------------------------------------------------------


 

5.2.                            Conditions to Each Incremental Term Loan. The
agreement of each Incremental Lender to make any Incremental Term Loans is
subject to the satisfaction of the following conditions precedent (a) the
delivery of a borrowing notice in the form attached hereto as Exhibit B (or any
other form approved by the Borrower and the Administrative Agent) executed and
delivered by a duly authorized officer of the Borrower, (b) the conditions
precedent set forth in Section 2.4, (c) the delivery of the applicable
Incremental Amendment executed and delivered by a duly authorized officer of the
Borrower and each other party thereto and (d) any other condition precedent
required by the Lenders providing such Incremental Term Loans.

 

SECTION 6.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Term Loan or other amount is owing to any Lender or Agent hereunder (other
than Unasserted Contingent Obligations), the Borrower shall and shall cause each
of its Restricted Subsidiaries to:

 

6.1.                            Financial Statements. Furnish to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower and
except to the extent publicly available on the SEC’s EDGAR system within such
time (so long as the Borrower has provided written notice to the Administrative
Agent of the filing thereof), (i) a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income, stockholders’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent certified public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than a “going concern”
qualification resulting solely from an upcoming maturity date of the Term Loans
occurring within one year from the time such opinion is delivered) and (ii) in
the event the Borrower is no longer subject to the periodic reporting
requirements of the Exchange Act, a narrative report and management’s discussion
and analysis, in customary form, of the financial condition and results of
operations of the Borrower for such fiscal year, as compared to amounts for the
previous fiscal year;

 

(b)                                 as soon as available, but in any event on
the date forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and except to the extent publicly
available on the SEC’s EDGAR system within such time (so long as the Borrower
has provided written notice to the Administrative Agent of the filing thereof),
(i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter, the related unaudited
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal quarter and the then elapsed portion of the fiscal year through the end
of such fiscal quarter, setting forth in each case in comparative form the
figures for the previous year, all in reasonable detail and certified by a
Responsible Officer of the

 

89

--------------------------------------------------------------------------------


 

Borrower as fairly presenting in all material respects the financial condition,
results of operation, stockholders’ equity and cash flows of the Borrower in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) and (ii) in the event the Borrower is no longer subject to
the periodic reporting requirements of the Exchange Act, a narrative report and
management’s discussion and analysis, in customary form, of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year;

 

(c)                                  in the event the Borrower is no longer
subject to the periodic reporting requirements of the Exchange Act, at such time
as reasonably determined by the Administrative Agent, after the financial
statements of the Borrower and its consolidated Subsidiaries are required to be
delivered pursuant to Sections 6.1(a) and 6.1(b), the Borrower shall participate
in a conference call to discuss results of operations of the Borrower and its
consolidated Subsidiaries with the Lenders; and

 

(d)                                 simultaneously with the delivery of each set
of consolidated financial statements referred to in Section 6.1(a) or (b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.

 

All such financial statements shall be in accordance with GAAP applied
consistently throughout the periods reflected therein and other than as
disclosed therein with prior periods.

 

Any documents required to be delivered pursuant to this Section 6.1 may be
delivered by posting such documents electronically with notice of such posting
to the Administrative Agent and if so posted, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on the Platform or another relevant website sponsored by the
Administrative Agent to which each Lender has access.

 

6.2.                            Certificates; Other Information. Furnish to the
Administrative Agent and the Collateral Agent (as applicable) (or, in the case
of clause (e), to the relevant Lender):

 

(a)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, (i) a certificate of a Responsible
Officer of the Borrower stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) to the extent not previously disclosed and delivered to the
Administrative Agent and the Collateral Agent, a listing of any material
Intellectual Property which is the subject of a United States federal
registration or federal application (including Intellectual Property included in
the Collateral which was theretofore unregistered and becomes the subject of a
United States federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Effective
Date), and promptly deliver to the Administrative Agent and the Collateral Agent
an Intellectual Property Security Agreement suitable for recordation in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, or such other instrument in form and substance reasonably
acceptable to the Administrative Agent, and undertake the filing of any
instruments or statements as shall be reasonably necessary to create, record,
preserve, protect or perfect the Collateral Agent’s security interest in such
Intellectual Property, and (iii) a Compliance Certificate as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be;

 

90

--------------------------------------------------------------------------------


 

(b)                                 as soon as available and in any event no
later than ninety (90) days after the beginning of each fiscal year of the
Borrower, an annual budget prepared by management of the Borrower, consisting of
condensed income statements on an annual basis for such fiscal year;

 

(c)                                  promptly after the same are sent, copies of
all material notices that the Borrower sends to the holders of any class of its
Indebtedness or public equity securities and, promptly after the same are filed,
copies of all annual, regular or periodic and special reports and registration
statements which the Loan Parties may file or be required to file with the SEC
or any national securities exchange and not otherwise required to be delivered
to the Administrative Agent pursuant hereto (provided that notwithstanding the
foregoing, the obligations in this Section 6.2(c) may be satisfied if such
information is publicly available on the SEC’s EDGAR website); and

 

(d)                                 promptly, such additional financial and
other information regarding the business, financial or corporate affairs of the
Borrower or any of its Restricted Subsidiaries as the Administrative Agent (for
itself or on behalf of any Lender) may from time to time reasonably request. 
Notwithstanding anything to the contrary in this Section 6.2(d), none of the
Borrower or any of its Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that, in the event that the Borrower
or a Restricted Subsidiary does not provide information in reliance on foregoing
clause (b) or clause (c), such Person shall (x) if permitted by applicable law,
provide written notice to the Administrative Agent that such information is
being withheld pursuant to the foregoing clause (b) or clause (c), as
applicable, if such notice can, in the Borrower’s good faith determination, be
provided in a manner that would not result in such a violation of law or binding
agreement or waiver or impairment of privilege and (y) use commercially
reasonable efforts to provide such information in a manner that would not result
in such a violation of law or binding agreement or waiver or impairment of
privilege.

 

6.3.                            Payment of Taxes. Pay all federal, state and
other material taxes, assessments, fees or other charges imposed on it or any of
its property by any Governmental Authority that are material in amount before
they become delinquent, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.

 

6.4.                            Maintenance of Existence; Compliance.

 

(a)                                 (i) Preserve, renew and keep in full force
and effect its organizational existence except as permitted hereunder and (ii)
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, including,

 

91

--------------------------------------------------------------------------------


 

without limitation, all necessary Governmental Authorizations, except, in each
case, as otherwise permitted by Section 7.3 and Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and

 

(b)                                 comply with all Contractual Obligations,
Organizational Documents and Requirements of Law (including, without limitation,
and as applicable, ERISA and the Code) except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

6.5.                            Maintenance of Property; Insurance. (a) Keep all
material Property in good working order and condition, ordinary wear and tear
and casualty and condemnation excepted and except to the extent the failure to
do so would not reasonably be expected to result in a Material Adverse Effect or
as otherwise expressly permitted by this Agreement, (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by similarly situated
companies engaged in the same or similar business operating in the same or
similar locations. Within 60 days after the Effective Date (or such later date
as the Administrative Agent may reasonably agree), the umbrella liability
insurance and property insurance of the Group Members shall (i) name the
Collateral Agent, on behalf of the Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Administrative Agent, that names
Collateral Agent, on behalf of Lenders as the loss payee thereunder and (c) if
any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

6.6.                            Inspection of Property; Books and Records;
Discussions. (a) Keep proper books of records and account in which full, true
and correct in all material respects entries in conformity with GAAP and all
Requirements of Law shall be made of all material dealings and transactions in
relation to its business and activities and (b) subject to the Borrower’s and
each Restricted Subsidiary’s internal policies for the protection and
preservation of Intellectual Property or other non-financial proprietary
information, permit representatives of the Administrative Agent to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours and upon
reasonable advance notice to the Borrower and to discuss the business,
operations, properties and financial and other condition of the Group Members
with the officers of the Group Members and with their independent certified
public accountants (provided that (i) the Borrower or its Subsidiaries may, at
their option, have one or more employees or representatives present at any
discussion with such accountants and (ii) only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.6); provided that unless an Event of Default has
occurred or is continuing, only one (1) such visit in

 

92

--------------------------------------------------------------------------------


 

any calendar year shall be at the Borrower’s expense.  Notwithstanding anything
to the contrary in this Section 6.6, none of the Borrower or any of its
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided that, in the event that the Borrower or a Restricted Subsidiary does
not provide information in reliance on foregoing clause (b) or clause (c), such
Person shall (x) if permitted by applicable law, provide written notice to the
Administrative Agent that such information is being withheld pursuant to the
foregoing clause (b) or clause (c), as applicable, if such notice can, in the
Borrower’s good faith determination, be provided in a manner that would not
result in such a violation of law or binding agreement or waiver or impairment
of privilege and (y) use commercially reasonable efforts to provide such
information in a manner that would not result in such a violation of law or
binding agreement or waiver or impairment of privilege.

 

6.7.                            Notices. Promptly give notice to the
Administrative Agent of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation or proceeding affecting any
Group Member (i) which would reasonably be expected to have a Material Adverse
Effect or (ii) which relates to any Loan Document;

 

(c)                                  the occurrence of any of the following
events, as soon as possible and in any event within 30 days after any Group
Member knows or has reason to know thereof:  (i) any ERISA Event that has had or
would reasonably be expected to have a Material Adverse Effect, (ii) the
adoption of any new Single Employer Plan by any Group Member or any of their
respective ERISA Affiliates, (iii) the adoption of an amendment to a Single
Employer Plan if such amendment results in a material increase in benefits or
unfunded liabilities or (iv) the commencement of contributions by any Group
Member or any of their respective ERISA Affiliates to a Multiemployer Plan or
Single Employer Plan, which, in the case of each of the foregoing clauses (i)
through (iv), shall specify the nature thereof, what action such Group Member or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
IRS, the Department of Labor or the PBGC with respect thereto; and

 

(d)                                 any development or event that has had or
would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

6.8.                            Environmental Laws.

 

(a)                                 Comply with all applicable Environmental
Laws, and obtain and comply with and maintain any and all Environmental Permits
required by applicable Environmental Laws, except, in each case, to the extent
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

93

--------------------------------------------------------------------------------


 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws to address Materials of Environmental Concern,
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Make an appropriate response to any
investigation, notice, demand, claim, suit or other proceeding asserting
Environmental Liability against the Borrower or any of the Restricted
Subsidiaries and discharge any legally enforceable obligations it may have to
any Person thereunder, except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.9.                            Intellectual Property; Royalty Rights.  Each
Group Member shall (and the Borrower shall procure that each Group Member
shall): (a) take commercially reasonable efforts to maintain the subsistence of
Intellectual Property which the relevant Group Member owns and is, in the
reasonable determination of the relevant Group Member, necessary to the conduct
of the business of such Group Member; (b) take commercially reasonable efforts
to preserve and maintain the validity of the Registered Intellectual Property
which the relevant Group Member owns by paying all registration fees and taxes
necessary, as applicable, to maintain such Registered Intellectual Property in
full force and effect and, as applicable, by recording its interest in such
Registered Intellectual Property with the appropriate governmental authority;
and (c) take commercially reasonable steps to defend against any third party
claims against such Group Member alleging infringement of such third party’s
Intellectual Property, including, without limitation, settling litigation when
in such Group Member’s good faith belief it is commercially reasonable to do so,
except, in each case, to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Each Group Member shall (and the
Borrower shall procure that each Group Member shall) take all commercially
reasonable efforts to maintain the subsistence of all Royalty Rights the
relevant Group Member owns or is entitled to receive except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

6.10.                     Post-Closing; Additional Collateral, etc.

 

(a)                                 Subject to Section 6.10(b), with respect to
any property acquired after the Effective Date by any Loan Party as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien (other than (x) any property described in paragraph (b), (c) or
(d) below and (y) property that is not required to become subject to Liens in
favor of the Collateral Agent pursuant to the Loan Documents), (i) execute and
deliver to the Collateral Agent such amendments to the applicable Security
Document or such other documents as the Collateral Agent reasonably deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
including, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the

 

94

--------------------------------------------------------------------------------


 

applicable Security Document or by law, the delivery of Pledged Equity Interests
(together with undated powers, in blank, executed and delivered by a duly
authorized officer of the relevant pledgor) and, in the case of Intellectual
Property subject to a United States federal registration or federal application,
as promptly as practicable, the delivery for filing of an Intellectual Property
Security Agreement suitable for recordation in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be reasonably requested by the Administrative.

 

(b)                                 With respect to any fee interest in any Real
Property located in the United States having a value (together with improvements
thereof) of at least $5,000,000 (“Material Owned Real Property”) owned or
acquired on or after the Effective Date by any Loan Party (other than any such
real property subject to a Lien expressly permitted by Section 7.2(g)), promptly
(but in any event within 90 days, or as such later date the Administrative Agent
may reasonably agree) (i) execute and deliver a first priority Mortgage subject
to Liens permitted under clause (i) of Section 7.2 hereof, in favor of the
Collateral Agent, for the benefit of the Secured Parties, covering such real
property, (ii) provide the Secured Parties with (x) a policy of title insurance
(or marked up title insurance commitment having the effect of a policy of title
insurance) covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably acceptable to the Administrative Agent, provided that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
not secure indebtedness in an amount exceeding 105% of the fair market value of
the Mortgaged Property, as reasonably determined in good faith by the Loan
Parties and reasonably acceptable to Administrative Agent), and, if reasonably
requested by the Administrative Agent, a Survey thereof (except that a new
Survey will not be required except to the extent necessary to delete the so
called “survey exceptions” in any such policy of title insurance) and (y) any
consents or estoppels deemed necessary or reasonably advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (iii)
deliver to the Administrative Agent and the Collateral Agent legal opinions
relating to, among other things, the enforceability in the jurisdiction where
the property is located, due authorization, execution and delivery of the
applicable Mortgage, which opinions shall be in customary form and substance and
from counsel reasonably satisfactory to the Administrative Agent and (iv) for
real property located in the United States deliver to the Administrative Agent a
“Life-of-Loan” Federal Emergency Standard Flood Hazard Determination (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto),
and if such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance confirming that such insurance has been obtained,
which certificate shall be in a form and substance reasonably satisfactory to
the Administrative Agent, and any and all other documents as the Administrative
Agent may reasonably request, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)                                  With respect to any Restricted Subsidiary
(other than an Excluded Subsidiary) formed or acquired after the Effective Date
by any Loan Party or which ceases to be an Excluded Subsidiary, within
forty-five (45) days after such formation, acquisition or cessation (or such
later date as the Administrative Agent may agree) (i) cause such Restricted
Subsidiary (A) to become a party to the applicable Security Documents and (B) to
take such actions

 

95

--------------------------------------------------------------------------------


 

necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected security interest (subject to Liens permitted by
Section 7.2 hereof and other than Excluded Perfection Actions) in the Collateral
of such Restricted Subsidiary, for the benefit of the Secured Parties, pursuant
to the Loan Documents as the Administrative Agent shall determine, in its
reasonable discretion, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent, and (ii) if reasonably requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance and from counsel
reasonably satisfactory to the Administrative Agent.

 

(d)                                 Notwithstanding anything to the contrary
herein:

 

(i)                                     no Loan Party shall be required to grant
a Lien on any Excluded Assets;

 

(ii)                                  no Loan Party shall be required to perfect
any Lien on any Excluded Perfection Assets;

 

(iii)                               no Loan Party shall be required to seek any
landlord waiver, bailee letter, estoppel, warehouseman waiver or other
collateral access, lien waiver or similar letter or agreement;

 

(iv)                              any joinder or supplement to any Security
Document or any other Loan Document executed by any Restricted Subsidiary that
is required to become a Loan Party pursuant to Section 6.10 above may, with the
consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed), include such schedules (or updates to schedules) as may
be necessary to qualify any representation or warranty with respect to such
Restricted Subsidiary set forth in any Loan Document to the extent necessary to
ensure that such representation or warranty is true and correct in all material
respects to the extent required thereby or by the terms of any other Loan
Document; and

 

(v)                                 no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interests in any assets or to perfect or make enforceable
such security interests (including any Intellectual Property registered in any
non-U.S. jurisdiction) (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction or any requirement to make any filings in any foreign jurisdiction
including with respect to foreign Intellectual Property).

 

6.11.                     Further Assurances. From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent or the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or

 

96

--------------------------------------------------------------------------------


 

assets hereafter acquired by any Loan Party which may be deemed to be part of
the Collateral) pursuant hereto or thereto.  Upon the reasonable exercise by the
Administrative Agent, the Collateral Agent or any Secured Party of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Secured Party reasonably may
be required to obtain from any Loan Party for such governmental consent,
approval, recording, qualification or authorization.

 

6.12.                     Rated Credit Facility; Corporate Ratings. Use
commercially reasonable efforts to (a) cause the Term Loans to be continuously
rated by S&P and Moody’s (but not to maintain a specific rating) and (b) cause
the Borrower to continuously receive a Corporate Family Rating and Corporate
Rating (but not to maintain a specific rating).

 

6.13.                     Use of Proceeds. The Borrower shall use the proceeds
of the Initial Term Loans, solely as set forth in Section 4.16.  The Borrower
shall not request any Term Loans, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Term Loans (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case in violation of
applicable Sanctions or (c) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

6.14.                     Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws. 
Each Loan Party shall (and the Borrower shall procure that each Subsidiary will)
comply with the requirements of all applicable Anti-Corruption Laws, all
applicable Requirements of Law related to Sanctions and all applicable
Anti-Terrorism Laws in all material respects.

 

6.15.                     Designation of Subsidiaries. The Borrower may at any
time after the Effective Date designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary at any time by providing written notice to the Administrative Agent;
provided that (i) immediately before and after such designation, no Default or
Event of Default shall have occurred and be continuing, (ii) immediately after
giving pro forma effect to such designation, the Consolidated Leverage Ratio
shall be no greater than 4.06:1.00 as of the last day of the period of four (4)
fiscal quarters most recently completed for which financial statements have been
delivered pursuant to Section 6.1 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the pro
forma calculations demonstrating satisfaction of such test) and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Material Indebtedness or any Junior Financing. The designation of any Subsidiary
as an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the assets of such Subsidiary (less the amount of the Indebtedness of such
Subsidiary on the date of such

 

97

--------------------------------------------------------------------------------


 

designation) that is allocated to the ownership interest of the relevant Group
Member in such Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence, at the time of
designation, of any Investment, Indebtedness or Liens in such Subsidiary (equal
to the amounts then owed by such Subsidiary) and a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value of the assets of such Subsidiary (less
the amount of the Indebtedness of such Subsidiary on the date of such
re-designation) that is allocated to the ownership interest of the relevant
Group Member in such Subsidiary.

 

SECTION 7.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Term Loan or other amount is owing to any Lender or Agent hereunder (other
than Unasserted Contingent Obligations), the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to:

 

7.1.                            Indebtedness. Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 (i) Indebtedness of any Loan Party owed to
any other Loan Party; (ii) unsecured Indebtedness of any Loan Party owed to any
Group Member that is not a Loan Party; (iii) Indebtedness of any Group Member
that is not a Loan Party owed to any other Group Member that is not a Loan
Party; and (iv) subject to Section 7.6(g), Indebtedness of any Group Member that
is not a Loan Party owed to a Loan Party; provided, that (x) no such
Indebtedness that is owed to a Loan Party shall be evidenced by a promissory
note or other instrument unless such promissory note or other instrument is
pledged to the Collateral Agent in accordance with the terms of the Guarantee
and Collateral Agreement and (y) in the case of any such Indebtedness of a Loan
Party owed to a Group Member that is not a Loan Party, such Indebtedness shall
be subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(c)                                  Guarantee Obligations incurred by (i) any
Group Member that is a Loan Party of obligations of any other Loan Party and,
subject to Section 7.6(g), of any Group Member that is not a Loan Party and (ii)
any Group Member that is not a Loan Party of obligations of any Loan Party or
any other Group Member;

 

(d)                                 Indebtedness outstanding on the Effective
Date and listed on Schedule 7.1 and any Permitted Refinancing thereof;

 

(e)                                  Indebtedness (including, without
limitation, Capital Lease Obligations) of the Borrower or any Restricted
Subsidiary secured by Liens permitted by Section 7.2(g) in an aggregate
principal amount not to exceed the greater of $25,000,000 and 15% of LTM EBITDA
at any date of determination and any Permitted Refinancing thereof;

 

(f)                                   Indebtedness in respect of Hedge
Agreements that are permitted by Section 7.10;

 

98

--------------------------------------------------------------------------------


 

(g)                                  Indebtedness of the Borrower or any
Restricted Subsidiary in respect of performance, bid, surety, indemnity, appeal
bonds, completion guarantees and other obligations of like nature and guarantees
and/or obligations as an account party in respect of the face amount of letters
of credit in respect thereof (including worker’s compensation claims,
environmental remediation and other environmental matters and obligations in
connection with insurance or regulatory requirements), in each case securing
obligations not constituting Indebtedness for borrowed money, provided in the
ordinary course of business;

 

(h)                                 Indebtedness arising from the endorsement of
instruments in the ordinary course of business;

 

(i)                                     Indebtedness of a Person existing at the
time such Person became a Restricted Subsidiary (such Person, an “Acquired
Person”) or assumed in any acquisition of assets not prohibited under this
Agreement, but only to the extent that (i) such Indebtedness was not created or
incurred in contemplation of such Person becoming a Restricted Subsidiary or
such acquisition, (ii) any Liens securing such Indebtedness attach only to the
assets of the Acquired Person or to such acquired assets and (iii) the
Consolidated Leverage Ratio, in each case, calculated on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four (4) consecutive fiscal quarters of
the Borrower for which financial statements have been delivered pursuant to
Section 6.1 shall be either (x) no greater than 4.06:1.00 or (y) no greater than
the Consolidated Leverage Ratio as of the last day of the most recent period of
four (4) consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 6.1; provided that the
aggregate principal amount of Indebtedness of Restricted Subsidiaries that are
not Loan Parties assumed pursuant to this Section 7.1(i) and the aggregate
principal amount of Indebtedness assumed in any acquisition of assets not
prohibited under this Agreement pursuant to this Section 7.1(i) shall not
exceed, together with the aggregate principal amount of Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties pursuant to Section 7.1(j) and
Section 7.1(m), the greater of $50,000,000 and 30% of LTM EBITDA at any date of
determination, and any Permitted Refinancing of any thereof;

 

(j)                                    Incremental Equivalent Debt incurred by
the Borrower or any Restricted Subsidiary; provided that (i) immediately before
and after giving effect to the incurrence of such Incremental Equivalent Debt,
(A) no Default or Event of Default exists or would result therefrom to the
extent the proceeds of such Incremental Equivalent Debt are not used to finance
a Limited Condition Acquisition or (B) no Default or Event of Default arising
under Section 8.1(a) or Section 8.1(f) and no other Default or Event of Default
the absence of which is a condition required by the lenders or investors
providing such Incremental Equivalent Debt exists or would result therefrom to
the extent the proceeds of such Incremental Equivalent Debt are used to finance
a Limited Condition Acquisition and (ii) the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred
pursuant to this Section 7.1(j) shall not exceed, together with the aggregate
principal amount of Indebtedness assumed by Restricted Subsidiaries that are not
Loan Parties pursuant to Section 7.1(i), the aggregate principal amount of
Indebtedness assumed in any acquisition of assets not prohibited under this
Agreement pursuant to Section 7.1(i) and the aggregate principal amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties
pursuant to Section 7.1(m), the greater of $50,000,000 and 30% of LTM EBITDA at
any date of determination, and any Permitted Refinancing of any thereof;

 

99

--------------------------------------------------------------------------------


 

(k)                                 (i) Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within ten (10) Business Days of
incurrence and (ii) Indebtedness arising in the ordinary course of business in
connection with Cash Management Agreements;

 

(l)                                     Indebtedness of the Borrower or any
Restricted Subsidiary that may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations in connection with acquisitions or sales of assets and/or
businesses;

 

(m)                             Indebtedness of any Restricted Subsidiary that
is not a Loan Party; provided that the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred
pursuant to this Section 7.1(m) shall not exceed, together with the aggregate
principal amount of Indebtedness assumed by Restricted Subsidiaries that are not
Loan Parties pursuant to Section 7.1(i), the aggregate principal amount of
Indebtedness assumed in any acquisition of assets not prohibited under this
Agreement pursuant to Section 7.1(i) and the aggregate principal amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties
pursuant to Section 7.1(j), the greater of $50,000,000 and 30% of LTM EBITDA at
any date of determination, and any Permitted Refinancing of any thereof;

 

(n)                                 Indebtedness arising from judgments or
decrees not constituting an Event of Default under Section 8(h);

 

(o)                                 Indebtedness of the Borrower or any
Restricted Subsidiary under letter of credit facilities in an aggregate amount
not to exceed the greater of $20,000,000 and 12% of LTM EBITDA at any date of
determination;

 

(p)                                 other Indebtedness of the Group Members in
an aggregate principal amount (for all Group Members) not in excess of the
greater of $40,000,000 and 25% of LTM EBITDA at any date of determination, and
any Permitted Refinancing of any thereof;

 

(q)                                 (i) Credit Agreement Refinancing
Indebtedness issued, incurred or otherwise obtained in exchange for or to
refinance Term Loans so long as the requirements of Section 3.2(a) are complied
with and (ii) any Permitted Refinancing of any thereof;

 

(r)                                    Indebtedness consisting of promissory
notes issued to current or former officers, directors, managers, consultants and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Capital Stock of any Group Member permitted by Section
7.5;

 

(s)                                   Indebtedness consisting of obligations of
the Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred by such Person in connection with any Permitted
Acquisitions or any other Investment permitted hereunder;

 

100

--------------------------------------------------------------------------------


 

(t)                                    Indebtedness consisting of (i) the
financing of insurance premiums payable on insurance policies maintained by the
Group Members or (ii) take or pay obligations contained in supply arrangements,
in each case, in the ordinary course of business;

 

(u)                                 unsecured Guarantee Obligations incurred in
the ordinary course of business (and consistent with past practice) in respect
of obligations to suppliers, customers, franchisees, lessors and licensees;

 

(v)                                 to the extent constituting Indebtedness,
unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
Requirements of Law;

 

(w)                               customer deposits and advance payments
received in the ordinary course of business from customers for goods and
services purchased in the ordinary course of business; and

 

(x)                                 unsecured Indebtedness incurred in the
ordinary course of business (and consistent with past practice) in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services.

 

For purposes of determining compliance with this Section 7.1, in the event that
an item of Indebtedness (or any portion thereof) at any time meets the criteria
of more than one of the categories described above, the Borrower, in its sole
discretion, may classify or reclassify (or later divide, classify or reclassify)
such item of Indebtedness (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses;
provided that (i) all Indebtedness outstanding under the Loan Documents will be
deemed to have been incurred in reliance only on the exception in Section 7.1(a)
and (ii) Indebtedness described on Schedule 7.1 will be deemed to have been
incurred in reliance only on the exception in Section 7.1(d).  The accrual of
interest or dividends, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest, premium,
fees or expenses, in the form of additional Indebtedness or preferred stock
shall not be deemed to be an incurrence of Indebtedness for purposes of this
Section 7.1.

 

7.2.                            Liens. Create, incur, assume or suffer to exist
any Lien upon any of its property, whether now owned or hereafter acquired,
except for:

 

(a)                                 Liens for taxes, assessments, charges or
other governmental levies (i) that are not material in amount, (ii) that are not
yet delinquent for a period of more than sixty (60) days or (iii) that are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto under this clause (iii) are maintained on the
books of the Group Members, as the case may be, in conformity with (and to the
extent required by) GAAP;

 

(b)                                 Liens imposed by law, including, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business (i) that are not material in amount
or (ii) that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with (and to the
extent required by) GAAP;

 

101

--------------------------------------------------------------------------------


 

(c)                                  (i) pledges, deposits or Liens in
connection with workers’ compensation laws, payroll taxes, unemployment
insurance laws and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Single Employer Plan or Multiemployer Plan and (ii) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

 

(d)                                 pledges or deposits to secure the
performance of bids, government contracts and trade contracts (other than for
borrowed money), leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business or letters of credit or guarantees issued in respect thereof;

 

(e)                                  easements (including reciprocal easement
agreements), rights-of-way, restrictions (including zoning restrictions),
encroachments, covenants, conditions, by-law, regulation, or rights of others
for, licenses, rights of way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, protrusions and other similar encumbrances and
minor title defects affecting real property that, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Borrower
and the Restricted Subsidiaries, taken as a whole, and any exception on the
title policies issued in connection with the Mortgaged Property;

 

(f)                                   Liens in existence on the Effective Date
listed on Schedule 7.2 and any Lien granted as a replacement or substitute
therefor; provided that any such replacement or substitute Lien (i) does not
secure an aggregate amount of Indebtedness or other obligations, if any, greater
than that permitted under Section 7.1(d) and (ii) does not encumber any property
other than the property permitted to be subject thereto pursuant to Section
7.1(d) (including improvements and accessions to such property);

 

(g)                                  Liens securing permitted Indebtedness of
the Borrower or any Restricted Subsidiary incurred to finance the acquisition,
construction, improvement or repair of fixed or capital assets and any Permitted
Refinancings thereof; provided that (i) such Liens shall be created
substantially simultaneously with (or within 180 days after) the acquisition,
construction, improvement or repair of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and additions, accessions and the proceeds of sale thereof
and (iii) the amount of Indebtedness secured thereby is not increased;

 

(h)                                 Liens created pursuant to the Security
Documents or any other Loan Document;

 

(i)                                     Liens approved by the Collateral Agent
appearing on Schedule B to the policies of title insurance being issued in
connection with the Mortgages (if any);

 

102

--------------------------------------------------------------------------------


 

(j)                                    any interest or title of a lessor or
licensee under any lease or license entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of its business and covering only
the assets so leased or licensed;

 

(k)                                 licenses granted with respect to
Intellectual Property, leases or subleases granted to third parties in the
ordinary course of business which, individually or in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Loan
Parties or any of their Subsidiaries and for which reasonable consideration
(taking into account the value of the license, lease or sublease) was received;

 

(l)                                     Liens securing or otherwise arising out
of judgments, decrees, attachments, orders or awards not constituting an Event
of Default under Section 8(h) or securing appeal or other surety bonds related
to such judgments so long as (i) any appropriate legal proceedings which may
have been duly initiated for the review of such judgment, decree, order or award
have not been finally terminated, (ii) the period within which such proceedings
may be initiated has not expired or (iii) no more than 60 days have passed after
(x) such judgment, decree, order or award has become final or (y) such period
within which such proceedings may be initiated has expired;

 

(m)                             Liens perfected or evidenced by UCC financing
statement filings (or similar filings in other applicable jurisdictions)
regarding operating leases and consignment arrangements entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business,
including precautionary UCC financing statements;

 

(n)                                 Liens existing on property acquired by the
Borrower or any Restricted Subsidiary at the time such property is so acquired
or existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary after the Effective Date; provided that (i) such Lien is
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary; (ii) such Lien does not extend to any other property
(other than proceeds, products or accessions or after-acquired property) of any
Group Member following such acquisition or such Person becoming a Restricted
Subsidiary; and (iii) the Indebtedness secured by such Liens is permitted by
Section 7.1(i);

 

(o)                                 Liens (i) of a collecting bank arising under
Section 4-210 of the Uniform Commercial Code on the items in the course of
collection and (ii) in favor of a banking or other financial institution arising
as a matter of law or contract encumbering deposits or other funds or assets
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry,
including, without limitation, customary liens for customary fees and expenses
relating to the operation and maintenance of such deposits;

 

(p)                                 Liens in favor of customs and revenue
authorities arising as a matter of law and in the ordinary course of business to
secure payment of customs duties in connection with the importation of goods;

 

(q)                                 statutory and common law landlords’ liens
under leases to which the Borrower or any of the Restricted Subsidiaries is a
party;

 

103

--------------------------------------------------------------------------------


 

(r)                                    Liens on assets of Restricted
Subsidiaries that are not Loan Parties securing Indebtedness of such Restricted
Subsidiaries that are not Loan Parties to the extent the Indebtedness secured
thereby is permitted under Section 7.1;

 

(s)                                   Liens not otherwise permitted by this
Section so long as the aggregate outstanding principal amount of the obligations
secured thereby do not exceed greater of $20,000,000 and 12% of LTM EBITDA at
any date of determination;

 

(t)                                    Liens on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.6(i) or Section 7.6(u) to be applied against the purchase price for
such Investment;

 

(u)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of business in
accordance with past practices of the Borrower;

 

(v)                                 Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.6 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts maintained in the ordinary course
of business and not for speculative purposes;

 

(w)                               Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

(x)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder;

 

(y)                                 Liens on the Collateral securing Incremental
Equivalent Debt, subject to an intercreditor agreement (which intercreditor
agreement, in the case of Incremental Equivalent Debt secured on a junior basis
to the Liens securing the Obligations, shall provide for the subordination of
the Liens securing such Incremental Equivalent Debt to the Liens securing the
Obligations) in form and substance reasonably satisfactory to the Administrative
Agent;

 

(z)                                  ground leases in respect of real property
on which facilities owned or leased by the Borrower or any Restricted Subsidiary
are located;

 

(aa)                          Liens in respect of unearned premiums on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;

 

(bb)                          Liens on specific items of inventory or other
goods and the proceeds thereof securing such Person’s obligations in respect of
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or goods;

 

104

--------------------------------------------------------------------------------


 

(cc)                            Liens constituting Dispositions permitted by
Section 7.4 (other than Section 7.4(n));

 

(dd)                          Liens on the Collateral securing Permitted First
Priority Replacement Debt and Permitted Junior Priority Replacement Debt
incurred pursuant to Section 7.1(q), in each case subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

 

(ee)                            Liens (i) on Capital Stock in joint ventures or
Unrestricted Subsidiaries; provided that such Liens secure Indebtedness of such
joint venture or Unrestricted Subsidiary, as applicable, (ii) consisting of
customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly Owned Subsidiaries
and (iii) consisting of put and call arrangements or similar arrangements, in
the case of joint ventures and non-Wholly Owned Subsidiaries, pursuant to its
Organizational Documents, joint venture agreement or similar agreement or
document;

 

(ff)                              Liens on deposits or other amounts held in
escrow to secure contractual payments (contingent or otherwise) payable by the
Borrower or its Restricted Subsidiaries to a seller after the consummation of a
Permitted Acquisition;

 

(gg)                            Liens securing Indebtedness incurred pursuant to
Section 7.1(o); and

 

(hh)                          Liens securing Indebtedness incurred pursuant to
Section 7.1(f) in an amount not to exceed $5,000,000.

 

7.3.                            Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except that:

 

(a)                                 any Restricted Subsidiary may be merged,
consolidated or be amalgamated (i) with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation), (ii) with or into
any other Restricted Subsidiary (provided that if only one party to such
transaction is a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
continuing or surviving corporation) or (iii) subject to Section 7.6(g), with or
into any other Group Member;

 

(b)                                 any Group Member may Dispose of all or
substantially all of its assets (upon voluntary liquidation, winding up,
dissolution or otherwise) to any Loan Party or, subject to Section 7.6(g) (to
the extent applicable), any other Group Member;

 

(c)                                  any Restricted Subsidiary that is not a
Loan Party may (i) merge, consolidate or amalgamate with or into any Restricted
Subsidiary that is not a Loan Party or (ii) dispose of all or substantially all
of its assets (including any Disposition that is in the nature of a voluntary
liquidation, winding up, dissolution or otherwise) to (x) another Restricted
Subsidiary that is not a Loan Party or (y) to a Loan Party;

 

105

--------------------------------------------------------------------------------


 

(d)                                 the Borrower and any Restricted Subsidiary
may enter into any merger, consolidation, amalgamation or similar transaction
with another Person to effect a transaction permitted under Section 7.6 (other
than Section 7.6(w)); provided that the surviving entity is or becomes a
Restricted Subsidiary; provided, further, in the event such merger,
consolidation, amalgamation or similar transaction involves the Borrower or a
Subsidiary Guarantor, either (i) the Borrower or such Subsidiary Guarantor is
the surviving entity or (ii) the surviving entity (if other than the Borrower or
such Subsidiary Guarantor), which shall be an entity organized or existing under
the laws of the United States of America, any State thereof or the District of
Columbia (or, if such Subsidiary Guarantor was organized or existing in another
jurisdiction, such other jurisdiction), expressly assumes all the obligations of
the Borrower or such Subsidiary Guarantor under the Loan Documents pursuant to
agreements reasonably satisfactory to the Administrative Agent and the
Collateral Agent, and such Subsidiary Guarantor, unless it is such surviving
entity, shall have confirmed in writing by a supplement to the relevant Security
Document that its guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement shall apply to such surviving entity’s obligations under
the Loan Documents and shall have reaffirmed in writing the granting of Liens in
its Collateral to secure the Obligations, and such surviving entity shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger, consolidation, amalgamation or similar transaction and such supplements
and reaffirmations preserve the enforceability of the Guarantee and the
perfection and of the Liens under the applicable Security Documents; and

 

(e)                                  a merger, consolidation, amalgamation,
liquidation, winding up, dissolution or sale of all or substantially all
property or business, the purpose of which is to effect a transaction permitted
under Section 7.4, shall be permitted.

 

Notwithstanding anything in this Agreement to the contrary, a Permitted
Reorganization Transaction shall be permitted on the terms and conditions set
forth in the definition thereof.

 

7.4.                            Disposition of Property. Dispose of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person:

 

(a)                                 Dispositions of (i) obsolete, damaged,
uneconomic or worn out machinery, parts, property or equipment, or property or
equipment no longer used or useful, in the conduct of its business, whether now
owned or hereafter acquired or (ii) other property having a fair market value,
in a single transaction or in a series of related transactions, not exceeding
$1,000,000;

 

(b)                                 the sale of inventory and owned or leased
vehicles, each in the ordinary course of business;

 

(c)                                  Dispositions permitted by Sections 7.3(a),
(b) and (c);

 

(d)                                 the sale or issuance of any Group Member’s
Capital Stock to any other Restricted Subsidiary’s (except that a Subsidiary
Guarantor may issue Capital Stock only to the Borrower or another Subsidiary
Guarantor);

 

106

--------------------------------------------------------------------------------


 

(e)                                  any Group Member may Dispose of any of its
assets to a Loan Party or, subject to Section 7.6(g) (to the extent applicable),
any other Group Member, and any Group Member that is not a Loan Party may
Dispose of any assets, or issue or sell Capital Stock, to any other Group Member
that is not a Loan Party;

 

(f)                                   Dispositions of cash or Cash Equivalents
in transactions not otherwise prohibited by this Agreement;

 

(g)                                  licenses granted by Group Members with
respect to Intellectual Property, or leases or subleases, granted to third
parties in the ordinary course of business which, individually or in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Group Members and for which reasonable consideration (taking into account
the value of the license, lease or sublease) was received;

 

(h)                                 the issuance or sale of shares of any
Subsidiary’s Capital Stock to qualified directors if required by applicable
Requirements of Law;

 

(i)                                     Dispositions or exchanges of equipment
or real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

 

(j)                                    Dispositions of leases entered into in
the ordinary course of business, to the extent that they do not materially
interfere with the business of the Borrower and any Restricted Subsidiary, taken
as a whole;

 

(k)                                 the abandonment or other Disposition of
Intellectual Property that is, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain and not material to the conduct of
the business of the Borrower and the Restricted Subsidiaries, taken as a whole;

 

(l)                                     the Disposition of Property which
constitutes a Recovery Event;

 

(m)                             Dispositions consisting of the sale, transfer,
assignment or other Disposition of accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;

 

(n)                                 Dispositions (i) constituting Liens
permitted by Section 7.2 (other than Section 7.2(cc)), Restricted Payments
permitted by Sections 7.5 (other than Section 7.5(m)), or Investments permitted
by Section 7.6 (other than Section 7.6(m)) or (ii) effected in connection with
the entry into, performance under, or termination or unwinding of any Hedge
Agreements permitted by Section 7.10;

 

(o)                                 leases, subleases, licenses or sublicenses
with respect to real or personal property (other than Intellectual Property), in
each case in the ordinary course of business and which do not materially
interfere with the business of the Borrower and any Subsidiary, taken as a
whole, including leases of unimproved real property encumbered by a Mortgage, on
which real property the lessee may make improvements;

 

107

--------------------------------------------------------------------------------


 

(p)                                 so long as the proceeds thereof are applied
pursuant to Section 3.2, Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in the joint venture arrangements and
similar binding arrangements;

 

(q)                                 any issuance or sale of Capital Stock in, or
Indebtedness or other securities of, an Immaterial Subsidiary, an Unrestricted
Subsidiary or a Subsidiary that is not a Wholly Owned Subsidiary of the Borrower
or a Subsidiary Guarantor;

 

(r)                                    as long as no Event of Default is
continuing or would result therefrom, any Disposition of property of any Group
Member, or issuance or sale of Capital Stock by, the Borrower or any Restricted
Subsidiary; provided that with respect to any Disposition made pursuant to this
clause (r), such Disposition shall be valued at fair market value and such Group
Member shall receive not less than 75% of such consideration in the form of cash
or Cash Equivalents; provided further that (i) any liabilities (as shown on the
most recent balance sheet of the Borrower provided hereunder or in the footnotes
thereto) of such Group Member, other than liabilities that are by their terms
subordinated in right of payment to the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which such Group
Member shall have been validly released by all applicable creditors in writing,
shall be deemed to be cash or Cash Equivalents, (ii) any securities received by
such Group Member from such transferee that are convertible by such Group Member
into cash or Cash Equivalents within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash or Cash Equivalents and (iii)
any Designated Non-Cash Consideration received by such Group Member in respect
of such Disposition having an aggregate fair market value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause (r)
that is at that time outstanding, not in excess of $20,000,000 at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash or Cash Equivalents;

 

(s)                                   Dispositions or exchanges of any asset
(other than Royalty Rights in existence on the Effective Date) to the extent
that (i) such asset is exchanged for credit against the purchase price of
similar replacement assets or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement assets;

 

(t)                                    sales of non-core assets acquired in
connection with an acquisition permitted hereunder which, within 180 days of the
date of the acquisition, are designated in writing to the Administrative Agent
as being held for sale and not for the continued operation of the Borrower or
any of the Restricted Subsidiaries or any of their respective businesses;
provided that (i) the aggregate amount of such sales shall not exceed 20% of the
fair market value of the acquired entity or business and (ii) each such sale is
an arm’s-length transaction and the Borrower and the Restricted Subsidiaries
receive at least fair market value;

 

(u)                                 Dispositions of Property related to
compensation paid or to be paid, or benefits provided or to be provided, in the
ordinary course of business.

 

108

--------------------------------------------------------------------------------


 

7.5.                            Restricted Payments. Declare or pay any dividend
(other than dividends payable solely in Qualified Capital Stock (or warrants,
options or rights to acquire Qualified Capital Stock) of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member, in
each case, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Restricted Subsidiary (collectively,
“Restricted Payments”), except that:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower or any Subsidiary Guarantor or any other
Person that owns a direct equity interest in such Subsidiary in proportion to
such Person’s ownership interest in such Subsidiary;

 

(b)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to Wholly Owned Subsidiaries (and, in
the case of a Restricted Payment by a non-Wholly Owned Subsidiary, to the
Borrower and any Subsidiary and to each other owner of Capital Stock or other
equity interests of such Subsidiary on a pro rata basis based on their relative
ownership interests);

 

(c)                                  the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Qualified Capital Stock (or warrants, options or rights to acquire Qualified
Capital Stock) of such Person;

 

(d)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, the Borrower may purchase, redeem
or otherwise acquire shares of its Qualified Capital Stock (or warrants, options
or rights to acquire Qualified Capital Stock), in each case, to the extent
consideration therefor consists of the proceeds received from the substantially
concurrent issue of new shares of its Qualified Capital Stock (or warrants,
options or rights to acquire Qualified Capital Stock);

 

(e)                                  the Borrower and each Restricted Subsidiary
may make payments related to compensation paid or to be paid, or benefits
provided or to be provided, in the ordinary course of business;

 

(f)                                   the Borrower and the Restricted
Subsidiaries may repurchase, redeem or otherwise acquire shares of their Capital
Stock in an aggregate amount such that the cash consideration for all
acquisitions made pursuant to this clause (f) shall not exceed the aggregate
amount of cash proceeds received by the Borrower and the Restricted Subsidiaries
from the exercise of employee stock options;

 

(g)                                  so long as no Event of Default shall have
occurred and be continuing or would result therefrom and the Available Amount
Condition has been met, the Borrower may make Restricted Payments in an
aggregate amount not to exceed the then Available Amount;

 

(h)                                 the Borrower and the Restricted Subsidiaries
may make Restricted Payments in an aggregate amount such that all such
Restricted Payments since the Effective Date made pursuant to this clause (h)
shall not exceed the greater of $25,000,000 and 15% of LTM EBITDA, less the
aggregate amount of payments, prepayments, repurchases, redemptions and
defeasances made pursuant to Section 7.7(a)(vi) in each case determined as of
the date of determination;

 

109

--------------------------------------------------------------------------------


 

(i)                                     the Borrower and the Restricted
Subsidiaries may pay any dividend or distribution or the consummation of any
redemption within sixty (60) days after the date of declaration of the dividend
or distribution or giving of the redemption notice, as the case may be, if, at
the date of declaration or notice, the dividend, distribution or redemption
payment would have complied with the provisions of this Agreement;

 

(j)                                    so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower and the
Restricted Subsidiaries may make any Restricted Payment if, after giving pro
forma effect to such Restricted Payment, the Consolidated Leverage Ratio as of
the last day of the period of four (4) fiscal quarters most recently completed
for which financial statements have been delivered pursuant to Section 6.1 would
be no greater than 2.00:1.00;

 

(k)                                 the Borrower may and any Restricted
Subsidiary may make distributions to the Borrower so that the Borrower may (A)
repurchase its Capital Stock owned by or (B) make payments to, employees,
officers, consultants or directors (or former employees, officers, consultants
or directors) of the Borrower or the Restricted Subsidiaries or any family
member of, or trust or other entity for the benefit of, any of the foregoing
persons (including any voting trust or limited partnership pursuant to which
such Capital Stock have been transferred solely for the benefit of the foregoing
persons and their heirs), pursuant to and in accordance with shareholders’
agreements, stock option, stock appreciation rights or similar equity incentive
or equity based incentive or management incentive plans, in each case, approved
by the Borrower’s board of directors, or in connection with the death or
disability of such employees, officers, consultants or directors in an aggregate
amount, not to exceed $5,000,000 in any fiscal year (plus, starting with the
2019 fiscal year, the portion of such amount not utilized in the immediately
preceding year pursuant to this Section 7.5(k) up to a maximum aggregate amount
of $10,000,000 for any fiscal year inclusive of the amount so carried forward),
plus an amount not to exceed the Net Proceeds of key man life insurance policies
received by the Borrower or its Restricted Subsidiaries less the amount of
Restricted Payments previously made with the cash proceeds of such key man life
insurance policies;

 

(l)                                     the Borrower and its Restricted
Subsidiaries may pay cash payments in lieu of fractional shares in connection
with (i) any dividend, split or combination of its Capital Stock or any
Permitted Acquisition (or similar Investment) or (ii) the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
of the Borrower;

 

(m)                             to the extent constituting Restricted Payments,
the Borrower and its Restricted Subsidiaries may (i) enter into transactions
expressly permitted by Sections 7.3, 7.4 (other than Section 7.4(n)), 7.6 or 7.8
(other than Section 7.8(c)) or (ii) enter into, perform under, or terminate or
unwind any Hedge Agreements permitted by Section 7.10;

 

(n)                                 the Borrower may make cash payments in
connection with any conversion of Convertible Indebtedness (other than the 2023
Convertible Notes) in an aggregate amount not to exceed the par principal amount
of such Convertible Indebtedness;

 

110

--------------------------------------------------------------------------------


 

(o)                                 the Borrower may repurchase Capital Stock of
the Borrower when such Capital Stock is granted or vested to officers, directors
and employees of any Group Member in order to pay withholding taxes on the value
of such Capital Stock payable by such officers, directors and employees; and

 

(p)                                 repurchases of Capital Stock of the Borrower
deemed to occur upon exercise of stock options or warrants if such Capital Stock
represents a portion of the exercise price of such options or warrants.

 

7.6.                            Investments. Make any advance, loan, extension
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or all or substantially all of the assets of, any assets constituting a
business line or unit of, or a division of, any Person (all of the foregoing,
“Investments”), except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

(b)                                 Investments in assets that were cash or Cash
Equivalents when such Investment was made;

 

(c)                                  any Guarantee Obligation permitted by
Section 7.1;

 

(d)                                 loans and advances to officers, directors
and employees of any Group Member in the ordinary course of business (including
for travel, entertainment, relocation and similar expenses) or in connection
with such Person’s purchase of Capital Stock of the Borrower or to permit the
payment of taxes with respect thereto (provided that, to the extent such loans
or advances are made in cash, the amount of such loans and advances used to
acquire any such Capital Stock shall be contributed to the Borrower in cash as
common equity), in an aggregate amount for all Group Members not to exceed
$5,000,000 at any time outstanding;

 

(e)                                  so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower and the
Restricted Subsidiaries may make any Investments if, after giving pro forma
effect to such Investment, the Consolidated Leverage Ratio as of the last day of
the period of four (4) fiscal quarters most recently completed for which
financial statements have been delivered pursuant to Section 6.1 would be no
greater than 2.00:1.00;

 

(f)                                   intercompany Investments by (i) any Group
Member in any Loan Party; provided that no such intercompany Investment that is
a loan or advance owed to a Loan Party by a Group Member that is not a Loan
Party shall be evidenced by a promissory note or other instrument unless such
promissory note or other instrument is pledged to the Collateral Agent in
accordance with the terms of the Guarantee and Collateral Agreement and (ii) any
Group Member that is not a Loan Party to any other Group Member that is not a
Loan Party;

 

(g)                                  intercompany Investments by any Loan Party
in another Group Member (including a Person that becomes a Restricted Subsidiary
as a result of such Investments), that, after giving effect to such Investment,
is not a Loan Party (including, without limitation, Guarantee Obligations with
respect to obligations of any such Subsidiary, loans made to any such Subsidiary
and Investments resulting from mergers with or sales of assets to any such
Subsidiary) in an aggregate amount (valued at fair market value) not to exceed
the greater of $40,000,000 and 25% of LTM EBITDA, in each case determined as of
the date of determination (plus the aggregate amount of Returns in respect
thereof);

 

111

--------------------------------------------------------------------------------


 

(h)                                 Investments in the ordinary course of
business consisting of endorsements for collection or deposit or lease, utility
and other similar deposits and deposits with suppliers in the ordinary course of
business;

 

(i)                                     Investments in connection with Permitted
Acquisitions; provided that the amount of such Permitted Acquisitions, with
respect to the acquisition of Persons that do not become Loan Parties and/or
assets that do not constitute Collateral, shall not exceed the greater of
$50,000,000 and 30% of LTM EBITDA, in each case determined as of the date of
determination (plus the aggregate amount of Returns in respect thereof);

 

(j)                                    Investments consisting of Hedge
Agreements permitted by Section 7.10 (including the entry into, performance
under and termination or unwinding thereof);

 

(k)                                 Investments (i) existing on the Effective
Date or made pursuant to legally binding written contracts in existence on the
Effective Date or (ii) contemplated on the Effective Date and set forth on
Schedule 7.6, and in each case any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

 

(l)                                     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors or other Persons or in connection with the bankruptcy
or reorganization of suppliers or customers or in settlement of delinquent
obligations of, and other disputes with, suppliers or customers arising in the
ordinary course of business;

 

(m)                             Investments received as consideration in
connection with Dispositions permitted under Section 7.4 (other than Section
7.4(n));

 

(n)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(o)                                 Investments to the extent that payment for
such Investments is made solely with Capital Stock of the Borrower;

 

(p)                                 Investments held by a Person that becomes a
Restricted Subsidiary after the Effective Date or of a Person merged into the
Borrower or merged or consolidated with a Restricted Subsidiary in accordance
with Section 7.3 after the Effective Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

 

112

--------------------------------------------------------------------------------


 

(q)                                 Guarantee Obligations of the Group Members
of leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(r)                                    Investments consisting of purchases and
acquisitions of assets or services in the ordinary course of business and
consistent with past practices;

 

(s)                                   Investments by the Borrower or any of its
Restricted Subsidiaries in Unrestricted Subsidiaries and joint ventures (or
similar arrangements) in an aggregate amount at any one time outstanding not to
exceed the greater of $35,000,000 and 20% of LTM EBITDA (plus (A) the aggregate
amount of Returns in respect thereof and (B) the gain in any fair market value
of the Investments made under this clause (s) in any Unrestricted Subsidiary at
the time of redesignation as a Restricted Subsidiary);

 

(t)                                    in addition to Investments otherwise
expressly permitted by this Section, Investments in an aggregate amount not to
exceed the then Available Amount;

 

(u)                                 additional Investments in an aggregate
amount at any one time outstanding not to exceed the greater of $50,000,000 and
30% of LTM EBITDA (plus (A) the aggregate amount of Returns in respect thereof
and (B) the gain in any fair market value of the Investments made under this
clause (u) in any Unrestricted Subsidiary at the time of redesignation as a
Restricted Subsidiary), in each case determined as of the date of determination;

 

(v)                                 Investments in any Restricted Subsidiary
that is not a Loan Party in an amount required to permit such Subsidiary to
consummate a Permitted Acquisition or other Investment permitted hereunder
substantially contemporaneously with the receipt by such Subsidiary of the
proceeds of such Investment; provided that the Borrower shall comply with
Section 6.10 and Section 6.11 to the extent applicable (and subject to the time
periods therein);

 

(w)                               Investments permitted by Section 7.3 (other
than Section 7.3(d)); and

 

(x)                                 Investments in connection with a Permitted
Reorganization Transaction.

 

The amount of any Investment, other than a Guarantee Obligation, shall be the
amount actually invested, as determined at the time of each such Investment,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

7.7.                            Optional Payments and Modifications of Certain
Debt Instruments.

 

(a)                                 Make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease any Junior Financing except for:

 

(i)                                     optional or voluntary payments,
prepayments, repurchases, redemptions or defeasances in an aggregate amount such
that all such optional or voluntary payments, prepayments, repurchases,
redemptions or defeasances since the Effective Date made pursuant to this clause
(i) shall not exceed the greater of $20,000,000 and 12% of LTM EBITDA at any
date of determination;

 

113

--------------------------------------------------------------------------------


 

(ii)                                  so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower and the
Restricted Subsidiaries may make any optional or voluntary payments,
prepayments, repurchases and redemptions of Junior Financings Restricted Payment
if, after giving pro forma effect to such optional or voluntary payment,
prepayment, repurchase or redemption, the Consolidated Leverage Ratio as of the
last day of the period of four (4) fiscal quarters most recently completed for
which financial statements have been delivered pursuant to Section 6.1 would be
no greater than 2.00:1.00;

 

(iii)                               additional optional or voluntary payments,
prepayments, repurchases and redemptions of Junior Financings in the aggregate
pursuant to this clause (iii) not to exceed the Available Amount during the term
of this Agreement, provided that, in the case of clause (iii), no Event of
Default shall have occurred and be continuing or would result therefrom and the
Available Amount Condition has been met;

 

(iv)                              the refinancing thereof with the Net Cash
Proceeds of any Permitted Refinancing of any of the foregoing or any
Indebtedness (other than Indebtedness that is owed to the Borrower or any
Restricted Subsidiary);

 

(v)                                 the conversion of any Junior Financing to
Qualified Capital Stock;

 

(vi)                              optional or voluntary payments, prepayments,
repurchases, redemptions or defeasances in an aggregate amount such that all
such optional or voluntary payments, prepayments, repurchases, redemptions or
defeasances since the Effective Date made pursuant to this clause (vi) shall not
exceed the greater of $25,000,000 and 15% of LTM EBITDA, less the aggregate
amount of Restricted Payments made pursuant to Section 7.5(h), in each case
determined as of the date of determination; and

 

(vii)                           the Borrower may make cash payments in
connection with any conversion of Convertible Indebtedness (other than the 2023
Convertible Notes) in an aggregate amount not to exceed the par principal amount
of such Convertible Indebtedness.

 

(b)                                 Amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Junior Financing (other than any amendment that is not
materially adverse to the Lenders (in the good faith judgment of the Borrower)
and in any event any such amendment, modification, waiver or other change that
in the case of any Junior Financing, would extend the maturity or reduce the
amount of any payment of principal thereof or reduce the rate or extend any date
for payment of interest).

 

(c)                                  Amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of any Organizational Document of any Loan Party if such
amendment, modification, waiver or change would reasonably be expected to have a
Material Adverse Effect.

 

For the avoidance of doubt, this Section 7.7 shall not restrict the making of
any “AHYDO catch up payment” with respect to, and required by the terms of, any
Junior Financing.

 

114

--------------------------------------------------------------------------------


 

7.8.                            Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, for a transaction value in excess of $5,000,000
per individual transaction (or series of related transactions), other than on
fair and reasonable terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except:

 

(a)                                 transactions between or among (i) Loan
Parties or (ii) Group Members (provided that transactions between any Loan
Party, on one hand, and a Group Member that is not a Loan Party, on one other
hand, shall be limited to transactions not otherwise prohibited by this
Agreement);

 

(b)                                 employment and severance arrangements
between the Borrower and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans, stock incentive plans and employee benefit plans
and arrangements in the ordinary course of business;

 

(c)                                  any Restricted Payment permitted by Section
7.5 (other than Section 7.5(m)), any Investment permitted by Section 7.6(d),
Section 7.6(o), Section 7.6 (p) or Section 7.6(s) and any transaction related to
a Permitted Reorganization Transaction;

 

(d)                                 transactions pursuant to agreements,
instruments or arrangements in existence on the Effective Date and set forth on
Schedule 7.8 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect;

 

(e)                                  any agreement between any Person and an
Affiliate of such Person existing at the time such Person is acquired by or
merged or amalgamated into the Borrower or its Restricted Subsidiaries pursuant
to the terms of this Agreement; provided that such agreement was not entered
into in contemplation of such acquisition, merger or amalgamation, or any
amendment thereto (so long as any such amendment is not disadvantageous to the
Lenders in any material respect in the good faith judgment of the Borrower when
taken as a whole as compared to such agreement as in effect on the date of such
acquisition, merger or amalgamation);

 

(f)                                   the Borrower and its Restricted
Subsidiaries may enter into any customary Tax sharing agreement or arrangement
(it being understood and agreed that any payments required thereunder by the
Borrower that would be a Restricted Payment are not permitted hereunder unless
permitted pursuant to terms of Section 7.5);

 

(g)                                  payments to or from, and transactions with,
joint ventures (to the extent any such joint venture is only an Affiliate as a
result of Investments by the Borrower and its Restricted Subsidiaries in such
joint venture) in the ordinary course of business;

 

(h)                                 any transaction in which the Borrower or any
of the Restricted Subsidiaries, as the case may be, deliver to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or is on fair and reasonable terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; and

 

115

--------------------------------------------------------------------------------


 

(i)                                     payment of director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements, in each case approved by the board of directors of the Borrower or
any Restricted Subsidiary, as applicable.

 

7.9.                            Lines of Business. Enter into any business,
either directly or through any Restricted Subsidiary, except for those
businesses in which the Borrower and its Subsidiaries are engaged on the date of
this Agreement or that are reasonably related, incidental, ancillary, corollary,
synergistic or complementary thereto.

 

7.10.                     Hedge Agreements. Enter into any Hedge Agreement,
except (a) Hedge Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual or potential exposure, (b)
Hedge Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from floating to fixed rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary and (c) in connection with a Permitted Bond Hedge Transaction or
Permitted Warrant Transaction.

 

7.11.                     Changes in Fiscal Periods.

 

(a)                                 Permit any change in the fiscal year of the
Borrower; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year on no more than one occasion to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

 

7.12.                     Negative Pledge Clauses. Enter into or suffer to exist
or become effective any agreement that prohibits, limits or imposes any
condition upon the ability of any Loan Party to create, incur, assume or suffer
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired for the benefit of the Lenders with respect to the
Obligations other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any restrictions
with respect to a Restricted Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (d) customary provisions
in leases, licenses and other contracts restricting the assignment thereof, (e)
any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents or any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of Property of any Loan Party to secure the Obligations
and (f) any prohibition or limitation that (i) exists pursuant to applicable
Requirements of Law, (ii) consists of customary restrictions and conditions
contained in any agreement relating to any Liens permitted under Section 7.2,
transaction permitted under Section 7.3 or the sale of any property permitted
under Section 7.4, (iii) restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of a Group
Member, (iv) exists in any agreement in effect at the time such

 

116

--------------------------------------------------------------------------------


 

Subsidiary becomes a Restricted Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary, (v) exists
in any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Property of any Person, other than the Person or the Property of
the Person so acquired, (vi) exists on the Effective Date and are listed on
Schedule 7.12, (vii) are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures to the extent permitted
under this Agreement, (viii) exists in any agreement governing Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted by Section 7.1
so long as such restriction is only applicable to the relevant Restricted
Subsidiary that is not a Loan Party, (ix) are restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (x) comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Effective Date and permitted under
Section 7.1 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder, or (xi) is imposed by any amendments or refinancings that
are otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in this Section 7.12; provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those in effect prior to such amendment or
refinancing (as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).

 

7.13.                     Clauses Restricting Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary of the Borrower that is
not a Loan Party to (a) make Restricted Payments in respect of any Capital Stock
of such Restricted Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Restricted Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Restricted
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Restricted Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of:

 

(i)                                     any restrictions existing under the Loan
Documents;

 

(ii)                                  any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary;

 

(iii)                               any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any Person, or the Property of any Person,
other than the Person or the Property of the Person so acquired;

 

(iv)                              any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby or other
Indebtedness permitted by Section 7.1(t)(i) (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

 

117

--------------------------------------------------------------------------------


 

(v)                                 restrictions and conditions existing on the
Effective Date identified on Schedule 7.13 (but not to any amendment or
modification expanding the scope or duration of any such restriction or
condition);

 

(vi)                              restrictions or conditions imposed by any
agreement relating to Liens permitted by this Agreement but solely to the extent
that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien;

 

(vii)                           customary provisions in leases, licenses and
other contracts entered into in the ordinary course of business restricting the
assignment thereof;

 

(viii)                        customary restrictions in joint venture agreements
and the Organizational Documents of a Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower or a Subsidiary Guarantor and other similar
agreements and documents applicable to joint ventures and such non-Wholly Owned
Subsidiaries and applicable solely to such joint ventures or non-Wholly Owned
Subsidiaries;

 

(ix)                              any agreement of a Foreign Subsidiary
governing Indebtedness permitted to be incurred or permitted to exist under
Section 7.1;

 

(x)                                 any agreement or arrangement already binding
on a Person when it becomes a Restricted Subsidiary so long as such agreement or
arrangement was not created in anticipation of such acquisition;

 

(xi)                              Requirements of Law;

 

(xii)                           customary restrictions and conditions contained
in any agreement relating to any transaction permitted under Section 7.3 or the
sale of any property permitted under Section 7.4 pending the consummation of
such transaction or sale;

 

(xiii)                        restrictions imposed by any agreement governing
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted by Section 7.1 so long as such restriction is only applicable to the
relevant Restricted Subsidiary that is not a Loan Party;

 

(xiv)                       restrictions imposed by any agreement governing
Indebtedness entered into on or after the Effective Date and permitted under
Section 7.1 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder;

 

(xv)                          any agreement restricting cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; or

 

118

--------------------------------------------------------------------------------


 

(xvi)                       any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents or
the contracts, instruments or obligations referred to in this Section 7.13;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those in effect prior to
such amendment or refinancing (as determined in good faith and certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower).

 

SECTION 8.  EVENTS OF DEFAULT

 

8.1.                            Events of Default. If any of the following
events shall occur and be continuing:

 

(a)                                 the Borrower shall fail to pay any principal
of any Term Loan when due in accordance with the terms hereof; or the Borrower
shall fail to pay any interest on any Term Loan, or any other amount payable
hereunder or under any other Loan Document, within five (5) days after any such
interest or other amount becomes due in accordance with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
untrue in any material respect on or as of the date made or deemed made; or

 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in Section 6.4(a)(i) (with
respect to the Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8), and such default shall continue unremedied for a period of
thirty (30) days after receipt by the Borrower of written notice thereof from
the Administrative Agent; or

 

(e)                                  any Group Member (i) defaults in making any
payment of any principal of any Material Indebtedness (including any Guarantee
Obligation or Hedge Agreement (after taking into account all applicable netting
arrangements) that constitutes Material Indebtedness, but excluding the Term
Loans) on the scheduled or original due date with respect thereto; or (ii)
defaults in making any payment of any interest on any such Material Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) defaults in the observance
or performance of any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than,
with respect to Indebtedness arising from a Hedge Agreement, termination events
or equivalent events pursuant to the terms of such Hedge Agreement and not as a
result of any default thereunder by any Group Member), the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a

 

119

--------------------------------------------------------------------------------


 

mandatory offer to purchase by the obligor thereunder (other than any event
which triggers any conversion right of holders of Convertible Indebtedness);
provided that such failure is unremedied and is not waived by the holders of
such Indebtedness; provided further that this clause (e)(iii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 

(f)                                   (i) any Group Member (other than an
Immaterial Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future Debtor Relief Law seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, examinership,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator, liquidator, examiner or other similar official for it or
for all or any substantial part of its assets under a Debtor Relief Law, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment, composition, compromise, or arrangement with or for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member (other
than an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (x) results in the entry of an order for
relief or any such adjudication or appointment or other relief with respect to
it or its debts or (y) remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distress, distraint or similar process against all or any substantial
part of the assets of the Group Members, taken as a whole, that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member (other than an Immaterial Subsidiary)
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member (other than an Immaterial Subsidiary) shall admit
in writing its inability to, pay its debts as they become due; or

 

(g)                                  (i) there exists any fact or circumstance
that reasonably would be expected to result in the imposition of a Lien or
security interest on any property or any Group Member pursuant to Section 430(k)
of the Code or Section 303(k) of ERISA or a violation of Section 436 of the
Code; (ii) there occurs an ERISA Event described in clause (b) of the definition
thereof; or (iii) there occurs one or more other ERISA Events which has resulted
or would reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect; or

 

(h)                                 one or more judgments or decrees shall be
entered against any Group Member and the same shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof and any such judgments or decrees is for the payment of money,
individually or in the aggregate (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage), of $40,000,000
or more; or

 

(i)                                     any Security Documents relating to
material assets of the Group Members, taken as a whole, shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents relating to material assets of the Group Members, taken as a whole,
shall cease to be

 

120

--------------------------------------------------------------------------------


 

enforceable and of the same effect and priority purported to be created thereby
(other than because of any action by the Collateral Agent); or any Loan Party or
any Subsidiary of any Loan Party shall so assert; or

 

(j)                                    the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Subsidiary of any Loan Party
shall so assert; or

 

(k)                                 a Change of Control occurs; or

 

(l)                                     (i) any of the Obligations of the
Borrower under the Loan Documents for any reason shall cease to be “Designated
Senior Indebtedness,” under the indenture governing the 2023 Convertibles Notes
(or in any Junior Financing Documentation governing any Permitted Refinancing
thereof) as determined by a court of competent jurisdiction in a final and
non-appealable judgment, (ii) the payment subordination provisions set forth in
such indenture governing the 2023 Convertibles Notes (or in any Junior Financing
Documentation governing any Permitted Refinancing thereof) shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of such Junior Financing as determined by a
court of competent jurisdiction in a final and non-appealable judgment or (iii)
any Loan Party or any Subsidiary of any Loan Party shall assert any of the
foregoing;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Term Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, terminate the Commitments
and declare the Term Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section 8, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.  Upon the occurrence and during the continuance of an Event of
Default, each of the Administrative Agent and the Collateral Agent may exercise
on behalf of itself, the Lenders and the other Secured Parties all rights and
remedies available to it, the Lenders and the other Secured Parties under the
Loan Documents or at law or in equity.  Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, no amounts received from any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.

 

SECTION 9.  THE AGENTS

 

9.1.                            Appointment and Authority. Each of the Lenders
hereby irrevocably appoints Morgan Stanley Senior Funding, Inc. to act on its
behalf as the Administrative Agent and the Collateral Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent and the
Collateral Agent to take such actions on its behalf and to exercise such powers
and perform such duties as are delegated to the Administrative Agent and the

 

121

--------------------------------------------------------------------------------


 

Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Section 9
(other than as expressly provided herein) are solely for the benefit of the
Agents and the Lenders, and neither the Borrower nor any other Loan Party shall
have any rights as a third-party beneficiary of any such provisions (other than
as expressly provided herein).  It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent, the Collateral Agent or any other
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Requirements of
Law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.  The provisions of this Section 9 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the Payment in Full, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

9.2.                            Rights as a Lender.  Any Person serving as the
Administrative Agent or the Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include any Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
capacity as a Lender.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent or the Collateral Agent hereunder and without any duty
to account therefor to the Lenders.

 

9.3.                            Exculpatory Provisions.

 

(a)                                 The Administrative Agent and the Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or the Collateral Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that neither the Administrative Agent nor the Collateral
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose the Administrative Agent or the Collateral Agent to
liability or that is contrary to any Loan Document or applicable Requirements of
Law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

122

--------------------------------------------------------------------------------


 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by any Person
serving as the Administrative Agent or the Collateral Agent or any of its
Affiliates in any capacity.

 

(b)                                 The Administrative Agent and the Collateral
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided herein or under the other Loan Documents), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment.  The
Administrative Agent and the Collateral Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent and the
Collateral Agent in writing by the Borrower or a Lender.

 

(c)                                  The Administrative Agent and the Collateral
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent and the Collateral Agent.

 

9.4.                            Reliance. The Administrative Agent and the
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent and the Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Term Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Term Loan.  The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

123

--------------------------------------------------------------------------------


 

9.5.                            Delegation of Duties. The Administrative Agent
and the Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent or the Collateral
Agent, as applicable.  The Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and the Collateral Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and the Collateral Agent.  The Administrative
Agent and the Collateral Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that the Administrative Agent
or the Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents as determined by a court of competent jurisdiction
in a final and non-appealable judgment.

 

9.6.                            Resignation of Administrative Agent or
Collateral Agent.

 

(a)                                 The Administrative Agent or the Collateral
Agent may resign as Administrative Agent or Collateral Agent upon 10 days’
written notice to the Lenders and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent
(unless an Event of Default shall have occurred and is continuing) of the
Borrower, to appoint a successor, which shall be a financial institution with an
office in New York, NY, or an Affiliate of any such financial institution with
an office in New York, NY.  If no such successor shall have been so appointed by
the Required Lenders (and consented to by the Borrower, if applicable) and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent or Collateral Agent gives notice of its resignation (or such earlier day
as shall be agreed by the Required Lenders and (unless an Event of Default shall
have occurred and is continuing) the Borrower) (the “Resignation Effective
Date”), then the retiring Administrative Agent or Collateral Agent may (but
shall not be obligated to), on behalf of the Lenders with the consent of the
Borrower (if required as provided above), appoint a successor Administrative
Agent or Collateral Agent meeting the qualifications set forth above; provided
that in no event shall any such successor Administrative Agent or Collateral
Agent be a Defaulting Lender or an or a Disqualified Institution.  Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent or Collateral Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, to the extent permitted by applicable Requirements of Law,
(i) the Required Lenders may, with the consent (unless an Event of Default shall
have occurred and is continuing) of the Borrower or (ii) the Borrower (unless an
Event of Default shall have occurred and is continuing) may, with the consent of
the Required Lenders, by notice in writing to such Person, remove such Person as
Administrative Agent or Collateral Agent and the Required Lenders shall, with
the consent (unless an Event of Default shall have occurred and is continuing)
of the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders with the consent of the Borrower (if required
as provided above) and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders and the Borrower, if
applicable) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

124

--------------------------------------------------------------------------------


 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent or Collateral Agent, as the case may be, shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent or Collateral Agent on behalf of the Lenders or Secured
Parties, as the case may be, under any of the Loan Documents, the retiring or
removed Administrative Agent or Collateral Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent or
Collateral Agent is appointed) and (ii) except for any indemnity payments owed
to the retiring or removed Administrative Agent or Collateral Agent, as the case
may be, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or Collateral Agent, as the case may be,
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent or Collateral
Agent, as the case may be, as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent or Collateral Agent, as the case
may be, hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent or Collateral Agent, as the case may be (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent or Collateral Agent, as the case may be, as of the Resignation Effective
Date or the Removal Effective Date (as applicable)), and the retiring or removed
Administrative Agent or Collateral Agent, as the case may be, shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent, as the case may be, shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s or Collateral
Agent’s, as the case may be, resignation or removal hereunder and under the
other Loan Documents, the provisions of this Section 9 and Section 10.5 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent or Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent or Collateral Agent was acting as
Administrative Agent or Collateral Agent, as applicable.

 

9.7.                            Non-Reliance on Administrative Agent, Collateral
Agent and Other Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any other Lender or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

125

--------------------------------------------------------------------------------


 

9.8.                            No Other Duties. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, the Collateral Agent, the
Lead Arranger, the Joint Bookrunners or the Documentation Agent shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or a Lender hereunder or thereunder

 

9.9.                            Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 2.5 and
Section 10.5) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.5 and Section 10.5.

 

9.10.                     Collateral and Guarantee Matters.

 

(a)                                 If any Collateral (i) is the subject of a
Disposition (other than to another Loan Party) which is permitted under Section
7.4 or (ii) becomes an Excluded Asset, the Liens in such Collateral granted
under the Loan Documents shall automatically terminate and such Collateral will
be (in the case of a Disposition, when disposed of) free and clear of all such
Liens.

 

(b)                                 Each of the Lenders irrevocably authorizes
the Administrative Agent and the Collateral Agent to:

 

(i)                                     release any Lien on any property granted
to or held by the Collateral Agent under any Loan Document (x) upon Payment in
Full, (y) that is sold or otherwise disposed of as part of or in connection with
any sale or other Disposition permitted under the Loan Documents or (z) subject
to Section 10.1, if approved, authorized or ratified in writing by the Required
Lenders or such other number or percentage of Lenders required hereby;

 

126

--------------------------------------------------------------------------------


 

(ii)                                  subordinate any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.2(g); and

 

(iii)                               release any Guarantor from its obligations
under the Guarantee and Collateral Agreement (x) upon Payment in Full or (y) if
such Guarantor ceases to be a Wholly Owned Restricted Subsidiary as a result of
a transaction permitted under and in accordance with the Loan Documents.

 

Any such release of guarantee obligations or security interests shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.  Upon request by the
Administrative Agent or the Collateral Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s or the Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the guarantee
provided for in the Guarantee and Collateral Agreement pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Collateral Agent will
(and each Lender irrevocably authorizes the Collateral Agent to) execute and
deliver to the applicable Loan Party (at such Loan Party’s sole expense) such
documents as such Loan Party may request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents or the subordinated of its security interest in such asset, or to
evidence the release of such Guarantor from its guarantee under the Guarantee
and Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.  Any release of Collateral or Guarantors
effected in the manner permitted by this Agreement, the Guarantee and Collateral
Agreement or any other Security Document shall not require the consent of
holders of Obligations under any Specified Cash Management Agreement or
Specified Hedge Agreement.

 

(c)                                  The Administrative Agent and the Collateral
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent or the Collateral Agent
be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

 

(d)                                 Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent, the Collateral Agent, each Lender hereby agree that (i) no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce the Guarantee and Collateral Agreement or any other Security

 

127

--------------------------------------------------------------------------------


 

Document, it being understood and agreed that all powers, rights and remedies
under any of the Security Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms thereof, and (ii) in the event
of a foreclosure or similar enforcement action by the Administrative Agent or
the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other Disposition (including, without limitation, pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the
Administrative Agent or the Collateral Agent (or any Lender, except with respect
to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code) may be the purchaser or licensor of any or all
of such Collateral at any such sale or other Disposition and the Administrative
Agent or the Collateral Agent, as agent for and representative of the Secured
Parties (but not any Secured Party or Secured Parties in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
Disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent or the
Collateral Agent at such sale or other Disposition.

 

9.11.                     Additional Secured Parties.  By accepting the benefits
of the provisions of the Loan Documents directly relating to the guarantees
provided for therein or the Collateral or any Lien granted thereunder, each
Secured Party that is not an Agent or a Lender shall be deemed to have agreed,
as among the Administrative Agent, the Collateral Agent and all of other Secured
Parties, that such Secured Party is bound by this Section 9 and the decisions
and actions of the Administrative Agent, the Collateral Agent and the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders or other parties hereto as required herein) to the
same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, except as otherwise set forth herein, such Secured Party shall not
have any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Loan Document.  Notwithstanding any other provision of this Section 9 to the
contrary, the Administrative Agent and the Collateral Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Specified Hedge Agreements
and Specified Cash Management Agreements unless the Administrative Agent and the
Collateral Agent have received written notice of such Obligations, together with
such supporting documentation as the Administrative Agent and the Collateral
Agent may request, from the applicable Qualified Counterparty.

 

9.12.                     Withholding Tax. To the extent required by any
applicable Requirements of Law, an Agent shall withhold from any payment to any
Lender an amount equal to any applicable withholding Tax. If the IRS or any
Governmental Authority asserts a claim that the Agent did not properly withhold
Tax from any amount paid to or for the account of any Lender for any reason
(including because the appropriate form was not delivered or was not properly
executed, or because such Lender failed to notify the Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Agent (to the
extent that the Agent has not already been reimbursed by the Borrower and
without limiting or expanding the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including any

 

128

--------------------------------------------------------------------------------


 

penalties, additions to Tax or interest thereon, together with all expenses
incurred, including legal expenses and any out-of-pocket expenses, whether or
not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent under this Section 9.12.
The agreements in this Section 9.12 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Term Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
Requirements of Law, at no time shall the Agent have any obligation to file for
or otherwise pursue on behalf of a Lender any refund of Taxes withheld or
deducted from funds paid for the account of such Lender.

 

9.13.                     Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Collateral Agent, the Lead Arranger, each Joint Bookrunner and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
of one or more Benefit Plans in connection with the Term Loans or the
Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Term Loans, the Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Term Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement, or

 

129

--------------------------------------------------------------------------------


 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Collateral Agent, the Lead Arranger,
each Joint Bookrunner and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

 

(i)                                     none of the Administrative Agent, the
Collateral Agent, the Lead Arranger, any Joint Bookrunner or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent or the Collateral Agent under this Agreement, any other
Loan Document or any documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that has under management or control, total assets of at least $50
million, in each case as described in 29 CFR § 2510.3-21(c)(1)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Term Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly by such Lender to the Administrative Agent, the Collateral Agent, the
Lead Arranger, any Joint Bookrunner or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Term
Loans, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent, the Collateral
Agent, the Lead Arranger, and each Joint Bookrunners hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the

 

130

--------------------------------------------------------------------------------


 

transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Term Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Term Loans or the Commitments for an amount less than the amount being paid for
an interest in the Term Loans or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, deal-away or
alternate transaction fees, amendment fees, processing fees, breakage or other
early termination fees or fees similar to the foregoing.

 

SECTION 10.  MISCELLANEOUS

 

10.1.                     Amendments and Waivers. Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences, other than with respect to any amendment,
supplement, modification or waiver contemplated in clauses (i) through (vi)
below, which shall only require the consent of the Lenders or other Persons
expressly set forth therein and not the Required Lenders:

 

(i)                                     forgive the principal amount or extend
the final scheduled date of maturity of any Term Loan, extend the scheduled date
of any amortization payment in respect of any Term Loan, reduce the stated rate
of any interest or forgive or reduce any interest, premium or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the holders of more than 50% of the aggregate unpaid principal
amount of the affected Tranche of Term Loans then outstanding and (y) any waiver
or deferral of the MFN Protection shall not constitute a reduction or
forgiveness in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly and adversely affected thereby; provided
that neither any amendment, modification or waiver of a mandatory prepayment
required hereunder, nor any amendment of Section 3.2 or any related definitions
including Asset Sale, Excess Cash Flow, or Recovery Event nor any waiver or
deferral of the MFN Protection, shall constitute a reduction of the amount of,
or an extension of the scheduled date of, any principal installment or interest
payment of any Term Loan or Note or other amendment, modification or supplement
to which this clause (i) is applicable;

 

(ii)                                  amend, supplement, modify or waive any
provision of this Section 10.1 without the written consent of all Lenders;

 

131

--------------------------------------------------------------------------------


 

(iii)                               reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (other than as expressly permitted hereunder), release all or
substantially all of the Collateral (other than as expressly permitted
hereunder) or release all or substantially all of the value of the guarantees
provided for under the Guarantee and Collateral Agreement (other than as
expressly permitted hereunder), in each case without the written consent of all
Lenders;

 

(iv)                              amend, supplement, modify or waive any
provision of Section 3.8(a), 3.8(b) or 10.7(a) of this Agreement or Section 6.5
of the Guarantee and Collateral Agreement, in each case without the written
consent of each directly and adversely affected Lender;

 

(v)                                 amend, supplement, modify or waive any
provision of Section 9 without the written consent of each Agent adversely
affected thereby; and

 

(vi)                              amend, supplement, modify or waive (A) Section
6.5 of the Guarantee and Collateral Agreement or (B) the definition of
“Qualified Counterparty,” “Specified Hedge Agreement,” “Specified Cash
Management Agreement,” or “Obligations,” in each case without the written
consent of each Qualified Counterparty with Obligations then outstanding that is
directly and adversely affected thereby.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Term Loans.

 

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

Notwithstanding anything to the contrary set forth herein, in connection with an
amendment in which any class of Term Loans is refinanced with (a) a replacement
class of Term Loans an effective interest cost or weighted average yield
(excluding any arrangement, structuring, underwriting or similar fee paid to any
Person in connection therewith that are not shared generally with all Persons
providing such new indebtedness) at the time of incurrence thereof that is less
than the effective interest cost or weighted average yield of such Initial Term
Loans at the time of such incurrence or (b) any amendment to this Agreement
that, directly or indirectly, reduces the effective interest cost or weighted
average yield of such Initial Term Loans, in each case, and other customary
amendments related thereto (a “Permitted Repricing Amendment”), only the consent
of the Lenders holding Term Loans subject to such permitted repricing
transaction that will continue as a Lender in respect of the repriced Tranche of
Term Loans or modified Term Loans shall be required for such Permitted Repricing
Amendment.

 

132

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth herein, (a) this Agreement
and any other Loan Document may be amended solely with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Lender if such amendment is consummated in order (v) to effect a
Permitted Reorganization Transaction (including, without limitation, any changes
necessary to permit New LLC to take actions that the Borrower is permitted to
take at the time of such amendment, including to allow New LLC to make any
Restricted Payment the Borrower would be able to make), (w) to effect an
Incremental Facility, Incremental Equivalent Debt, Refinancing Amendment or
Extension permitted by this Agreement (and the Administrative Agent and the
Borrower may effect such amendments to this Agreement and the other Loan
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such Incremental Facility, Incremental
Equivalent Debt, Refinancing Amendment or Extension), (x) to correct or cure any
ambiguities, errors, omissions, mistakes, inconsistencies or defects jointly
identified by the Borrower and the Administrative Agent, (y) to effect
administrative changes of a technical or immaterial nature or (z) to fix
incorrect cross-references or similar inaccuracies in this Agreement or the
applicable Loan Document; provided that, in each case, the Administrative Agent
shall have notified the Lenders of such amendment and the Required Lenders shall
not have objected in writing to such amendment within five Business Days of
notice thereof and (b) this Agreement and the other Loan Documents may be
amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent, the Required Lenders and the Borrower to
add one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans, as applicable, and
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders. Notwithstanding anything to the contrary
set forth herein, guarantees, collateral documents and related documents
executed by Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with any
other Loan Document, entered into, amended, supplemented or waived, without the
consent of any other person, by the applicable Loan Party or Loan Parties and
the Administrative Agent in its sole discretion, to (A) effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, (B) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable requirements of law,
or (C) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable
Requirements of Law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Term
Loans or other extensions of credit of such Lender hereunder will not be taken
into account in determining whether the Required Lenders or all of the Lenders,
as required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that, subject to the limitations set forth in
the first paragraph of this Section 10.1, any such amendment or waiver that
would increase or extend the term of the Commitment of such Defaulting Lender,
extend the date fixed for the payment of principal or interest owing to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such

 

133

--------------------------------------------------------------------------------


 

Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

 

10.2.                     Notices.

 

(a)                                 Except as provided in Section 10.2(b), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

 

(i)                                     if to the Borrower or any Subsidiary,
to:

 

2000 Sierra Point Parkway, Suite 500

Brisbane, CA 94005,

Attn: Eric d’Esparbes

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn: Sal Guerrera

 

and

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

One Marina Park Drive, Suite 900

Boston, MA 02210

Attn: Jay K Hachigian and Keith J. Scherer

 

(ii)                                  if to the Administrative Agent or the
Collateral Agent, to Morgan Stanley Senior Funding, Inc., 1300 Thames Street,
4th Floor, Thames Street Wharf, Baltimore, MD; email for Borrower:
agency.borrowers@morganstanley.com; email for Lenders:
msagency@morganstanley.com; or

 

(iii)                               if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices and other communications sent by hand shall be deemed to have been given
when received.  Notices and other communications sent by overnight courier
service shall be deemed to have been given one Business Day after deposit with a
reputable overnight courier service.  Notices and other communications mailed by
certified or registered mail shall be deemed to have been given five Business
Days after being deposited in the mail, postage prepaid.  Notices and other
communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices and other communications delivered through
electronic communications, to the extent provided in Section 10.2(b), shall be
effective as provided in Section 10.2(b).

 

134

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communications.

 

(i)                                     Notices and other communications to the
Administrative Agent, the Collateral Agent and the Lenders hereunder may be
delivered or furnished by electronic communication (including email and internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an email address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement) and (ii) notices or
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its email address
as described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, in the case of each of the foregoing clauses (i) and (ii), if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.

 

(d)                                 Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Approved
Electronic Communications available to the Lenders by posting such Approved
Electronic Communications on the Platform.  The Borrower acknowledges and agrees
that the list of Disqualified Institutions shall be deemed suitable for posting
and may be posted by the Administrative Agent on the Platform, including the
portion of the Platform designated for Public Lenders.

 

(ii)                                  The Platform and any Approved Electronic
Communications are provided “as is” and “as available.”  None of the Agents nor
any of their respective Related Parties warrant the accuracy, adequacy or
completeness of the Platform or any Approved Electronic Communications and each
expressly disclaims liability for errors or omissions in the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent or any of their respective
Related Parties in connection with the Platform or the Approved Electronic
Communications. Each party hereto agrees that no Agent has any responsibility
for maintaining or providing any equipment, software, services or any testing

 

135

--------------------------------------------------------------------------------


 

required in connection with any Approved Electronic Communication or otherwise
required for the Platform.  In no event shall any Agent have any liability to
any Loan Party, any Lender or any other Person or entity for damages of any
kind, whether or not based on strict liability and including, without
limitation, (A) direct damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or any Agent’s transmission of
communications through the Platform, except to the extent the same resulted from
the gross negligence or willful misconduct of such Agent, in each case as
determined by a court of competent jurisdiction in a final and non-appealable
judgment or (B) indirect, special, incidental or consequential damages, losses
or expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or any Agent’s transmission of communications through the Platform.  In
no event shall any Agent have any liability for any damages arising from the use
by others of any information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, except
to the extent the same primarily from the gross negligence or willful misconduct
of such Agent, in each case as determined by a court of competent jurisdiction
in a final and non-appealable judgment.

 

(iii)                               Each Loan Party, each Lender and each Agent
agrees that the Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.

 

(iv)                              All uses of the Platform shall be governed by
and subject to, in addition to this Section 10.2, separate terms and conditions
posted or referenced in such Platform and related agreements executed by the
Lenders and their Affiliates in connection with the use of such Platform.

 

(v)                                 Each Loan Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, in each case as determined by a court of
competent jurisdiction in a final and non-appealable judgment.

 

(vi)                              The Borrower and each Lender acknowledge that
certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to Section 6.2 or otherwise are being
distributed through the Platform, any document or notice that the Borrower has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for Public Lenders.  The Borrower agrees to clearly
designate all information provided to the Administrative Agent by or on behalf
of the Loan Parties which is suitable to make available to Public Lenders.  If
the Borrower has not indicated whether a document or notice delivered pursuant
to Section 6.2 or otherwise contains Non-Public Information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material non-public
information with respect to the Borrower, its Subsidiaries and their respective
securities.

 

136

--------------------------------------------------------------------------------


 

(e)                                  Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable
Requirements of Law, including the U.S. Federal and state securities Laws, to
make reference to Approved Electronic Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower, its
Subsidiaries and their respective securities for purposes of U.S. Federal or
state securities Laws.  In the event that any Public Lender has elected for
itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) the Agents and other Lenders
may have access to such information and (ii) neither the Borrower nor any Agent
or other Lender with access to such information shall have (x) any
responsibility for such Public Lender’s decision to limit the scope of
information it has obtained in connection with this Agreement and the other Loan
Documents or (y) any duty to disclose such information to such electing Lender
or to use such information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use such information.

 

10.3.                     No Waiver; Cumulative Remedies. None of the Agents or
the Lenders shall by any act (except by a written instrument pursuant to Section
10.01), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
any Arranger, Agent or Lender, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by any Arranger,
Agent or Lender of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which such Arranger, Agent or
Lender would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

10.4.                     Survival of Representations and Warranties. All
representations, warranties, covenants and agreements made herein, in the other
Loan Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery hereof and
thereof and the making of the Loans and other extensions of credit hereunder,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default at the time of the making of any Term Loan hereunder,
and shall continue in full force and effect as long as any Term Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied and so long as the
Commitments have not expired or been terminated.  The provisions of Section 3.9,
Section 3.10, Section 3.11, Section 9, Section 10.5 and Section 10.17 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the Payment in Full, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

10.5.                     Payment of Expenses and Taxes; Indemnity.

 

137

--------------------------------------------------------------------------------


 

(a)                                 The Borrower agrees (i) to pay or reimburse
each Agent for all its reasonable and documented out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, execution and
delivery, and any amendment, supplement or modification to, this Agreement and
the other Loan Documents, any security arrangements in connection therewith and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable and documented invoiced fees and disbursements
of counsel to such parties (but limited to one primary counsel for the Agents
and, if reasonably necessary, one local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions))
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Effective Date (in the
case of amounts to be paid on the Effective Date and from time to time
thereafter as such parties shall deem appropriate and (ii) to pay or reimburse
each Agent and each Lender for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights and remedies under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and invoiced fees and
disbursements of counsel to such parties (but limited to one counsel for the
Agents and the Lenders taken a whole and, if reasonably necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) (and, solely in the case of an actual
or perceived conflict of interest, where the party affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for each such affected person and, if reasonably
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions)) and any reasonable and
documented out-of-pocket costs and expenses incurred during any workout or
restructuring.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each other Agent, each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities,
obligations, out-of-pocket losses, damages, penalties, claims, demands, actions,
judgments, suits, out-of-pocket costs (including settlement costs),
disbursements and out-of-pocket fees and expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), joint or several, of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted or awarded against any Indemnitee in any way relating to or arising out
of or in connection with or by reason of (i) any actual or prospective claim,
litigation, investigation or proceeding in any way relating to, arising out of,
in connection with or by reason of any of the following, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, litigation or proceeding):
(x) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other document delivered in connection with the
transactions contemplated thereby or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) or the consummation of the transactions
contemplated thereby or (y) any Commitment, the making of any Term Loan or the
use or proposed use of the proceeds thereof; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, fees and expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or its Related
Parties, (y) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee

 

138

--------------------------------------------------------------------------------


 

for a material breach of any obligations hereunder by such Indemnitee or any of
its Related Parties as determined by a court of competent jurisdiction by final
and nonappealable judgment or (z) any dispute solely among Indemnitees (other
than any claims against an Indemnitee in its capacity or in fulfilling its role
as an agent or arranger or any similar role hereunder or under any other Loan
Document and other than any claims arising out of any act or omission of the
Borrower or any of its Affiliates), or (ii) any actual or alleged presence or
Release of Materials of Environmental Concern at, on, under or from any property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries except to the extent such Release or Environmental
Liability results from the gross negligence, bad faith or willful misconduct of
such Indemnitee or its Related Parties as determined by a court of competent
jurisdiction by final and nonappealable judgment (clauses (i) and (ii),
collectively, the “Indemnified Liabilities”), and regardless of whether such
Indemnitee is a party thereto, and whether or not any such claim, litigation,
investigation or proceeding is brought by the Borrower, its equity holders, its
Affiliates, its creditors or any other Person.  By accepting the benefits
hereof, each Indemnitee agrees to refund and return any and all amounts paid by
the Borrower to such Indemnitee to the extent items in clauses (x) through (z)
in the proviso in the preceding sentence occur or if there is a final and
nonappealable judgment by a court of competent jurisdiction that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.5.  This Section 10.5(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  To the fullest extent permitted by
applicable Requirements of Law, neither the Borrower nor any Indemnitee shall
assert, and each of the Borrower and each Indemnitee does hereby waive, any
claim against any party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof; provided that the foregoing shall not limit the
indemnification obligations of the Borrower under clause (b) above to the extent
they arise from claims of third parties against an Indemnitee for such special,
indirect, consequential or punitive damages. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are found by a final, non-appealable judgment of a
court of competent jurisdiction to arise from the gross negligence, bad faith or
willful misconduct of such Indemnitee.

 

(d)                                 The Borrower shall not, without the prior
written consent of the Indemnitee, settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any proceeding in respect of
which indemnification may be sought hereunder (whether or not any Indemnitee is
a party thereto) unless such settlement, compromise, consent or termination (i)
includes an unconditional release of each Indemnitee from all liability arising
out of such proceeding and (ii) does not include a statement as to, or an
admission of, fault, culpability, or a failure to act by or on behalf of such
Indemnitee.

 

139

--------------------------------------------------------------------------------


 

(e)                                  All amounts due under this Section shall be
payable not later than fifteen (15) days after demand therefor.

 

(f)                                   To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under this Section 10.5 to
be paid by it to the Administrative Agent or the Collateral Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent or Collateral Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the outstanding
Term Loans at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or
Collateral Agent (or any such sub-agent) in connection with such capacity.  The
obligations of the Lenders under this Section 10.5(f) are several and not joint.

 

(g)                                  The provisions of this Section 10.5 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the Payment in Full, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

10.6.                     Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) unless otherwise
expressly provided herein, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except (x)
to an assignee in accordance with the provisions of paragraph (b) of this
Section, (y) by way of participation in accordance with the provisions of
paragraph (e) of this Section or (z) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (g) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void); provided, however, that notwithstanding the foregoing, no Lender
may assign or transfer by participation any of its rights or obligations
hereunder to (x) a Disqualified Institution, (y) any Person that is a Defaulting
Lender or (z) a natural Person. Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors as assigns permitted hereby, Participants to the
extent provided in paragraph (e) of this Section 10.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

140

--------------------------------------------------------------------------------


 

(b)                                 Any Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the Term
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                     except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, an assignment effected by
the Administrative Agent in connection with the initial syndication of the
Initial Term Loans held by Morgan Stanley Senior Funding, Inc. or any of its
Affiliates, an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Term Loans, the amount of the Commitments or Term Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent (such
consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default under Section
8(a) or Section 8(f) (with respect to the Borrower) has occurred and is
continuing;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
of Term Loans (if any) on a non-pro rata basis;

 

(iii)                               no consent shall be required for any
assignment except to the extent required by paragraph (b)(i) of this Section
and, in addition, the consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required (x) unless an Event of
Default under Section 8(a) or 8(f) (with respect to the Borrower) has occurred
and is continuing at the time of such assignment, (y) unless such assignment is
to a Lender, an Affiliate of a Lender or an Approved Fund; or (z) in connection
with the primary syndication of the Initial Term Loans (to the extent the
Borrower has consented to the allocations with respect to the Initial Term Loans
on or prior to the Effective Date); provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received a draft of the relevant Assignment and Assumption; and

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of each of the Term Facilities if such assignment is to an Assignee that
is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(iv)                              except in the case of assignments pursuant to
paragraph (c) below, the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (it being understood that payment of
only one processing fee shall be required in connection with simultaneous
assignments to two or more Approved Funds); provided that the Administrative

 

141

--------------------------------------------------------------------------------


 

Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and the Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 no assignment shall be permitted to be made
to the Borrower or any of its Subsidiaries or Affiliates other than on the
following basis:

 

(A)                               no Event of Default has occurred or is
continuing at the time of such assignment or would result from such assignment;

 

(B)                               (I) the Borrower or any of its Subsidiaries
may repurchase Term Loans in the open market or (II) Borrower or any of its
Subsidiaries may make one or more offers (each, an “Offer”) to repurchase all or
any portion of any Tranche of Term Loans (such Term Loans, the “Offer Loans”);
provided that, (1) the Borrower or such Subsidiary delivers a notice of such
Offer to the Administrative Agent and all Lenders no later than noon (New York
City time) at least five (5) Business Days in advance of a proposed consummation
date of such Offer indicating (w) the last date on which such Offer may be
accepted, (x) the maximum dollar amount of such Offer, (y) the repurchase price
per dollar of principal amount of such Offer Loans at which the Borrower or such
Subsidiary is willing to repurchase such Offer Loans and (z) the instructions,
consistent with this Section 10.6(b)(v) with respect to the Offer, that a Lender
must follow in order to have its Offer Loans repurchased; (2) the Borrower or
such Subsidiary shall hold such Offer open for a minimum period of two (2)
Business Days; (3) a Lender who elects to participate in the Offer may choose to
sell all or part of such Lender’s Offer Loans; (4) such Offer shall be made to
the Lenders holding the Offer Loans on the same terms on a pro rata basis in
accordance with the respective principal amount then due and owing to the
Lenders; provided that, if any Lender elects not to participate in the Offer,
either in whole or in part, the amount of such Lender’s Offer Loans not being
tendered shall be excluded in calculating the pro rata amount applicable to the
balance of such Offer Loans; and (5) such Offer shall be conducted pursuant to
such procedures the Administrative Agent may establish in consultation with the
Borrower (which shall be consistent with this clause (B)) and that a Lender must
follow in order to have its Offer Loans repurchased;

 

(C)                               the Borrower or the applicable Subsidiary
shall not be required to represent that it does not have non-public information
with respect to the Borrower or its Subsidiaries or any of their respective
securities or other information that would be material to an assigning Term
Lender’s decision to assign Term Loans in the open market or pursuant to an
Offer;

 

(D)                               following repurchase by the Borrower or any of
its Subsidiaries in the open market or pursuant to an Offer, (1) immediately and
automatically, without any further action on the part of the Borrower, any
Lender, the Administrative Agent or any other Person, all principal and accrued
and unpaid interest on the Term Loans so repurchased shall be deemed to have
been paid and

 

142

--------------------------------------------------------------------------------


 

cancelled for all purposes and no longer outstanding (and may not be resold by
the Borrower or such Subsidiary), for all purposes of this Agreement and all
other Loan Documents and the Borrower or its Subsidiaries shall neither obtain
nor have any rights as a Lender hereunder or under the other Loan Documents by
virtue of such repurchase and (2) the Borrower or its applicable Subsidiary, as
the case may be, will promptly advise the Administrative Agent of the total
amount of Term Loans purchased in the open market and of the total amount of
Offer Loans that were repurchased from each Lender who elected to participate in
an Offer;

 

(E)                                in connection with any Term Loans so
cancelled pursuant to this subsection, the Administrative Agent is authorized to
make appropriate entries in the Register to reflect any such cancellation; and

 

(F)                                 any repurchase of Term Loan in the open
market by the Borrower or any of its Subsidiaries pursuant to this Section
10.6(b)(v) shall be documented pursuant to a Borrower Assignment and Assumption.

 

(vi)                              Notwithstanding anything herein to the
contrary, no assignment shall be permitted to be made to a natural person.

 

Except as otherwise provided in clause (v) above and in paragraph (c) below,
subject to acceptance and recording thereof pursuant to paragraph (d) below,
from and after the effective date specified in each Assignment and Assumption
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,
3.10, 3.11 and 10.5; provided, with respect to such Section 3.10, that such
Lender continues to comply with the requirements of Sections 3.10 and 3.10(e).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

 

(c)                                  Notwithstanding anything in this Section
10.6 to the contrary, a Lender may assign any or all of its rights hereunder to
an Affiliate of such Lender or an Approved Fund of such Lender without (a)
providing any notice (including, without limitation, any Administrative
Questionnaire) to the Administrative Agent or any other Person or (b) delivering
an executed Assignment and Assumption to the Administrative Agent; provided that
(A) such assigning Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations under this Agreement, (B) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an Administrative Questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or Administrative Questionnaire to the Administrative
Agent or any other Person shall not affect

 

143

--------------------------------------------------------------------------------


 

the legality, validity or binding effect of such assignment and (D) an
Assignment and Assumption between an assigning Lender and its Affiliate or
Approved Fund shall be effective as of the date specified in such Assignment and
Assumption.

 

(d)                                 The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in the United States a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of and interest owing with
respect to the Term Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Subject to the penultimate sentence of this
paragraph (d), the entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an Administrative Questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be available for inspection by the Borrower and any
Lender (solely with respect to its own Commitments and Term Loans) at the
Administrative Agent’s office at any reasonable time and from time to time upon
reasonable prior notice. Except as otherwise provided in paragraph (c) above,
upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(iv) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register. Except as
otherwise provided in paragraph (c) above, no assignment shall be effective for
purposes of this Agreement unless and until it has been recorded in the Register
(or, in the case of an assignment pursuant to paragraph (c) above, the
applicable Related Party Register) as provided in this paragraph (d). The date
of such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”

 

(e)                                  Any Lender may, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Term Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (D)
no participation shall be permitted to be made to the Borrower or any of its
Subsidiaries or Affiliates, nor any officer or director of any such Person and
(E) no participation shall be permitted to be made to a Disqualified
Institution, Defaulting Lender or natural person. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or

 

144

--------------------------------------------------------------------------------


 

the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.9, 3.10 and
3.11 to the same extent as if it were a Lender (subject to the requirements and
obligations of those sections including the documentary requirements in Section
3.10(e)) and had acquired its interest by assignment pursuant to paragraph (b)
of this Section.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower and solely for Tax
purposes, maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations issued
thereunder relating to the exemption from withholding for portfolio interest on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Term Loans
or other obligations under this Agreement (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Term Loans or its other obligations under this Agreement) except to
the extent that the relevant parties, acting reasonably and in good faith,
determine that such disclosure is necessary to establish that such Commitment,
Term Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 3.9, 3.10 or 3.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant had no such participation been transferred to such
Participant, unless the entitlement to a greater payment results from a change
in any Requirement of Law after the date such Participant became a Participant.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(h)                                 Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or participant or prospective Lender or participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of loans, or disclosure of confidential information,
to any Disqualified Institution.

 

145

--------------------------------------------------------------------------------


 

10.7.                     Sharing of Payments; Set-off.

 

(a)                                 Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall, at any time after the Term Loans and other
amounts payable hereunder shall become due and payable pursuant to Section 8,
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Requirements of Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a director creditor of each Loan Party in the amount of such
participation to the extent provided in clause (b) of this Section 10.7.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, subject to Section 9.10, each Lender shall have the
right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower, and to the extent permitted by applicable Requirements
of Law, upon the occurrence of any Event of Default which is continuing, upon
any amount becoming due and payable by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than those in escrow, payroll, petty cash,
trust and tax accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, as the case may be. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the foregoing, no
amount set off from any Loan Party (other than the Borrower) shall be applied to
any Excluded Swap Obligations of such Loan Party (other than the Borrower).

 

10.8.                     Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic imaging means), each of which shall
be deemed an original and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g. “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.

 

146

--------------------------------------------------------------------------------


 

10.9.                     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

10.10.              Integration. This Agreement, the other Loan Documents and
the Agent Fee Letter represent the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof.  There are no promises, undertakings, representations
or warranties by any Agent or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

10.11.              GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12.              Submission To Jurisdiction; Waivers. Each of the parties
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents (whether arising in contract, tort or otherwise) to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive (subject to Section 10.12(c)) general jurisdiction of the courts
of the State of New York sitting in the Borough of Manhattan, the courts of the
United States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;

 

(b)                                 agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York state
court or, to the fullest extent permitted by applicable Requirements of Law, in
such federal court;

 

(c)                                  agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law and
that nothing in this Agreement or any other Loan Document shall affect any right
that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or any of its assets in the courts of any jurisdiction;

 

147

--------------------------------------------------------------------------------


 

(d)                                 waives, to the fullest extent permitted by
applicable Requirements of Law, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in Section
10.12(a) (and irrevocably waives to the fullest extent permitted by applicable
Requirements of Law the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court);

 

(e)                                  consents to service of process in the
manner provided in Section 10.2 (and agrees that nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Requirements of Law); and

 

(f)                                   agrees that service of process as provided
in Section 10.2 is sufficient to confer personal jurisdiction over the
applicable party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect.

 

10.13.              Acknowledgments. The Borrower hereby acknowledges that:

 

(a)                                 it was represented by counsel in connection
with the negotiation, execution and delivery of this Agreement and the other
Loan Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof;

 

(b)                                 each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, (ii)
the Loan Parties are capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (iii) the Lenders may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Lenders has any obligation to disclose any of such interests to the Borrower
or its Affiliates and (iv) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person. 
Each Loan Party acknowledges and agrees that it has consulted its own legal,
accounting, regulatory, tax and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transactions or the process leading thereto;
and

 

148

--------------------------------------------------------------------------------


 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

10.14.              Intercreditor Agreements.  Each Lender, Agent and, by the
accepting the benefits of the guarantees provided for in the Loan Documents and
the Collateral and the Liens provided for under the Loan Documents, each other
Secured Party (a) hereby agrees that it will be bound by and will take no
actions contrary to the provisions of any Intercreditor Agreement entered into
pursuant to the terms hereof, (b) hereby authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into any Intercreditor
Agreement entered into pursuant to the terms hereof and to subject the Liens
securing the Obligations to the provisions thereof without the consent of any
Lender and (c) hereby acknowledges and agrees that Administrative Agent and the
Collateral Agent may also act as the administrative agent and collateral agent
(or similar role) for lenders and holders under any Indebtedness described
herein which is required to be subject to an Intercreditor Agreement. 
Notwithstanding the foregoing, the Administrative Agent and the Collateral Agent
may consult with, and provide drafts of any Intercreditor Agreement to, the
Lenders prior to the execution and delivery thereof.  In the event of any
conflict or inconsistency between any of the provisions of any Intercreditor
Agreement and this Agreement, the provisions of such Intercreditor Agreement
shall control.

 

10.15.              Confidentiality. Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Related Parties on a need-to-know
basis (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential in accordance with customary practices); (b)
to the extent required or requested by any regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners or any other similar organization) purporting to have
jurisdiction over such Person or its Related Parties (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or regulatory or self-regulatory
authority exercising examination or regulatory authority, notify the Borrower as
soon as practicable in the event of any such disclosure by such Person unless
such notification is prohibited by law, rule or regulation); (c) to the extent
required by applicable Requirements of Law or regulations or by any subpoena or
similar legal process (in which case such Person shall, except with respect to
any audit or examination conducted by bank accountants or any Governmental
Authority or regulatory or self-regulatory authority exercising examination or
regulatory authority, notify the Borrower as soon as practicable in the event of
any such disclosure by such Person unless such notification is prohibited by
law, rule or regulation); (d) to any other party hereto; (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 10.15 (or as may otherwise be reasonably acceptable to the
Borrower), to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this

 

149

--------------------------------------------------------------------------------


 

Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (g) on a confidential basis to (i) any rating agency if requested or
required by such rating agency in connection with rating the Borrower or the
Term Loans (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties and their Subsidiaries received by it) or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Term Loans; (h) with the consent
of the Borrower; or (i) to the extent that such Information (x) is independently
developed by such Person, (y) becomes publicly available other than as a result
of a breach of this Section 10.15, or (y) becomes available to any Agent, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Borrower; provided that no disclosure shall be made to any
Disqualified Institution.  In addition, each of the Agents and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Term Loans.  For purposes of this Section 10.15, “Information” shall
mean all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or any of their respective
businesses or, with respect to the following Persons acting in their capacities
as such, any of their respective directors, officers, employees, trustees,
investment advisors or agents, other than any such information that is available
to any Agent or any Lender on a non-confidential basis prior to disclosure by
the Borrower or any of its Subsidiaries other than as a result of a breach of
this Section 10.15 or any other confidentiality obligation owed to any Loan
Party or their Affiliates by the relevant Agent or Lender; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the Effective Date, all such information shall be deemed confidential unless
such information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 10.15 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

10.16.              WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.  EACH

 

150

--------------------------------------------------------------------------------


 

PARTY HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

10.17.              Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures any Lender could purchase the
specified currency with such other currency at such Lender’s New York office on
the Business Day preceding that on which final judgment is given. The
obligations of the Borrower in respect of any sum due to any Lender hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in such other currency
such Lender may in accordance with normal banking procedures purchase the
specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to such Lender in the
specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lender against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to such Lender in
the specified currency, such Lender agrees to remit such excess to the
Borrower.  The provisions of this Section 10.17 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the Payment in Full, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

10.18.              Patriot Act Notice. Each Lender, the Administrative Agent
(for itself and not on behalf of any Lender) and the Collateral Agent hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name, address and taxpayer information
number of each Loan Party and other information that will allow such Lender, the
Administrative Agent or the Collateral Agent, as applicable, to identify such
Loan Party in accordance with the PATRIOT Act.  The Borrower shall, promptly
following a request by any Lender, the Administrative Agent or the Collateral
Agent, provide all documentation and other information that such Lender, the
Administrative Agent or the Collateral Agent, as applicable, requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act..

 

10.19.              Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

151

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Remainder of page intentionally left blank]

 

152

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

INNOVIVA, INC., as the Borrower

 

 

 

 

 

By:

/s/ Eric d’Esparbes

 

 

Name: Eric d’Esparbes

 

 

Title: Senior Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, as Collateral
Agent and as the Initial Term Lender

 

 

 

 

 

By:

/s/ Nehal Abdel Hakim

 

 

Name: Nehal Abdel Hakim

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee:

 

 

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

3.

Borrower:

Innoviva, Inc.

 

 

 

4.

Administrative Agent:

Morgan Stanley Senior Funding, Inc., as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

Credit Agreement dated as of August 18, 2017 among the Borrower, the Lenders
from time to time party thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Agent

 

 

 

6.

Assigned Interest:

 

 

--------------------------------------------------------------------------------


 

Tranche
Assigned1

 

Aggregate Amount of
Commitment / Term
Loans for all Lenders2

 

Amount of
Commitment / Loans
Assigned

 

Percentage Assigned of
Commitment/
Term Loans3

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade
Date:                                ]4

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption.

 

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR5

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE6

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

5  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

6  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and]7 Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC., as

Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]8

 

 

 

INNOVIVA, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

7  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

8  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any Collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
under Section 10.6  of the Credit Agreement (subject to such consents, if any,
as may be required thereunder) and it is not a Disqualified Institution or a
Defaulting Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Collateral Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of Section 3.10 of the Credit Agreement, duly completed and executed by
the Assignee to the extent applicable; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Collateral
Agent, any other Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.

 

A-1-1

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  This Assignment
and Assumption may be executed by one or more of the parties to this Assignment
and Assumption on any number of separate counterparts (including by facsimile or
other electronic imaging means), each of which shall be deemed an original and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of an executed signature page of this Assignment
and Assumption by facsimile or other electronic transmission (e.g. “pdf” or
“tif” format) shall be effective as delivery of a manually executed counterpart
hereof.  THIS ASSIGNMENT AND ASSUMPTION AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT AND ASSUMPTION (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING NOTICE

 

Date:           ,        

 

To:

Morgan Stanley Senior Funding, Inc., as Administrative Agent

 

1585 Broadway

 

New York, New York 10036

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned Borrower hereby requests a borrowing of new Term Loans to be
made on the terms set forth below:

 

(A)                               Class of borrowing1

 

(B)                               Borrowing Date

 

(C)                               Principal amount2

 

(D)                               Type of Term Loans3 comprising borrowing

 

(E)                                Interest Period4

 

--------------------------------------------------------------------------------

1                                           E.g., Initial Term Loans or
Incremental Term Loans.

 

2                                           LIBOR Rate Loans to be in a minimum
amount of $500,000 or in whole multiples of $100,000 in excess thereof. ABR
Loans to be in a minimum amount of $250,000 or in whole multiples of $100,000 in
excess thereof.

 

3                                           Specify LIBOR Rate or ABR.

 

4                                           Applicable for LIBOR Rate Loans
only.

 

B-1

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Sections 5.1(l)5 and
5.1(m)6 of the Credit Agreement will be satisfied (or waived) as of the date of
the borrowing set forth above.

 

The undersigned hereby directs the Administrative Agent to disburse the proceeds
of the requested Term Loans in accordance with the Funds Flow Memorandum
attached hereto as Annex I.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------

5                                           Modify as appropriate for any
borrowing of Incremental Term Loans.

 

6                                           Modify as appropriate for any
borrowing of Incremental Term Loans.

 

B-2

--------------------------------------------------------------------------------


 

 

INNOVIVA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

INNOVIVA, INC., and

 

Certain Subsidiaries of INNOVIVA, INC. from time to time party hereto

 

in favor of

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

Dated as of August 18, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

DEFINED TERMS

C-2

 

 

 

1.1

Definitions

C-2

1.2

Other Interpretive Provisions

C-7

 

 

 

Section 2.

GUARANTEE

C-7

 

 

 

2.1

Guarantee

C-7

2.2

Reimbursement, Contribution and Subrogation

C-8

2.3

Amendments, etc. with respect to the Obligations

C-10

2.4

Guarantee Absolute and Unconditional

C-10

2.5

Reinstatement

C-11

2.6

Payments

C-11

2.7

Financial Condition of the Borrower and other Guarantors

C-11

2.8

Keepwell

C-12

 

 

 

Section 3.

GRANT OF SECURITY INTEREST

C-12

 

 

 

Section 4.

REPRESENTATIONS AND WARRANTIES

C-14

 

 

 

4.1

Representations in Credit Agreement

C-14

4.2

Title; No Other Liens

C-14

4.3

Trade Names, Etc.

C-14

4.4

Jurisdiction of Organization; Chief Executive Office

C-14

4.5

Inventory and Equipment

C-15

4.6

Special Collateral

C-15

4.7

Investment Related Property and Deposit Accounts

C-15

4.8

Receivables

C-16

4.9

Intellectual Property

C-17

4.10

Letter-of-Credit Rights

C-17

4.11

Commercial Tort Claims

C-17

4.12

Control Agreements

C-17

 

 

 

Section 5.

COVENANTS

C-17

 

 

 

5.1

Covenants in Credit Agreement

C-17

5.2

Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Letter-of-Credit Rights

C-17

5.3

Excluded Assets; Excluded Perfection Assets

C-19

5.4

Commercial Tort Claims

C-19

5.5

Payment of Obligations

C-19

5.6

Maintenance of Perfected Security Interest; Further Documentation

C-19

5.7

Changes in Locations, Name, etc.

C-20

5.8

Notices

C-20

 

C-i

--------------------------------------------------------------------------------


 

5.9

Investment Property, Pledged Equity Interests and Deposit Accounts

C-21

5.10

Receivables

C-23

5.11

Supplements to Schedules

C-23

5.12

Intellectual Property

C-23

 

 

 

Section 6.

REMEDIAL PROVISIONS

C-24

 

 

 

6.1

Certain Matters Relating to Receivables

C-24

6.2

Communications with Obligors; Grantors Remain Liable

C-24

6.3

Investment Property

C-25

6.4

Proceeds to be Turned Over to Collateral Agent

C-26

6.5

Application of Proceeds

C-26

6.6

Code and Other Remedies

C-27

6.7

Effects of Securities Laws

C-28

6.8

Deficiency

C-29

6.9

Intellectual Property

C-29

 

 

 

Section 7.

THE COLLATERAL AGENT

C-30

 

 

 

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

C-30

7.2

Duty of Collateral Agent

C-31

7.3

Financing Statements

C-31

7.4

Authority, Immunities and Indemnities of Collateral Agent

C-32

7.5

Intellectual Property Filings

C-32

 

 

 

Section 8.

MISCELLANEOUS

C-32

 

 

 

8.1

Amendments in Writing

C-32

8.2

Notices

C-32

8.3

No Waiver by Course of Conduct; Cumulative Remedies

C-33

8.4

Expenses; Indemnification

C-33

8.5

Successors and Assigns

C-33

8.6

Set-Off

C-34

8.7

Counterparts

C-34

8.8

Severability

C-34

8.9

Section Headings

C-35

8.10

Integration; Acknowledgement

C-35

8.11

GOVERNING LAW

C-35

8.12

Submission To Jurisdiction; Waivers

C-35

8.13

Acknowledgments

C-36

8.14

Additional Grantors

C-36

8.15

Releases

C-36

8.16

WAIVER OF JURY TRIAL

C-37

8.17

Intercreditor Agreement

C-38

 

C-ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1

Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 4

Filings and Other Actions Required for Perfection

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

Schedule 7

Letter-of-Credit Rights

 

Schedule 8

Commercial Tort Claims

 

Schedule 9

Trade Names

 

 

 

 

ANNEXES

 

 

 

 

 

Annex I

Form of Assumption Agreement

 

Annex II

Form of Acknowledgment and Consent

 

Annex III-A

Form of Copyright Security Agreement

 

Annex III-B

Form of Patent Security Agreement

 

Annex III-C

Form of Trademark Security Agreement

 

Annex IV

Form of Pledge Supplement

 

 

C-iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of August 18, 2017 among
INNOVIVA, INC., a Delaware corporation (the “Borrower”), ADVANCED MEDICINE
EAST, INC., a Delaware corporation, certain other Subsidiaries of the Borrower
from time to time party hereto (together with the Borrower and Advanced Medicine
East, Inc., the “Grantors”), in favor of MORGAN STANLEY SENIOR FUNDING, INC., as
collateral agent (in such capacity, and together with its successors and assigns
in such capacity, the “Collateral Agent”) and MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”), for the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
below). Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

 

RECITALS

 

A.                                    Pursuant to the Credit Agreement dated as
of the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the several banks and other financial institutions or entities from
time to time parties thereto as lenders (the “Lenders”) and Morgan Stanley
Senior Funding, Inc., as Administrative Agent and Collateral Agent, the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;

 

B.                                    The Borrower is a member of an affiliated
group of companies that includes each other Grantor;

 

C.                                    The Borrower and the other Grantors are
engaged in related businesses, and each Grantor will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement and, to the extent applicable, the providing of financial
accommodations under the Specified Hedge Agreements and the Specified Cash
Management Agreements; and

 

D.                                    It is a condition precedent to the
obligation of the Lenders to make their respective extensions of credit to the
Borrower under the Credit Agreement and, to the extent applicable, of the
Qualified Counterparties to provide financial accommodations under the Specified
Hedge Agreements and the Specified Cash Management Agreements that the Grantors
shall have executed and delivered this Agreement to the Collateral Agent and the
Administrative Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodations
thereunder, each Grantor hereby agrees with the Collateral Agent and the
Administrative Agent, for the benefit of the Secured Parties, as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                            DEFINED TERMS

 

1.1                               Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the following terms are used herein as defined
in the New York UCC (and if defined in more than one Article of the New York
UCC, shall have the meaning given in Article 8 or 9 thereof): Accounts, Account
Debtor, As-Extracted Collateral, Chattel Paper, Commercial Tort Claims,
Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Orders, Equipment, Farm Products,
Fixtures, General Intangibles, Goods, Health-Care-Insurance
Receivable, Instruments, Inventory, Letter-of-Credit Rights, Manufactured Homes,
Money, Negotiable Documents, Payment Intangibles, Securities Accounts,
Securities Entitlements, Securities Intermediary, Supporting Obligations,
Tangible Chattel Paper and Uncertificated Security.

 

(b)                                 The following terms shall have the following
meanings:

 

“Administrative Agent”: as defined in the preamble to this Agreement.

 

“Agreement”: this Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Borrower”: as defined in the preamble to this Agreement.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.

 

“Collateral Agent”: as defined in the preamble to this Agreement.

 

“Commodity Account Control Agreement”: a commodity account control agreement in
a form that is reasonably satisfactory to the Collateral Agent and the Borrower.

 

“Contracts”: all contracts, leases and other agreements entered into by any
Grantor pursuant to which such Grantor has the right (i) to receive moneys due
and to become due to it thereunder or in connection therewith, (ii) to damages
arising thereunder and (iii) to exercise all remedies thereunder.

 

“Control Agreements”: collectively, the Deposit Account Control Agreement(s),
the Securities Account Control Agreement(s) and the Commodity Account Control
Agreement(s).

 

“Copyright Licenses”: all written agreements, licenses and covenants providing
for the grant to or from a Grantor of any right in or to any Copyright or
otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright, including, without limitation, those listed on
Schedule 6, together with any and all (i) amendments, modifications, renewals,
extensions, and supplements thereof, (ii) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable thereunder and with
respect thereto, including, without limitation, damages and payments for past,
present and future breaches or other violations with respect thereto and
(iii) rights to sue for past, present and future breaches or violations thereof.

 

C-2

--------------------------------------------------------------------------------


 

“Copyright Security Agreement”: an agreement substantially in the form of Annex
III-A hereto.

 

“Copyrights”: collectively, copyrights (whether registered or unregistered) in
the United States or any other country or any political subdivision thereof and
all mask works (as such term is defined in 17 U.S.C. Section 901, et seq.),
including, without limitation, each registered copyright and application
therefor identified on Schedule 6, together with any and all (i) registrations
and applications therefor, (ii) rights and privileges arising under applicable
law with respect to such copyrights, (iii) renewals and extensions thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto,
including, without limitation, damages, claims and payments for past, present
and future infringements, misappropriations or other violations thereof and the
right to receive all proceeds and damages therefrom, (v) rights to sue or
otherwise recover for past, present and future infringements, misappropriations
or other violations thereof and (iv) rights corresponding thereto throughout the
world.

 

“Deposit Account Control Agreement”: a deposit account control agreement in a
form that is reasonably satisfactory to the Collateral Agent and the Borrower.

 

“Deposit Accounts”: collectively, with respect to each Grantor, (i) all “deposit
accounts” as such term is defined in the UCC and all accounts and sub-accounts
relating to the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

 

“Excluded Accounts”: collectively, accounts in respect of (A) payroll,
healthcare and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow, defeasance and
redemption accounts, (D) fiduciary or trust accounts, (E) Zero Balance Accounts
and (F) accounts (including, for the avoidance of doubt, Securities Accounts)
which, individually, maintain an average daily balance of less than $1,000,000
and, in the case of clauses (A) through (F), the funds or other property held in
or maintained in any such account.

 

“Grantor”: as defined in the preamble to this Agreement.

 

“Guarantors”: means the collective reference to each Grantor other than the
Borrower.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges with respect to intellectual property whether arising under the laws
of the United States or any other country or political subdivision thereof,
including, without limitation, Copyrights, Patents, Trademarks and Trade
Secrets.

 

“Intellectual Property Licenses”: the collective reference to the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Equity Interests.

 

C-3

--------------------------------------------------------------------------------


 

“Issuers”: the collective reference to each issuer of any Investment Property or
Pledged Equity Interests purported to be pledged hereunder.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Patent License”: all written agreements, licenses and covenants providing for
the grant to or from a Grantor of any right in or to any Patent or otherwise
providing for a covenant not to sue for infringement or other violation of any
Patent, including, without limitation, those listed on Schedule 6, together with
any and all (i) amendments, modifications, renewals, extensions, and supplements
thereof, (ii) income, fees, royalties, damages, and payments now and hereafter
due and/or payable under and with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present and future
breaches and other violations thereof and (iii) rights and remedies to sue for
past, present and future breaches and other violations of any of the foregoing.

 

“Patent Security Agreement”: an agreement substantially in the form of Annex
III-B hereto.

 

“Patents”: collectively, patents, patent applications, letters patent,
certificates of inventions, industrial designs (whether issued or applied-for in
the United States or any other country or any political subdivision thereof),
including, without limitation, each issued patent and patent application
identified on Schedule 6, together with any and all (i) inventions and
improvements described and claimed therein, (ii) reissues, divisions,
continuations, extensions and continuations-in-part thereof and amendments
thereto, (iii) income, fees, royalties, damages, and payments now and hereafter
due and/or payable under or with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present and future
infringements, misappropriations and other violations thereof, (iv) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and the right to receive all
proceeds and damages therefrom and (v) rights, priorities, and privileges
corresponding to any of the foregoing throughout the world.

 

“Pledged Equity Interests”: all Pledged Stock, Pledged LLC Interests and Pledged
Partnership Interests.

 

“Pledged LLC Interests”: all interests owned, directly or indirectly, by any
Grantor in any limited liability company (including those listed on Schedule 2)
and the certificates, if any, representing such limited liability company
interests and any interest of any Grantor on the books and records of such
limited liability company or on the books and records of any Securities
Intermediary pertaining to such interest, and all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and any other warrant, right or option to acquire any of the
foregoing; provided that in no event shall Pledged LLC Interests include a
pledge of Excluded Assets or the limited liability company interests of an
Unrestricted Subsidiary or a Subsidiary described in clause (h) of the
definition of “Excluded Subsidiary” set forth in the Credit Agreement.

 

C-4

--------------------------------------------------------------------------------


 

“Pledged Notes”: all promissory notes at any time issued to or owned, held or
acquired by any Grantor, including, without limitation, those listed on Schedule
2; provided that in no event shall Pledged Notes include a pledge of Excluded
Assets.

 

“Pledged Partnership Interests”: all interests owned, directly or indirectly, by
any Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership (including those listed on Schedule 2) and the
certificates, if any, representing such partnership interests and any interest
of any Grantor on the books and records of such partnership or on the books and
records of any Securities Intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing; provided that in no event shall Pledged Partnership Interests
include a pledge of Excluded Assets or the partnership interests of an
Unrestricted Subsidiary or a Subsidiary described in clause (h) of the
definition of “Excluded Subsidiary” set forth in the Credit Agreement.

 

“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 2) at any time issued or granted to or owned, held or
acquired by any Grantor, and the certificates, if any, representing such shares
and any interest of such Grantor in the entries on the books of the issuer of
such shares or on the books and records of any Securities Intermediary
pertaining to such shares, and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares and any other warrant, right or option to
acquire any of the foregoing; provided that in no event shall Pledged Stock
include a pledge of Excluded Assets or the Capital Stock of an Unrestricted
Subsidiary or a Subsidiary described in clause (h) of the definition of
“Excluded Subsidiary” set forth in the Credit Agreement.

 

“PTO”: the United States Patent and Trademark Office and any substitute or
successor agency.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions and income from Investment Property and all collections
thereon and payments with respect thereto.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable”: all Accounts and any other any right to payment for goods or other
property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not

 

C-5

--------------------------------------------------------------------------------


 

such right is evidenced by an Instrument or Chattel Paper or classified as a
Payment Intangible and whether or not it has been earned by performance. 
References herein to Receivables shall include any Supporting Obligation or
collateral securing such Receivable.

 

“Securities Account Control Agreement”: a securities account control agreement
in a form that is reasonably satisfactory to the Collateral Agent and the
Borrower.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Trade Secret License”: with respect to any Grantor, any written agreement
pursuant to which such Grantor grants or obtains any right to use any Trade
Secret and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such Trade Secrets, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.

 

“Trade Secrets”: (i) all trade secrets, confidential information, know-how and
proprietary processes, designs, inventions, technology, and proprietary
methodologies, algorithms, and information, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto, including, without limitation, damages and payments for
past, present and future infringements, misappropriations or other violations
with respect thereto and (iii) rights to sue for past, present and future
infringements, misappropriations or violations thereof.

 

“Trademark License”: all written agreements, licenses and covenants providing
for the grant to or from a Grantor of any right in or to any Trademark or
otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark, including, without limitation, those listed on Schedule 6, together
with all (i) amendments, modifications, renewals, extensions, and supplements
thereof, (ii) income, fees, royalties, damages and payments now and hereafter
due and/or payable under or with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present and future
breaches or other violations thereof and (iii) rights, priorities, and
privileges and remedies to sue for past, present and future breaches and other
violations of any of the foregoing.

 

“Trademark Security Agreement”: an agreement substantially in the form of Annex
III-C hereto.

 

“Trademarks”: collectively, all trademarks, service marks, certification marks,
tradenames, corporate names, company names, business names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
registered or unregistered, common law or otherwise, in the United States or any
other country or any political subdivision thereof, together with any and all
(i) registrations and applications for any of the foregoing, including, without
limitation, those listed on Schedule 6, (ii) goodwill connected with the use
thereof and symbolized thereby, (iii) rights and privileges arising under
applicable law with respect to the

 

C-6

--------------------------------------------------------------------------------


 

use of any of the foregoing, (iv) extensions and renewals thereof and amendments
thereto, (v) income, fees, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (vi) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and the right to receive all
proceeds and damages therefrom and (vii) rights, priorities, and privileges
corresponding to any of the foregoing throughout the world.

 

“UCC”: the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unasserted Contingent Obligations”: at any time, Obligations for
indemnifications, reimbursements, damages and other liabilities (excluding
(a) Obligations in respect of the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Obligation and (b) contingent
payments that may be payable upon termination of a Specified Hedge Agreement or
Specified Cash Management Agreement) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

 

“Zero Balance Account”: any Deposit Account that at the end of any given
Business Day contains a balance of zero due to automatic transfers of amounts
held in such Deposit Account into other Deposit Accounts subject to a Control
Agreement.

 

1.2                               Other Interpretive Provisions.

 

(a)                                 The terms of Section 1.2 of the Credit
Agreement shall apply to this Agreement, mutatis mutandis.

 

(b)                                 Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

(c)                                  All references herein to provisions of the
UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.

 

SECTION 2.                            GUARANTEE

 

2.1                               Guarantee.

 

(a)                                 Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees as primary obligors and
not as sureties to the Administrative Agent, for the benefit of the Secured
Parties and their respective successors and assigns, the prompt and complete
payment and performance in full when due and payable (whether at the stated
maturity, by acceleration, required prepayment, declaration, demand or
otherwise) of each and all of the Obligations from time to time owing to the
Secured Parties by any Loan Party. The Guarantors hereby jointly and severally
agree that if the Borrower or other Guarantor(s) shall fail to pay in full when
due and payable (whether at stated maturity, by acceleration, required
prepayment,

 

C-7

--------------------------------------------------------------------------------


 

declaration, demand or otherwise) any of the Obligations, the Guarantors will
promptly pay the same in cash on demand at the place and the manner specified in
the relevant Loan Document, Specified Hedge Agreement or Specified Cash
Management Agreement and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, by acceleration, required prepayment,
declaration, demand or otherwise) in accordance with the terms of such extension
or renewal.

 

(b)                                 Each Guarantor shall be liable under its
guarantee set forth in Section 2.1(a), without any limitation as to amount, for
all present and future Obligations, including specifically all future increases
in the outstanding amount of the Term Loans under the Credit Agreement and other
future increases in the Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents or other
applicable documents governing such Obligations on the date hereof; provided
that (i) enforcement of such guarantee against such Guarantor will be limited as
necessary to limit the recovery under such guarantee to the maximum amount which
may be recovered without causing such enforcement or recovery to constitute a
fraudulent transfer or fraudulent conveyance under any applicable law, including
any applicable federal or state fraudulent transfer or fraudulent conveyance law
(after giving effect, to the fullest extent permitted by law, to the
reimbursement and contribution rights set forth in Section 2.2 but before taking
into account any liabilities under any other guarantee by such Guarantor that
are subordinated to the liabilities of such Guarantor hereunder; for purposes of
the foregoing, all such subordinated guarantees of such Guarantor will be deemed
to be enforceable and payable after the guarantee under this Section 2.1) and
(ii) to the fullest extent permitted by applicable law, the foregoing clause
(i) shall be for the benefit solely of creditors and representatives of
creditors of each Guarantor and not for the benefit of such Guarantor or the
holders of any Capital Stock in such Guarantor. For the avoidance of doubt, the
application of the provisions of this Section 2.1(b) or any similar provisions
in any other Loan Document, Specified Hedge Agreement or Specified Cash
Management Agreement: (x) is automatic to the extent applicable, (y) is not an
amendment or modification of this Agreement, any other Loan Document, any
Specified Hedge Agreement, any Specified Cash Management Agreement or any other
applicable document governing Obligations and (z) does not require the consent
or approval of any Person.

 

(c)                                  No payment made by any of the Guarantors,
any other guarantor or any other Person or received or collected by any Secured
Party from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder in respect of any other Obligations
then outstanding or thereafter incurred.

 

2.2                               Reimbursement, Contribution and Subrogation.
In case any payment is made on account of the Obligations by any Grantor or is
received or collected on account of the Obligations from any Grantor or its
property:

 

(a)                                 If such payment is made by the Borrower or
from its property, the Borrower shall not be entitled (i) to demand or enforce
reimbursement or contribution in respect of such

 

C-8

--------------------------------------------------------------------------------


 

payment from any other Grantor or (ii) to be subrogated to any claim, interest,
right or remedy of any Secured Party against any other Person, including any
other Grantor or its property.

 

(b)                                 If such payment is made by the Borrower or
from its property or if any payment is made by the Borrower or from its property
in satisfaction of the reimbursement right of any Guarantor set forth in
Section 2.2(c), the Borrower shall not be entitled (i) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (ii) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property.

 

(c)                                  If and whenever any right of reimbursement
or contribution becomes enforceable by any Guarantor against the Borrower or any
other Guarantor under this Section 2.2(c), such Guarantor shall be entitled,
subject to and upon the Payment in Full to be subrogated (equally and ratably
with all other Guarantors entitled to reimbursement or contribution from any
other Guarantor under this Section 2.2(c)) to any security interest that may
then be held by the Collateral Agent upon any Collateral granted to it in this
Agreement. To the fullest extent permitted under applicable law, such right of
subrogation shall be enforceable solely against the Borrower and the Guarantors,
and not against the Secured Parties, and neither the Administrative Agent nor
any other Secured Party shall have any duty whatsoever to warrant, ensure or
protect any such right of subrogation or to obtain, perfect, maintain, hold,
enforce or retain any Collateral for any purpose related to any such right of
subrogation. If subrogation is demanded in writing by any Guarantor, then
(subject to and upon the Payment in Full) the Administrative Agent shall deliver
to the Guarantors making such demand, or to a representative of such Guarantors
or of the Guarantors generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without (to the fullest
extent permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent.

 

(d)                                 All rights and claims arising under this
Section 2.2 or based upon or relating to any other right of reimbursement,
indemnification, contribution or subrogation that may at any time arise or exist
in favor of any Guarantor as to any payment on account of the Obligations made
by it or received or collected from its property shall be fully subordinated in
all respects to the prior Payment in Full.  Until Payment in Full, no Guarantor
shall demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim. If any such payment or distribution is made or becomes
available to any Guarantor, such payment or distribution shall be delivered by
the person making such payment or distribution directly to the Administrative
Agent, for application to the payment of the Obligations in accordance with
Section 6.5. If any such payment or distribution is received by any Guarantor,
it shall be held by such Guarantor in trust, as trustee of an express trust for
the benefit of the Secured Parties, and shall forthwith be transferred and
delivered by such Guarantor to the Administrative Agent, substantially in the
form received and, if necessary, duly endorsed.

 

(e)                                  The obligations of the Guarantors under the
Loan Documents, any Specified Hedge Agreements and any Specified Cash Management
Agreements, including their liability for the Obligations and the enforceability
of the security interests granted thereby, are not

 

C-9

--------------------------------------------------------------------------------


 

contingent upon the validity, legality, enforceability, collectibility or
sufficiency of any right of reimbursement, contribution or subrogation arising
under this Section 2.2. To the fullest extent permitted under applicable law,
the invalidity, insufficiency, unenforceability or uncollectibility of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its property. The Secured Parties make no
representations or warranties in respect of any such right and shall, to the
fullest extent permitted under applicable law, have no duty to assure, protect,
enforce or ensure any such right or otherwise relating to any such right.

 

(f)                                   Each Guarantor reserves any and all other
rights of reimbursement, contribution or subrogation at any time available to it
as against the Borrower or any other Guarantor, but (i) the exercise and
enforcement of such rights shall be subject to this Section 2.2 and (ii) to the
fullest extent permitted by applicable law, neither the Administrative Agent nor
any other Secured Party shall ever have any duty or liability whatsoever in
respect of any such right.

 

2.3                               Amendments, etc. with respect to the
Obligations. Except for termination or release of a Guarantor’s obligations
hereunder as expressly provided in Section 8.15, to the fullest extent permitted
by applicable law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Obligations made by any Secured Party may be rescinded by such
Secured Party and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents, any Specified Hedge
Agreements or any Specified Cash Management Agreements, and any other documents
executed and delivered in connection therewith may be amended, amended and
restated, supplemented, replaced, refinanced, otherwise modified or terminated,
in whole or in part, as the Administrative Agent (or the requisite Secured
Parties) may deem reasonably advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. No Secured Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in this Section 2 or any property subject thereto,
except to the extent required by applicable law.

 

2.4                               Guarantee Absolute and Unconditional. To the
fullest extent permitted by applicable law, each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by any Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2. The Obligations, and each of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2. All dealings
between the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest and demand for payment to or upon the Borrower
or any of the Guarantors with respect to the

 

C-10

--------------------------------------------------------------------------------


 

Obligations to the extent not provided for in the Credit Agreement. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed, to the fullest extent permitted by applicable law, as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any Specified Hedge Agreement, any Specified Cash Management
Agreement, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by the Borrower or any other Person against any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations
or of such Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.5                               Reinstatement. The guarantee contained in this
Section 2 shall be reinstated and shall remain in all respects enforceable to
the extent that, at any time, any payment of any of the Obligations is set
aside, avoided or rescinded or must otherwise be restored or returned by any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation,
examinership or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or examiner or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, in whole or in part, and such
reinstatement and enforceability shall, to the fullest extent permitted by
applicable law, be effective as fully as if such payment had not been made.

 

2.6                               Payments. Each Guarantor hereby agrees to pay
all amounts due and payable by it under this Section 2 to the Administrative
Agent without set-off or counterclaim at the place and in the manner specified
in the Credit Agreement.

 

2.7                               Financial Condition of the Borrower and other
Guarantors.  Any Term Loan may be made to the Borrower or continued from time to
time, and any Specified Hedge Agreements and Specified Cash Management
Agreements may be entered into from time to time, in each case, without notice
to or authorization from any Guarantor regardless of the financial or other
condition of the Borrower or any other Guarantor at the time of any such grant
or continuation or at the time such Specified Hedge Agreement or Specified Cash
Management Agreement is

 

C-11

--------------------------------------------------------------------------------


 

entered into, as the case may be.  No Secured Party shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrower or any other Guarantor. 
Each Guarantor has adequate means to obtain information from the Borrower and
each other Guarantor on a continuing basis concerning the financial condition of
the Borrower and each other Guarantor and its ability to perform its obligations
under the Loan Documents, Specified Hedge Agreements and Specified Cash
Management Agreements, and each Guarantor assumes responsibility for being and
keeping informed of the financial condition of the Borrower and each other
Guarantor and of all circumstances bearing upon the risk of nonpayment of the
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of the Borrower or any other Guarantor now
known or hereafter known by any Secured Party.

 

2.8                               Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this guarantee in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.8 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.8, or otherwise under this guarantee, as it relates to such Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section 2.8 shall remain in full force and
effect until the Payment in Full.  Each Qualified ECP Guarantor intends that
this Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

SECTION 3.                            GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in, all of the following property, in each
case, wherever located and now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations:

 

(a)                                 all Accounts, including all Receivables;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Contracts;

 

(d)                                 all Deposit Accounts;

 

(e)                                  all Documents;

 

(f)                                   all Equipment;

 

C-12

--------------------------------------------------------------------------------


 

(g)                                  all General Intangibles;

 

(h)                                 all Instruments;

 

(i)                                     all Intellectual Property;

 

(j)                                    all Inventory;

 

(k)                                 all Investment Property;

 

(l)                                     all Letter-of-Credit Rights;

 

(m)                             all Money;

 

(n)                                 all Pledged Equity Interests;

 

(o)                                 all Vehicles;

 

(p)                                 all Goods;

 

(q)                                 all Collateral Accounts;

 

(r)                                    all Commercial Tort Claims, including,
without limitation, the Commercial Tort Claims (if any) described on Schedule 8
hereto;

 

(s)                                   all Securities Accounts and Securities
Entitlements;

 

(t)                                    all books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and other electronic storage
media and related data processing software and similar items that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and

 

(u)                                 to the extent not otherwise included, all
other property of such Grantor and all Proceeds, products, accessions, rents and
profits of any and all of the foregoing and all collateral security, Supporting
Obligations and guarantees given by any Person with respect to any of the
foregoing;

 

provided that (i) this Agreement shall not constitute a grant of a security
interest in and the term Collateral shall not include any Excluded Assets or the
limited liability company interests, partnership interests or Capital Stock of
an Unrestricted Subsidiary or a Subsidiary described in clause (h) of the
definition of “Excluded Subsidiary” set forth in the Credit Agreement, (ii) for
the avoidance of doubt, Excluded Assets shall not include any shares of limited
liability company interests, partnership interests or Capital Stock set forth on
Part I of Schedule 2 hereto and (iii) the security interest granted hereby
(A) shall attach at all times to all Proceeds, substitutions or replacements of
such property (other than any Proceeds, substitutions or replacements that would
independently constitute Excluded Assets), (B) shall attach to such property
immediately and automatically (without need for any further grant or act) at
such time

 

C-13

--------------------------------------------------------------------------------


 

as any applicable condition described in the definition of Excluded Assets
ceases to exist and (C) to the extent severable, shall in any event attach to
all rights in respect of such property that are not subject to such applicable
condition described in the definition of Excluded Assets.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to each Secured Party that:

 

4.1                               Representations in Credit Agreement. In the
case of each Guarantor, the representations and warranties set forth in
Section 4 of the Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects
on and as of the date thereof (except to the extent made as of a specific date,
in which case such representations and warranties shall be true and correct in
all material respects (or in all respects where qualified by materiality or
Material Adverse Effect) on and as of such specified date), and each Secured
Party shall be entitled to rely on each of them as if they were fully set forth
herein; provided that each reference in each such representation and warranty to
the Borrower’s or any Loan Party’s knowledge shall, for the purposes of this
Section 4.1, be deemed a reference to such Guarantor’s knowledge.

 

4.2                               Title; No Other Liens. Except for the security
interest granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Loan Documents and the Liens permitted to exist on such
Grantor’s Collateral under the Loan Documents, such Grantor owns each item of
Collateral material to its business, in all material respects, granted by it
free and clear of any Liens. No effective financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the Collateral
Agent, for the benefit of the Secured Parties, pursuant to the Loan Documents or
in respect of Liens that are permitted by the Loan Documents or for which
termination statements or releases authorized by the appropriate parties will be
filed on or after the Closing Date or with respect to releases of Liens in
Intellectual Property recorded in the PTO or United States Copyright Office,
delivered to the Collateral Agent for filing.

 

4.3                               Trade Names, Etc.  Such Grantor does not have
or operate in any jurisdiction under, or in the preceding five (5) years has not
had, used on any filing with the Internal Revenue Service any trade name,
fictitious names or other names except its legal name as specified in Schedule 3
and such other trade or fictitious names as are listed on Schedule 9 for such
Grantor.

 

4.4                               Jurisdiction of Organization; Chief Executive
Office. On the date hereof, such Grantor’s exact legal name, jurisdiction of
organization, organizational identification number from the jurisdiction of
organization (if any), and the location of such Grantor’s chief executive office
or sole place of business, as the case may be, are specified on Schedule 3. On
the date hereof, such Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction.  Except as specified on
Schedule 3, it has not changed its name, jurisdiction of organization, chief
executive office or sole place of business (if applicable) or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form or
otherwise) within the past five years and has not within the last five years
become bound (whether as a result of merger or otherwise)

 

C-14

--------------------------------------------------------------------------------


 

as Grantor under a security agreement entered into by another Person, which
(x) has not heretofore been terminated or (y) is in respect of a Lien that is
not permitted by the Credit Agreement.  Unless otherwise stated on Schedule 3,
such Grantor is not a transmitting utility as defined in UCC § 9-102(a)(80).

 

4.5                               Inventory and Equipment.

 

(a)                                 On the date hereof, Schedule 5 sets forth
all locations owned or leased by the Grantors where any Inventory and Equipment
(other than goods in transit) of the Grantors constituting Collateral worth more
than an aggregate fair market value of $2,500,000 is kept.

 

(b)                                 Except as specifically indicated on Schedule
5, as of the date hereof, none of the Inventory or Equipment of such Grantor is
in possession of an issuer of a negotiable document (as defined in Section 7-104
of the New York UCC) therefor (other than goods in transit) or in the possession
of a bailee or a warehouseman, except for Inventory and Equipment in the
possession of such issuer, bailee or warehouseman having a fair market value in
excess of $2,500,000 or $5,000,000 when aggregated with the fair market value of
such Inventory or Equipment owned by all Grantors in the possession of all
bailees or warehousemen not listed on Schedule 5.

 

(c)                                  Any Inventory now or hereafter produced by
any Grantor included in the Collateral has been and will be produced in
compliance with the requirements of the Fair Labor Standards Act, as amended.

 

4.6                               Special Collateral. On the date hereof, none
of the Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance
Receivables, (5) timber to be cut, or (6) aircraft engines, satellites, ships or
railroad rolling stock.  On the date hereof, no material portion of the
Collateral consists of Vehicles or other goods subject to a certificate of
title.

 

4.7                               Investment Related Property and Deposit
Accounts.

 

(a)                                 Part I of Schedule 2 hereto (as such
Schedule may be amended or supplemented from time to time) sets forth under the
headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged Partnership
Interests”, all of the Pledged Stock, Pledged LLC Interests and Pledged
Partnership Interests, respectively, owned and pledged hereunder by any Grantor
other than any Pledged Stock, Pledged LLC Interests or Pledged Partnership
Interests held in a Securities Account and the number and percentage of issued
and outstanding shares of stock, membership interests, partnership interests or
beneficial interest in the respective issuers of such Pledged Equity Interests. 
Part II of Schedule 2 hereto (as such Schedule may be amended or supplemented
from time to time) sets forth under the heading “Pledged Notes” all of the
Pledged Notes owned and pledged hereunder by any Grantor other than any Pledged
Notes credited to a Securities Account and all of such Pledged Notes issued by
the Borrower or any of its Subsidiaries have been duly authorized, authenticated
or issued, and delivered, and are the legal, valid and binding obligations of
the issuers thereof subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law

 

C-15

--------------------------------------------------------------------------------


 

and constitute all of the issued and outstanding inter-company indebtedness
evidenced by an instrument owing to such Grantor that is required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof and the other Loan Documents.  Part III of Schedule 2 hereto (as
such Schedule may be amended or supplemented from time to time) sets forth
(i) under the headings “Securities Accounts” and “Commodities Accounts”, all of
the Securities Accounts and Commodities Accounts in which each Grantor has an
interest pledged hereunder and (ii) under the heading “Deposit Accounts”, all of
the Deposit Accounts in which each Grantor has an interest pledged hereunder,
other than Excluded Accounts. Each Grantor is the sole entitlement holder or
customer of each such account, and no Grantor has consented to or is otherwise
aware of any person having “control” (within the meanings of Sections 8-106,
9-106 and 9-104 of the UCC) over, or any other interest in, any such Securities
Account, Commodity Account or Deposit Account, in each case in which such
Grantor has an interest, or any securities, commodities or other property
credited thereto other than Liens permitted to exist on the Collateral under the
Loan Documents.

 

(b)                                 The terms of any Pledged LLC Interests and
Pledged Partnership Interests pledged hereunder either (i) do not require, in
the related operating or partnership agreement, as applicable, that certificates
be issued representing such Pledged LLC Interests or Pledged Partnership
Interests, as applicable, and such Pledged LLC Interests and Pledged Partnership
Interests are not represented by certificates or that they are securities
governed by the Uniform Commercial Code of any jurisdiction or (ii) are
represented by a certificate, and in the related operating or partnership
agreement, as applicable, the applicable Grantor shall cause the issuer of such
interests to elect to treat such interests as a “security” within the meaning of
Article 8 of the Uniform Commercial Code of its jurisdiction of organization or
formation, as applicable.

 

(c)                                  All the shares of the Pledged Equity
Interests issued by a Restricted Subsidiary have been duly and validly issued
and are fully paid and nonassessable.  No Grantor is in default of its
obligations under any Organizational Document of any Issuer of such Pledged
Equity Interests,  except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

4.8                               Receivables.

 

(a)                                 No amount payable to such Grantor under or
in connection with any Receivable in excess of $2,500,000 in the aggregate is
evidenced by any Instrument (other than checks to be deposited in the ordinary
course of business) or Chattel Paper which has not been delivered to the
Collateral Agent or constitutes Electronic Chattel Paper that has not been
subjected to the “control” (within the meaning of Section 9-105 of the UCC) of
the Collateral Agent.

 

(b)                                 As of the date hereof, none of the
Receivables of any Grantor with a value exceeding $1,000,000 if owed to such
Grantor by Governmental Authority obligors and the aggregate of all Receivables
collectively owed to all Grantors by Governmental Authority obligors does not
exceed $2,000,000 in the aggregate.

 

(c)                                  Each Receivable (i) is the legal, valid and
binding obligation of the Account Debtor in respect thereof, representing an
unsatisfied obligation of such Account Debtor, (ii) is enforceable in accordance
with its terms, (iii) is not subject to any set-offs, defenses, or

 

C-16

--------------------------------------------------------------------------------


 

counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business) and (iv) is in compliance with all applicable laws,
provided that with respect to Receivables owed by an Account Debtor who is not a
Group Member each of the foregoing is to the knowledge of such Grantor, except
as, individually or in the aggregate, in each case, would not reasonably be
expected to have a Material Adverse Effect.

 

4.9                               Intellectual Property. As of the date hereof,
Schedule 6 sets forth a true and accurate list of (a) all registrations of and
applications for Patents, Trademarks, and Copyrights owned or co-owned by any
Grantor that are registered or applied for in the PTO or United States Copyright
Office or registered or applied for outside the United States and (b) all
exclusive in-bound Patent Licenses, Trademark Licenses and Copyright Licenses
held by such Grantor.

 

4.10                        Letter-of-Credit Rights. As of the date hereof, such
Grantor is not a beneficiary or assignee under any letter of credit that is not
a supporting obligation with a value in excess of $1,000,000 other than the
letters of credit described on Schedule 7.

 

4.11                        Commercial Tort Claims. As of the date hereof, such
Grantor has no Commercial Tort Claims as to which a pleading has been filed in a
competent jurisdiction seeking damages in excess of $2,500,000 individually in
value, other than those described on Schedule 8.

 

4.12                        Control Agreements. In the case of Collateral that
consists of deposit accounts, securities accounts and/or commodity accounts,
when a Control Agreement is executed and delivered by all parties thereto with
respect to such accounts, the Collateral Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, prior and superior to any
other Person except as provided under the applicable Control Agreement with
respect to the financial institution party thereto except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought by proceedings in
equity or at law).

 

SECTION 5.                            COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):

 

5.1                               Covenants in Credit Agreement. In the case
such Grantor is a Guarantor, shall take, or refrain from taking, as the case may
be, each action that is necessary to be taken or not taken, so that no breach of
the covenants in the Credit Agreement pertaining to actions to be taken, or not
taken, by such Grantor will result.

 

5.2                               Delivery and Control of Instruments, Chattel
Paper, Negotiable Documents, Investment Property and Letter-of-Credit Rights.

 

(a)                                 If any of the Collateral of such Grantor is
or shall become evidenced or represented by any Instrument (other than checks to
be deposited in the ordinary course of business), Negotiable Document or
Tangible Chattel Paper, in each case having a face amount of $2,500,000 in any
instance or $5,000,000 in the aggregate, such Instrument, Negotiable

 

C-17

--------------------------------------------------------------------------------


 

Document or Tangible Chattel Paper shall be promptly delivered to the Collateral
Agent, duly indorsed in a manner reasonably satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement and all of such
property owned by any Grantor as of the Closing Date shall be delivered on the
Closing Date.  If any of the Collateral with a value in excess of $2,500,000 is
or shall become Electronic Chattel Paper such Grantor shall promptly notify the
Collateral Agent thereof and shall take such action as may be necessary or as
the Collateral Agent may reasonably request to vest in the Collateral Agent
control under Section 9-105 of the UCC of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record.

 

(b)                                 If any item of Collateral of such Grantor is
or shall become evidenced or represented by an Uncertificated Security issued by
an entity and that is not held in a Securities Account, such Grantor shall
promptly notify the Collateral Agent thereof, and upon the reasonable request of
the Collateral Agent shall use commercially reasonable efforts to cause the
issuer thereof either (i) to register the Collateral Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer or (ii) to promptly (but in any event not later than ninety (90) days
(or such other time as is set forth in the Credit Agreement) of such request)
agree in writing with such Grantor and the Collateral Agent that such Issuer
will, upon the occurrence and during the continuance of an Event of Default,
comply with instructions with respect to such Uncertificated Security originated
by the Collateral Agent without further consent of such Grantor, such agreement
to be substantially in the form of Annex II (or any other approved by the
Borrower and the Collateral Agent). This subsection (b) shall not apply to
Uncertificated Securities issued by an entity that is not an Affiliate of a
Grantor having a value of less than $2,500,000 individually or $5,000,000 in the
aggregate for all Grantors (it being understood and agreed that for purposes of
this Section 5.2(b) “Affiliate” shall not include any entity that is an
Affiliate as a result of its beneficial ownership interests in the Borrower). If
the aggregate value of all items of Collateral with a value that is equal to
$2,500,000 individually or $5,000,000 in the aggregate for all Grantors is or
shall become represented by an Uncertificated Security issued by an entity that
is not an Affiliate of a Grantor and that is not held in a Securities Account,
the Grantors shall promptly notify the Collateral Agent thereof of such
occurrence, and upon the reasonable request of the Collateral Agent, shall use
commercially reasonable efforts to cause the issuer of one or more such
Uncertificated Securities to take the steps outlined in clauses (i) or
(ii) hereof such that, after giving effect to such measures, all items of
Collateral represented by Uncertified Securities issued by an entity that is not
an Affiliate of a Grantor that is not held in a Securities Account is valued
less than $2,500,000 individually and $5,000,000 in the aggregate for all
Grantors.

 

(c)                                  In addition to and not in lieu of the
foregoing, if any issuer, of any Investment Property that constitutes Collateral
hereunder is organized under the law of, or has its chief executive office in, a
jurisdiction outside of the United States, each Grantor shall use commercially
reasonable efforts to take such additional actions, including causing the issuer
to register the pledge on its books and records, as may be reasonably requested
by the Collateral Agent, if (i) such action is necessary or desirable under the
laws of such jurisdiction to insure the validity, perfection and priority of the
security interest of the Collateral Agent and (ii) the cost of obtaining a
security interest in such Investment Property is not excessive in relation to
the value

 

C-18

--------------------------------------------------------------------------------


 

afforded thereby in the Collateral Agent’s reasonable discretion; provided that
in no event shall any filing, registration, recordation or control outside the
United States be required under the Loan Documents to perfect a Lien against a
Collateral that is located outside the United States and for the avoidance of
doubt, the terms of Section 6.10(d)(v) of the Credit Agreement shall apply to
this Section.

 

(d)                                 In the case of any Letter-of-Credit Rights
in any letter of credit that is Collateral of such Grantor that is not a
Supporting Obligation exceeding $2,500,000 individually in value, such Grantor
shall promptly notify the Collateral Agent thereof and, upon the reasonable
request of the Collateral Agent, use commercially reasonable efforts to obtain
the consent of the issuer thereof and any nominated person thereon to the
assignment of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the UCC, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent. No Grantor will consent to any
person having “control” (within the meaning of Section 9-107 of the UCC) over,
or any other interest in, any Letter-of-Credit Rights in which such Grantor has
an interest, other than the Collateral Agent.  Upon the occurrence and during
the continuance of an Event of Default, upon the direction of the Collateral
Agent, such Grantor shall instruct all issuers and nominated persons under
letters of credit that are not supporting obligations for an amount in excess of
$1,000,000 under which the Grantor is the beneficiary or assignee (including the
letters of credit described on Schedule 7) to make all payments thereunder to
the Collateral Account.

 

5.3                               Excluded Assets; Excluded Perfection Assets.
For the avoidance of doubt, the terms of Section 6.10(d) of the Credit Agreement
shall apply to this Agreement.

 

5.4                               Commercial Tort Claims. With respect to any
Commercial Tort Claims as to which pleadings have been filed in competent
jurisdictions seeking damages individually in excess of $2,500,000, it shall
deliver to the Collateral Agent a completed pledge supplement, substantially in
the form of Annex IV (or any other form approved by the Borrower and the
Collateral Agent).

 

5.5                               Payment of Obligations. Such Grantor will pay
and discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes and other assessments and governmental
charges or levies imposed upon such Grantor’s Collateral or in respect of income
or profits therefrom, as well as all claims of any kind (including claims for
labor, materials and supplies) against or with respect to such Grantor’s
Collateral, except in each case, as would not reasonably be expected to result
in a Material Adverse Effect.

 

5.6                               Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement in such Grantor’s Collateral as a security
interest having at least the perfection and priority described in the Credit
Agreement and shall reasonably defend such security interest against the claims
and demands of all Persons whomsoever, subject to the rights of such Grantor
under the Loan Documents, including such Grantor’s rights to dispose of the
Collateral.

 

(b)                                 Such Grantor shall, pursuant to and in
accordance with Section 6.6 of the Credit Agreement, give to the Collateral
Agent, upon reasonable prior notice, access during normal

 

C-19

--------------------------------------------------------------------------------


 

business hours to all of its books, correspondence and records. The Collateral
Agent and its representatives shall upon reasonable prior notice and during
normal business hours also have the right, pursuant to and in accordance with
Section 6.6 of the Credit Agreement, to enter into and upon any premises where
any of the Inventory or Equipment is located for the purpose of examining,
inspecting or auditing the same, or otherwise protecting their interests
therein; provided that if such premises are owned or leased by a third party,
consent of such third party has been given; and, provided further that, in each
case, unless an Event of Default has occurred or is continuing, only one
(1) such visit in any calendar year shall be at the Borrower’s expense.

 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents, and take such further actions
necessary or as the Collateral Agent may reasonably request consistent with this
Agreement and the Credit Agreement for the purpose of creating, perfecting,
ensuring the priority of, protecting or enforcing the Collateral Agent’s
security interest in the Collateral or otherwise conferring or preserving the
full benefits of this Agreement and of the interests, rights and powers herein
granted, and without limiting the foregoing, shall take the actions described on
Schedule 4.

 

5.7                               Changes in Locations, Name, etc.. Such Grantor
will not, except upon not less than ten (10) days’ prior written notice to the
Collateral Agent (or such shorter amount of time reasonably acceptable to the
Collateral Agent):

 

(i)                                     change its jurisdiction of organization
from that referred to in Section 4.4; or

 

(ii)                                  change its (x) name or (y) identity or
corporate structure to such an extent that any financing statement filed by the
Collateral Agent in connection with this Agreement would become misleading.

 

Promptly thereafter such Grantor shall deliver to the Collateral Agent (a) all
additional financing statements and other documents (executed where appropriate)
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 5 showing any additional location
at which Inventory or Equipment shall be kept.

 

5.8                               Notices.  Such Grantor will advise the
Collateral Agent promptly, in reasonable detail, of:

 

(a)                                 any Lien (other than security interests
created hereby or Liens permitted under the Loan Documents) on any of the
Collateral which would have a Material Adverse Effect; and

 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a material adverse effect on the aggregate
value of the Collateral or on the security interests created hereby.

 

C-20

--------------------------------------------------------------------------------


 

5.9                               Investment Property, Pledged Equity Interests
and Deposit Accounts.

 

(a)                                 If such Grantor shall become entitled to
receive or shall receive any certificate (including any certificate representing
a stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital, any certificate issued in connection with any
reorganization, or any certificate representing Pledged LLC Interests issued by
any Subsidiary and pledged hereunder after the date hereof), option or rights in
respect of the Pledged Equity Interests pledged hereunder, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any Pledged
Equity Interests pledged hereunder, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same forthwith to the
Collateral Agent substantially in the form received, duly indorsed by such
Grantor to the Collateral Agent, if required, together with an undated stock
power or equivalents covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations. After the occurrence and
during the continuance of an Event of Default, any sums paid upon or in respect
of the Investment Property or Pledged Equity Interests pledged hereunder upon
the liquidation or dissolution of any issuer thereof shall be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or Pledged Equity Interests pledged hereunder or any property shall be
distributed upon or with respect to the Investment Property or Pledged Equity
Interests pledged hereunder pursuant to the recapitalization or reclassification
of the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Collateral Agent, as provided hereunder, be delivered
to the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property or Pledged Equity Interests
pledged hereunder shall be received by such Grantor and if such sums are
required to be delivered to the Collateral Agent hereunder or under the Credit
Agreement, such Grantor shall hold such money in accordance with the Credit
Agreement and the other Loan Documents.

 

(b)                                 Such Grantor agrees that, with respect to
any Investment Property consisting of Securities Accounts (other than Excluded
Accounts) or Securities Entitlements (other than Securities Entitlements held in
an Excluded Account), it shall use commercially reasonable efforts to cause the
Securities Intermediary maintaining such Securities Account or Securities
Entitlement to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which it shall agree to comply
with the Collateral Agent’s Entitlement Orders upon the occurrence and during
the continuance of an Event of Default without further consent by such Grantor
and shall establish that the Collateral Agent shall have “control” (within the
meaning of Section 8-106 of the UCC) over such Securities Accounts or Securities
Entitlements. Such Grantor further agrees that, if Investment Property (or any
portion thereof) ceases to constitute an Excluded Account, it shall cause one or
more of the Securities Intermediaries maintaining such Securities Account(s) (or
any applicable portion thereof) to enter into an agreement in form and substance
reasonably satisfactory to the Collateral Agent pursuant to which it shall agree
to comply with the Collateral Agent’s Entitlement Orders without further consent
by such Grantor and shall establish that the Collateral Agent shall have
“control” (within the meaning of Section 8-106 of the UCC) over such Securities
Account(s). With respect to any Collateral that is a Deposit Account (other than
Excluded Accounts), it shall use commercially reasonable efforts to cause the
depositary institution maintaining such account to enter into an agreement in
form and substance reasonably satisfactory to the Collateral Agent

 

C-21

--------------------------------------------------------------------------------


 

pursuant to which the depositary institution shall agree to comply with the
Collateral Agent’s instructions upon the occurrence and during the continuance
of an Event of Default without further consent by such Grantor and shall
establish that the Collateral Agent shall have “control” (within the meaning of
Section 9-104 of the UCC) over such Deposit Account. Such Grantor further agrees
that, if one or more Deposit Accounts (or any portion thereof) ceases to
constitute an Excluded Account, it shall use commercially reasonable efforts to
cause one or more depositary institutions maintaining such accounts to enter
into an agreement in form and substance reasonably satisfactory to the
Collateral Agent pursuant to which the depositary institution shall agree to
comply with the Collateral Agent’s instructions without further consent by such
Grantor (upon the occurrence and during the continuance of an Event of Default)
and shall establish that the Collateral Agent shall have “control” (within the
meaning of Section 9-104 of the UCC) over such Deposit Account. If any of the
Collateral with a value in excess of $2,500,000 is or shall become evidenced or
represented by a Commodity Contract, such Grantor shall use commercially
reasonably efforts to cause the Commodity Intermediary with respect to such
Commodity Contract to enter into a Commodity Account Control Agreement pursuant
to which such Commodity Intermediary agrees that it will apply any value
distributed on account of such Commodity Contract as directed by the Collateral
Agent following the occurrence and during the continuance of an Event of Default
without further consent of such Grantor.  Such Grantor shall have used
commercially reasonable efforts to enter into such Control Agreement or
agreements with respect to: (i) any Securities Accounts (other than Excluded
Accounts), Securities Entitlements (other than Securities Entitlements held in
an Excluded Account), Deposit Accounts (other than Excluded Accounts) or
Commodity Accounts (other than Commodity Accounts with value of less than or
equal to $2,500,000) that exist on the Closing Date no later than ninety (90)
days after the Closing Date (or such later date as the Collateral Agent may
agree in its reasonable discretion) and (ii) any Securities Accounts (other than
Excluded Accounts), Securities Entitlements (other than Securities Entitlements
held in an Excluded Account), Deposit Accounts (other than Excluded Accounts) or
Commodity Accounts (other than Commodity Accounts with value of less than or
equal to $2,500,000) that are created or acquired after the Closing Date no
later than ninety (90) days after the establishment thereof (or such later date
as the Collateral Agent may agree in its reasonable discretion). The Collateral
Agent shall not give the Securities Intermediary, depositary institution or
Commodity Intermediary, as applicable, any Entitlement Orders or instructions
unless an Event of Default has occurred and is continuing. Each Grantor agrees
that once the Collateral Agent sends an instruction or notice to a Securities
Intermediary, depositary institution or Commodity Intermediary exercising its
Control over any Securities Account, Deposit Account or Commodity Account, such
Grantor shall not give any Entitlement Orders or instructions with respect to
such Securities Account, Deposit Account or Commodity Account until such notice
is withdrawn without the express written consent of the Collateral Agent. The
Collateral Agent shall promptly send a notice to the applicable Securities
Intermediary, depositary institution or Commodity Intermediary withdrawing any
such instruction or notice exercising its Control over any Securities Account,
Deposit Account or Commodity Account if the Event of Default triggering such
instruction or notice is subsequently cured or waived or is otherwise no longer
continuing.  No Grantor shall grant Control of any Securities Account, Deposit
Account or Commodity Account to any person other than the Collateral Agent other
than as expressly permitted under the Loan Documents.

 

C-22

--------------------------------------------------------------------------------


 

(c)                                  In the case of each Grantor which is an
Issuer, such Grantor agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property or Pledged Equity Interests (that
constitutes Collateral hereunder) issued by it and will comply with such terms
insofar as such terms are applicable to it and (ii) it will take all actions
required or reasonably requested by the Collateral Agent to enable or permit
each Grantor to comply with Sections 6.3(c) and 6.7 as to all Investment
Property or Pledged Equity Interests issued by it and pledged hereunder.  In
addition, each Grantor which is either an Issuer or an owner of any Pledged
Equity Interests hereby consents to the grant by each other Grantor of the
security interest hereunder in favor of the Collateral Agent and to the transfer
of any Pledged Equity Interest to the Collateral Agent or its nominee following
an Event of Default and to the substitution of the Collateral Agent or its
nominee as a partner, member or shareholder or other equity holder of the Issuer
of the related Pledged Equity Interest.

 

5.10                        Receivables. Upon the occurrence and during the
continuance of an Event of Default and the receipt of written notice from the
Collateral Agent pursuant to this Section 5.10, except in the ordinary course of
business, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that would materially and adversely affect the value thereof.

 

5.11                        Supplements to Schedules.  Concurrently with any
delivery of financial statements under Section 6.1(a) of the Credit Agreement,
the Grantors shall deliver to the Collateral Agent a certificate of a
Responsible Officer of the Borrower supplementing the Schedules to this
Agreement or confirming that there has been no change in such information since
the date of this Agreement or the latest such certificate. Such supplements
shall become part of this Agreement as of the date of delivery to the Collateral
Agent.

 

5.12                        Intellectual Property.

 

(a)                                 If any Grantor shall, at any time after the
date hereof, obtain any ownership or other rights in and to any additional
Intellectual Property, then the provisions of this Agreement shall automatically
apply thereto and any such Intellectual Property shall automatically constitute
Collateral and shall be subject to the security interest created by this
Agreement, without further action by any party (except as expressly set forth in
Section 3 hereof). Further, each Grantor shall comply with the requirements of
Section 6.2(a) of the Credit Agreement and each Grantor authorizes the
Collateral Agent to modify this Agreement by amending Schedule 6 to include any
United States applications or registrations for Intellectual Property included
in the Collateral (but the failure to so modify such Schedules shall not be
deemed to affect the Collateral Agent’s security interest in or lien upon such
Intellectual Property).

 

(b)                                 Such Grantor agrees to execute a Copyright
Security Agreement in substantially the form of Annex III-A, a Patent Security
Agreement in substantially the form of Annex III-B and a Trademark Security
Agreement in substantially the form of Annex III-C, as applicable based on the
type of Intellectual Property on Schedule 6, in order to record the security
interest

 

C-23

--------------------------------------------------------------------------------


 

granted herein to the Collateral Agent for the benefit of the Secured Parties in
United States Intellectual Property with the PTO and the United States Copyright
Office, as applicable.

 

(c)                                  Upon the reasonable request of the
Collateral Agent, such Grantor shall execute and deliver, and use its
commercially reasonable efforts to cause to be filed, registered or recorded
with the PTO or the United States Copyright Office, as applicable, any and all
agreements, instruments, documents, and papers which the Collateral Agent may
reasonably request to evidence, create, record, preserve, protect or perfect the
Collateral Agent’s security interest in any United States Intellectual Property
included in the Collateral.

 

SECTION 6.                            REMEDIAL PROVISIONS

 

6.1                               Certain Matters Relating to Receivables.

 

(a)                                 The Collateral Agent hereby authorizes each
Grantor to collect such Grantor’s Receivables, and the Collateral Agent may
curtail or terminate said authority upon delivery of written notice to such
Grantor only after the occurrence and during the continuance of an Event of
Default. If required by the Collateral Agent only after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three (3) Business Days of receipt by such Grantor) deposited by such Grantor in
the exact form received, duly indorsed by such Grantor to the Collateral Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Collateral Agent, subject to withdrawal by the Collateral Agent
for the account of the Secured Parties only as provided in Section 6.5 and
(ii) until so turned over, shall be held by such Grantor for the Collateral
Agent and the Secured Parties.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon the written request of the Collateral
Agent, each Grantor shall deliver to the Collateral Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

 

6.2                               Communications with Obligors; Grantors Remain
Liable.

 

(a)                                 The Collateral Agent may only after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Contracts constituting
Collateral to verify to the Collateral Agent’s reasonable satisfaction the
existence, amount and terms of any such Receivables or Contracts.

 

(b)                                 Only after the occurrence and during the
continuance of an Event of Default, the Collateral Agent may (and each Grantor
at the request of the Collateral Agent shall) notify obligors on the Receivables
and parties to Contracts constituting Collateral that a security interest in
such Receivables and the Contracts has been granted to the Collateral Agent for
the benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of such Grantor’s
Receivables and Contracts to observe and perform in all material respects the
conditions and obligations to be observed and performed by it thereunder, in

 

C-24

--------------------------------------------------------------------------------


 

accordance with the terms of any written agreement giving rise thereto. No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

6.3          Investment Property.

 

(a)           Unless an Event of Default has occurred and is continuing and the
Collateral Agent has given (to the extent notice is required under the terms of
this Agreement or the Credit Agreement) written notice to the relevant Grantor
of the Collateral Agent’s intent to exercise its rights pursuant to
Section 6.3(b), each Grantor may receive all cash dividends paid in respect of
the Pledged Stock pledged hereunder and all payments made in respect of the
Pledged Notes pledged hereunder to the extent permitted in the Credit Agreement,
and may exercise all voting and corporate or other organizational rights with
respect to Investment Property for all purposes not inconsistent with the Loan
Documents.

 

(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent has given written notice of its intent to exercise such rights
to the relevant Grantor or Grantors, (i) the Collateral Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and shall make application thereof to the
Obligations in the order set forth in Section 6.5 and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to, and any such Issuer
party hereto agrees to, after receipt by an Issuer or obligor of any
instructions pursuant to Section 6.3(c)(i) hereof, pay any dividends or other
payments with respect to the Investment Property directly to the Collateral

 

C-25

--------------------------------------------------------------------------------


 

Agent. The Collateral Agent agrees that it shall not send any such instruction
unless (A) an Event of Default has occurred and is continuing and (B) such
instruction is otherwise in accordance with the terms of this Agreement.

 

6.4          Proceeds to be Turned Over to Collateral Agent. In addition to the
rights of the Secured Parties specified in Section 6.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing and the
Collateral Agent has instructed any Grantor to do so, all Proceeds received by
such Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent substantially in the form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Collateral Agent in a Collateral Account (or by such
Grantor in trust for the Collateral Agent and the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

 

6.5          Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Collateral Agent, or, if and whenever any Event of Default
has occurred and is continuing, the Collateral Agent shall apply all or any part
of Proceeds constituting Collateral, whether or not held in any Collateral
Account, any Securities Account or any Deposit Account, and any proceeds of the
guarantee set forth in Section 2, in payment of the Obligations in the following
order (it being understood that any application of such Proceeds constituting
Collateral by the Collateral Agent towards the payment of the Obligations shall
be made in the following order): first, to unpaid and unreimbursed costs,
expenses and fees of the Administrative Agent and the Collateral Agent
(including to reimburse ratably any other Secured Parties which have advanced
any of the same to the Collateral Agent), second, to the Administrative Agent,
for application by it toward payment of all accrued and unpaid interest on the
Term Loans then due and owing and remaining unpaid and any accrued and unpaid
fees, premiums and scheduled periodic payments then due and owing and remaining
unpaid under any Specified Hedge Agreement or Specified Cash Management
Agreement, pro rata among the Secured Parties according to the amount of the
Obligations described in this second clause then due and owing and remaining
unpaid to the Secured Parties, and third, to the Administrative Agent, for
application by it toward payment of all other amounts then due and owing and
remaining unpaid in respect of the Obligations, pro rata among the Secured
Parties according to the amount of the Obligations then due and owing and
remaining unpaid to the Secured Parties. Any balance of such Proceeds remaining
after the Payment in Full shall be paid over to the Borrower or to whomsoever
may be lawfully entitled to receive the same. For purposes of this Section, to
the extent that any Obligation is unmatured, unliquidated or contingent (other
than Unasserted Contingent Obligations) at the time any distribution is to be
made pursuant to the third clause above, the Collateral Agent shall allocate a
portion of the amount to be distributed pursuant to such clause for the benefit
of the Secured Parties holding such Obligations and shall hold such amounts for
the benefit of such Secured Parties until such time as such Obligations become
matured, liquidated and/or payable at which time such amounts shall be
distributed to the holders of such Obligations to the extent necessary to pay
such Obligations in full (with any excess to be distributed in accordance with
this Section as if distributed at such time). In making

 

C-26

--------------------------------------------------------------------------------


 

determinations and allocations required by this Section, the Collateral Agent
may conclusively rely, absent manifest error, upon information provided to it by
the holder of the relevant Obligations and shall not be required to, or be
responsible for, ascertaining the existence of or amount of any Obligations.

 

6.6          Code and Other Remedies.

 

(a)           If an Event of Default shall occur and be continuing, the
Collateral Agent, on behalf of the Secured Parties, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) and all rights under any other applicable
law or in equity.  Without limiting the generality of the foregoing, the
Collateral Agent, without demand of performance or other demand, defense,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, presentments, protests, defenses, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party, on the internet or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  The Collateral Agent
may store, repair or recondition any Collateral or otherwise prepare any
Collateral for disposal in the manner and to the extent that the Collateral
Agent deems appropriate.  Each Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold or to
become the licensor of all or any such Collateral, free of any right or equity
of redemption in any Grantor, which right or equity is hereby waived and
released.  For purposes of bidding and making settlement or payment of the
purchase price for all or a portion of the Collateral sold at any such sale made
in accordance with the UCC or other applicable laws, including, without
limitation, the Bankruptcy Code, the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities unless the Controlling
Parties shall otherwise agree in writing), shall be entitled, upon instructions
from the Required Lenders, to credit bid and use and apply the Obligations (or
any portion thereof) as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale, such amount to be
apportioned ratably to the Obligations of the Secured Parties in accordance with
their pro rata share of such Obligations.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Collateral Agent may adjourn any public or
private sale from time to time by

 

C-27

--------------------------------------------------------------------------------


 

announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Collateral Agent may sell the Collateral without giving any warranties as to the
Collateral.  The Collateral Agent may specifically disclaim or modify any
warranties of title or the like.  The foregoing will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral. 
Each Grantor agrees that it would not be commercially unreasonable for the
Collateral Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets.  Each Grantor hereby waives (to the extent
permitted by applicable law) any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree.  Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Collateral Agent shall have the right to enter onto the property where any
Collateral is located without any obligation to pay rent and take possession
thereof with or without judicial process.  The Collateral Agent shall have no
obligation to marshal any of the Collateral.

 

(b)           The Collateral Agent shall deduct from such Proceeds all
reasonable costs and expenses of every kind incurred in connection with the
exercise of its rights and remedies against the Collateral or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements.  Any net Proceeds
remaining after such deductions shall be applied or retained by the Collateral
Agent in accordance with Section 6.5.  Only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a) of the UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor.  If the
Collateral Agent sells any of the Collateral upon credit, the Grantor will be
credited only with payments actually made by the purchaser and received by the
Collateral Agent.  In the event the purchaser fails to pay for the Collateral,
the Collateral Agent may resell the Collateral and the applicable Grantor shall
be credited with proceeds of the sale.  To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
any Secured Party arising out of the exercise by it or them of any rights
hereunder.

 

6.7          Effects of Securities Laws. Each Grantor recognizes that the
Collateral Agent may be unable to effect a public sale of any or all of the
Pledged Equity Interests or the Pledged Notes by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Collateral Agent shall be under
no obligation to delay a sale of any of the Pledged Equity Interests or the
Pledged Note for the period of time necessary

 

C-28

--------------------------------------------------------------------------------


 

to permit the Issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
Issuer would agree to do so.

 

6.8          Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any Secured Party to collect such deficiency.

 

6.9          Intellectual Property. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent shall have the right,
but shall in no way be obligated, to file applications for protection of the
Intellectual Property included in the Collateral and/or bring suit in the name
of any Grantor, the Collateral Agent or the Secured Parties, to enforce the
Intellectual Property included in the Collateral. Solely for the purpose of
enabling the Collateral Agent to exercise rights and remedies hereunder, at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies upon the occurrence and during the continuance of any Event of
Default, each Grantor hereby grants to the Collateral Agent a non-exclusive
license and, to the extent permitted under Intellectual Property Licenses
granting such Grantor rights in Intellectual Property, sublicense (in each case,
exercisable without payment of royalties or other compensation to such Grantor)
to make, have made, use, sell, copy, distribute, perform, make derivative works,
publish, and exploit in any other manner for which an authorization from the
owner of such Intellectual Property would be required under applicable
Requirements of Law, with rights of sublicense, any of the Intellectual Property
included in the Collateral now or hereafter owned by or licensed to such
Grantor, wherever the same may be located; provided that (i) the applicable
Grantor shall have such rights of quality control and inspection which are
reasonably necessary under applicable Requirements of Law to maintain the
validity and enforceability of any Trademarks included in such Intellectual
Property, (ii) such license shall be subject to the rights of any licensee under
any exclusive license granted prior to such Event of Default that is permitted
under the Credit Agreement, (iii) with respect to such Intellectual Property,
any licenses granted prior to the Closing Date and those granted after the
Closing Date that are permitted under the Credit Agreement and any sublicenses
duly granted by Collateral Agent under this license grant shall survive in
accordance with their terms as direct licenses of the Grantor, in the event of
the subsequent cure of any Event of Default that gave rise to the exercise of
the Collateral Agent’s rights and remedies, and (iv) the license granted
hereunder shall be irrevocable until the termination of the Credit Agreement, or
as to Collateral as to which the Lien is released under Section 8.15(b), at such
time as the sale, transfer or disposal occurs. The foregoing license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof. Any use of Trademarks under the foregoing license shall be consistent
with the historical use of such Trademarks by the Grantors and shall meet the
Grantors’ standards of quality in all material respects. At the Grantors’
reasonable request, the Collateral Agent shall provide samples of any goods to
be sold under a Grantor Trademark.

 

C-29

--------------------------------------------------------------------------------


 

SECTION 7.         THE COLLATERAL AGENT

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc..

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement (but subject to the last sentence of this Section 7.1(a), to take
any and all appropriate actions and to execute any and all documents and
instruments which may be necessary or reasonably desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral of such Grantor and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or with respect to any other Collateral of
such Grantor whenever payable;

 

(ii)           in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Secured Parties’ security interest in such Intellectual Property and the
goodwill connected with the use thereof or symbolized thereby and the general
intangibles of such Grantor represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;
(B) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (G) subject to any

 

C-30

--------------------------------------------------------------------------------


 

permitted licenses and reserved rights permitted under the Loan Documents,
assign any Copyright, Patent or Trademark (along with the goodwill of the
business connected with the use of or symbolized by any Trademark), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

Notwithstanding the foregoing, the Collateral Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default has occurred and is continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply with, or cause performance or
compliance with, such agreement.

 

(c)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to each Grantor until this Agreement is terminated and all
security interests created hereby with respect to the Collateral of such Grantor
are released.

 

7.2          Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account.  Neither the Collateral Agent nor any other Secured Party
nor any of their respective Related Parties shall be liable for failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective Related
Parties shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from their own gross negligence, bad faith or willful misconduct.

 

7.3          Financing Statements. Each Grantor authorizes the Collateral Agent
to file or record financing or continuation statements, and amendments thereto,
and other filing or recording documents or instruments with respect to the
Collateral in such form and in such

 

C-31

--------------------------------------------------------------------------------


 

offices as the Collateral Agent determines appropriate to perfect or maintain
the perfection of the security interests of the Collateral Agent under this
Agreement.  Each Grantor agrees that such financing statements may describe the
collateral in the same manner as described herein or as “all assets” or “all
personal property” of such Grantor, whether now owned or hereafter existing or
acquired by such Grantor or such other description as the Collateral Agent, in
its sole judgment, determines is necessary or advisable.

 

7.4          Authority, Immunities and Indemnities of Collateral Agent. Each
Grantor acknowledges, and, by acceptance of the benefits hereof, each Secured
Party agrees, that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Secured Parties, be governed
by the Credit Agreement and that the Collateral Agent shall have, in respect
thereof, all rights, remedies, immunities and indemnities granted to it in the
Credit Agreement. By acceptance of the benefits hereof, each Secured Party that
is not a Lender agrees to be bound by the provisions of the Credit Agreement
applicable to the Collateral Agent, including Section 9 thereof, as fully as if
such Secured Party were a Lender. The Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

7.5          Intellectual Property Filings. Each Grantor hereby authorizes the
Collateral Agent to execute and/or submit filings with the PTO or United States
Copyright Office (or any successor office or any similar office in any state or
political subdivision of the United States), as applicable, including the
Copyright Security Agreement, the Patent Security Agreement, and the Trademark
Security Agreement, or other comparable documents, and to take such other
actions as may be required under applicable law for the purpose of perfecting,
recording, confirming, continuing, enforcing or protecting the security interest
granted by such Grantor hereunder in United States Intellectual Property, as
applicable, naming such Grantor, as debtor, and the Collateral Agent, as secured
party.

 

SECTION 8.         MISCELLANEOUS

 

8.1          Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement; provided that no such
waiver amendment, supplement or modification shall require the consent of any
Qualified Counterparty except as expressly provided in Section 10.1 of the
Credit Agreement.

 

8.2          Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1 or to such other address
as such Grantor may notify the Collateral Agent and the Administrative Agent in
writing; provided further that notices to the Collateral Agent or the
Administrative shall be addressed as follows, or

 

C-32

--------------------------------------------------------------------------------


 

to such other address as may be hereafter notified by the Collateral Agent or
the Administrative Agent, as applicable:

 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street, 4th Floor
Thames Street Wharf

 

Baltimore, MD 21231
Attention: MSAgency
Email for Grantors: agency.borrowers@morganstanley.com

Email for Lenders and other Secured Parties: msagency@morganstanley.com

 

8.3          No Waiver by Course of Conduct; Cumulative Remedies. No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.4          Expenses; Indemnification.

 

(a)           Each Grantor agrees to pay or reimburse the reasonable and
documented out-of-pocket costs and expenses of the Agents and the Lenders to the
extent that the Borrower is required to pay or reimburse such reasonable and
documented out-of-pocket costs and expense as required by Section 10.5(a) of the
Credit Agreement.

 

(b)           Each Grantor agrees to indemnify and hold each Indemnitee harmless
from all Indemnified Liabilities to the extent that the Borrower is required to
indemnify and hold each Indemnitee harmless from all Indemnified liabilities as
required by Section 10.5(b) of the Credit Agreement.

 

(c)           The provisions of this Section 8.4 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the Payment in Full, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

 

8.5          Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that, except pursuant
to a transaction permitted by the Credit Agreement, no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent and the Administrative
Agent and,

 

C-33

--------------------------------------------------------------------------------


 

unless so consented to, each such assignment, transfer or delegation by any
Grantor shall be void; provided further, that the Collateral Agent and the
Administrative Agent may only assign, transfer or delegate any of their rights
or obligations under this Agreement without the prior written consent of the
Borrower to the extent expressly permitted by the Credit Agreement or otherwise
hereunder.

 

8.6          Set-Off.  In addition to any rights and remedies of the Secured
Parties provided by law, subject to Section 9.10 of the Credit Agreement, each
Secured Party shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower, and to the extent permitted
by applicable Requirements of Law, upon the occurrence of any Event of Default
which is continuing, upon any amount becoming due and payable by the Borrower
under the Credit Agreement (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final) (other than
those in escrow, payroll, petty cash, trust and tax accounts), in any currency,
and any other credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by such Secured Party or any branch or agency thereof to or
for the credit or the account of any Grantor, as the case may be. Each Secured
Party agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Secured Party; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  If any right of set-off is exercised by any Qualified Counterparty
pursuant to the terms of any Specified Hedge Agreement or Specified Cash
Management Agreement, such Qualified Counterparty agrees to deliver to the
Collateral Agent the value of the set-off and appropriation permitted by this
Section 8.6 for application in accordance with Section 6.5.  Notwithstanding the
foregoing, no amount set off from any Loan Party (other than the Borrower) shall
be applied to any Excluded Swap Obligations of such Loan Party (other than the
Borrower).

 

8.7          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), each of which shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g. “pdf”
or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower, the Collateral Agent and the
Administrative Agent.

 

8.8          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

C-34

--------------------------------------------------------------------------------


 

8.9          Section Headings.  Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

8.10        Integration; Acknowledgement. This Agreement, the other Loan
Documents and the Agent Fee Letter represent the entire agreement of the parties
hereto with respect to the subject matter hereof and thereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.  There are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

8.11        GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12        Submission To Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
(subject to Section 8.12(c)) general jurisdiction of the courts of the State of
New York sitting in the Borough of Manhattan, the courts of the United States
for the Southern District of New York sitting in the Borough of Manhattan, and
appellate courts from any thereof;

 

(b)           agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable Requirements of Law, in such federal court;

 

(c)           agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
Agreement or any other Loan Document shall affect any right that any Agent, any
Lender or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
any of its assets in the courts of any jurisdiction;

 

(d)           waives, to the fullest extent permitted by applicable Requirements
of Law, any objection that it may now or hereafter have to the laying of venue
of any action or proceeding arising out of or relating to this Agreement or any
other Loan Document in any court referred to in Section 8.12(a) (and irrevocably
waives to the fullest extent permitted by applicable Requirements of Law the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court);

 

C-35

--------------------------------------------------------------------------------


 

(e)           consents to service of process in the manner provided in
Section 8.2 (and agrees that nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
Requirements of Law); and

 

(f)            agrees that service of process as provided in Section 8.2 is
sufficient to confer personal jurisdiction over the applicable party in any such
proceeding in any such court, and otherwise constitutes effective and binding
service in every respect.

 

8.13        Acknowledgments. Each Grantor hereby acknowledges that the terms of
Section 10.13 of the Credit Agreement shall apply to this Agreement, mutatis
mutandis.

 

8.14        Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an assumption agreement in the form
of Annex I hereto. The execution and delivery of such assumption agreement shall
not require the consent of any Grantor hereunder. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

8.15        Releases.

 

(a)           At such time as the Payment in Full has occurred, the Collateral
shall automatically be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent, the Administrative Agent and each Grantor
hereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
automatically revert to the Grantors.  Each of the Secured Parties irrevocably
authorizes the Administrative Agent and the Collateral Agent to:

 

(i)            release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (x) upon Payment in Full, (y) that is
sold or otherwise disposed of as part of or in connection with any sale or other
Disposition permitted under the Loan Documents or (z) subject to Section 10.1 of
the Credit Agreement, if approved, authorized or ratified in writing by the
Required Lenders or such other number or percentage of Lenders required hereby;

 

(ii)           without limiting the effect of the preceding clause (i),
subordinate any Lien on any property granted to or held by the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.2(g) of the Credit Agreement; and

 

(iii)          release any Guarantor from its obligations under this Agreement
(x) upon Payment in Full or (y) if such Guarantor ceases to be a Wholly Owned
Restricted Subsidiary as a result of a transaction permitted under and in
accordance with the Loan Documents.

 

Any such release of guarantee obligations or security interests shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of

 

C-36

--------------------------------------------------------------------------------


 

any payment in respect of the Obligations shall be rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Grantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Grantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.  Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s or
the Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the guarantee provided for in this Agreement pursuant to this
Section 8.15.  At the request and sole expense of the applicable Grantor, the
Administrative or the Collateral Agent, as applicable, shall execute and deliver
to such Grantor such documents (in form and substance reasonably satisfactory to
the Administrative Agent or the Collateral Agent, as applicable) and take such
further actions as such Grantor may reasonably request to evidence such releases
and subordinations

 

(b)           The Administrative Agent and the Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

 

(c)           Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the Collateral Agent,
each Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee
and Collateral Agreement or any other Security Document, it being understood and
agreed that all powers, rights and remedies under any of the Security Documents
may be exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof, and (ii) in the event of a foreclosure or similar enforcement action by
the Administrative Agent or the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other Disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code), the Administrative Agent or the Collateral Agent (or
any Lender, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
Disposition and the Administrative Agent or the Collateral Agent, as agent for
and representative of the Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities) shall be entitled,
upon instructions from the Required Lenders, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or Disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent or the Collateral Agent at such sale or
other Disposition.

 

8.16        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL

 

C-37

--------------------------------------------------------------------------------


 

BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY,
COMMON LAW, STATUTE OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.16.  EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

8.17        Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the provisions of any Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of such Intercreditor Agreement shall
govern and control.

 

[Remainder of This Page Intentionally Left Blank.]

 

C-38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

INNOVIVA, INC.,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ADVANCED MEDICINE EAST, INC.,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent and as Administrative Agent,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and that no interest to be received is effectively connected with a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

D-1-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                                  , 20[ ]

 

D-1-2

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF

 

UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Term Loan(s) (as well as
any Note(s) evidencing such Term Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members claiming the
portfolio interest exemption is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members claiming the portfolio interest exemption is a “10
percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members claiming the portfolio interest exemption is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and that no interest to be received is
effectively connected with a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[Signature Page Follows]

 

D-2-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                                                  , 20[ ]

 

D-2-2

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and that no interest to be received is effectively connected with a U.S.
trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

D-3-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                                                  , 20[ ]

 

D-3-2

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members claiming the portfolio
interest exemption is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members claiming the portfolio interest exemption is a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (v) none of its direct or indirect partners/members claiming the
portfolio interest exemption is a “controlled foreign corporation” related to
the Borrower as described in Section 881(c)(3)(C) of the Code, and that no
interest to be received is effectively connected with a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

D-4-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                                                       , 20[ ]

 

I-2-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTE

 

LENDER: [     ]

[New York, New York]

PRINCIPAL AMOUNT: $[     ]

[Date]

 

FOR VALUE RECEIVED, the undersigned, INNOVIVA, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the Lender set forth above (the “Lender”)
or its permitted registered assigns, in lawful money of the United States of
America in immediately available funds at the Administrative Agent’s office
(such term, and each other capitalized term used but not defined herein, having
the meaning assigned to it in the Credit Agreement dated as of August 18, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent and Collateral Agent, and the
several banks and other financial institutions or entities from time to time
party thereto, (i) on the dates set forth in the Credit Agreement, the principal
amounts set forth in the Credit Agreement with respect to Term Loans made by the
Lender to the Borrower pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Term Loans made by
the Lender to the Borrower pursuant to the Credit Agreement.

 

The Borrower hereby promises to pay interest, on written demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.

 

The Borrower hereby waives, to the extent permitted by applicable law,
diligence, presentment, demand, protest and notice of any kind whatsoever,
subject to entry in the Register. The non-exercise by the holder hereof of any
of its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this Note.

 

This Note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

E-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

 

E-2

--------------------------------------------------------------------------------


 

 

INNOVIVA, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

E-3

--------------------------------------------------------------------------------


 

TERM LOANS AND PAYMENTS

 

Date

 

Amount of
Term Loans

 

Maturity
Date

 

Payments of
Principal/Interest

 

Principal
Balance of
Note

 

Name of
Person
Making the
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF CLOSING CERTIFICATE

 

August 18, 2017

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Pursuant to the terms of Section 5.1(h) of the Credit Agreement, the
undersigned, a Responsible Officer of the Borrower, hereby certifies as of the
date hereof, in [his/her] capacity as a Responsible Officer of the Borrower and
not in [his/her] individual capacity, on behalf of the Borrower, that:

 

1.              Each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents is true and correct in all material
respects (or in all respects where qualified by materiality or Material Adverse
Effect) on and as of the Effective Date.

 

2.              No Default or Event of Default has occurred or is continuing on
the Effective Date immediately prior and after giving effect to the making of
the Initial Term Loans to be made on the Effective Date and the use of proceeds
thereof.

 

[The remainder of this page is intentionally left blank.]

 

F-1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Closing Certificate on the date first
written above.

 

 

 

INNOVIVA, INC.

 

 

 

 

 

 

By

 

 

 

Name: [   ]

 

 

Title: [   ]

 

F-1-2

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF COMPLIANCE CERTIFICATE

 

[Date]

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Pursuant to Section 6.2(a) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Responsible Officer of the Borrower, certifies as follows:

 

1.                                      [Attached hereto as Exhibit A is [(i)] a
copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of the fiscal year ended [     ] and the
related audited consolidated statements of income, stockholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, all in reasonable detail  and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent certified public accounting firm of nationally recognized
standing, which report and opinion has been prepared in accordance with
generally accepted auditing standards and is not subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit (other than a “going concern” qualification resulting solely
from an upcoming maturity date of the Term Loans occurring within one year from
the time such opinion is delivered]1 [and (ii) a narrative report and
management’s discussion and analysis, in customary form, of the financial
condition and results of operations of the Borrower for such fiscal year, as
compared to amounts for the previous fiscal year].2 [Also attached hereto as
Exhibit A are the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements.]3

 

2.                                      [Attached hereto as Exhibit A is [(i)] a
copy of the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end the fiscal quarter ended [     ], the
related unaudited consolidated statements of income, stockholders’ equity and
cash flows for such fiscal quarter and the then elapsed portion of the fiscal
year through the end of such fiscal quarter, setting forth in each case in
comparative form the figures for the previous year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operation, stockholders’
equity and cash flows of the Borrower in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes)]4 [and (ii)] a
narrative report and management’s discussion and analysis, in customary form, of
the financial condition and results of operations for

 

--------------------------------------------------------------------------------

1                                           To be attached to the extent not
publicly available on the SEC’s EDGAR system.

 

2                                           To be attached in the event the
Borrower is no longer subject to the periodic reporting requirements of the
Exchange Act.

 

3                                           To be included if any Subsidiaries
are Unrestricted Subsidiaries.

 

4                                           To be attached to the extent not
publicly available on the SEC’s EDGAR system.

 

F-2-1

--------------------------------------------------------------------------------


 

such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year].5 [Also attached hereto
as Exhibit A are the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements.]6

 

3.                                      [Attached hereto as Exhibit B is an
annual budget prepared by management of the Borrower, consisting of condensed
income statements on an annual basis for the fiscal year ending      .]7

 

4.                                      To my knowledge[, except as otherwise
specified in Annex A],8 no Default or Event of Default has occurred and is
continuing.

 

5.                                      [Attached hereto as Exhibit C is a
listing of any material Intellectual Property which is the subject of a United
States federal registration or federal application (including Intellectual
Property included in the Collateral which was theretofore unregistered and
becomes the subject of a United States federal registration or federal
application) acquired by any Loan Party since the date of the most recent list
delivered pursuant to Section 6.2(a)(ii) of the Credit Agreement (or, in the
case of the first such list so delivered, since the Effective Date).]9

 

5.                                      [Attached hereto as Schedule 1 is a
calculation of the First Lien Secured Leverage Ratio as of the end of the most
recent period of four (4) consecutive fiscal quarters of the Borrower for which
financial statements have been delivered, which calculation is true and
correct.]10

 

6.                                      [Attached hereto as Schedule 2 are
reasonably detailed calculations setting forth Excess Cash Flow for the most
recently ended fiscal year.]11

 

--------------------------------------------------------------------------------

5                                           To be attached in the event the
Borrower is no longer subject to the periodic reporting requirements of the
Exchange Act

 

6                                           To be included if any Subsidiaries
are Unrestricted Subsidiaries.

 

7                                           To be included only in annual
compliance certificates, beginning with the fiscal year ending December 31,
2017.

 

8                                           If unable to provide the foregoing
certification, attach an Annex A specifying the details of the Default or Event
of Default that has occurred and is continuing and any action taken or proposed
to be taken with respect thereto.

 

9                                           To be included to the extent any
material Intellectual property which is subject of a United States registration
or federal application (including Intellectual Property included in the
Collateral which was theretofore unregistered and becomes the subject of a
United States federal registration or federal application) is acquired by any
Loan Party since the date the most recent list was delivered (or, in the case of
the first list so delivered, since the Effective Date).

 

10                                      To be included only in annual compliance
certificates beginning with the annual compliance certificate for fiscal year
ending December 31, 2018, pursuant to Section 3.2(c).

 

11                                      To be included only in annual compliance
certificates beginning with the annual compliance certificate for fiscal year
ending December 31, 2018, pursuant to Section 3.2(c).

 

F-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower, and has caused this certificate to be delivered as of the date first
set forth above.

 

 

INNOVIVA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2-3

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO COMPLIANCE CERTIFICATE

 

The descriptions of the calculations set forth in this certificate are sometimes
abbreviated for simplicity, but are qualified in their entirety by reference to
the full text of the calculations provided in the Credit Agreement. In the event
any conflict between the terms of this Compliance Certificate and the Credit
Agreement, the Credit Agreement shall control, and any Schedule attached to an
executed Compliance Certificate shall be revised as necessary to conform in all
respects to the requirements of the Credit Agreement in effect as of the
delivery of such executed Compliance Certificate.

 

A.

Consolidated Leverage Ratio: Consolidated Funded Debt to Consolidated EBITDA1

 

 

(1)

Consolidated Funded Debt as of [      ]: the aggregate principal amount, without
duplication, of all Indebtedness of the types described below of the Loan
Parties at such date, determined on a consolidated basis in accordance with
GAAP:

 

 

 

 

 

 

 

(a)

 

all indebtedness of such Person for borrowed money

 

$

 

 

 

 

 

 

 

(b)

 

all obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments

 

$

 

 

 

 

 

 

 

(c)

 

all Capital Lease Obligations of such Person

 

$

 

 

 

 

 

 

 

(d)

 

all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements (to the extent of any unreimbursed drawings)

 

$

 

 

 

 

 

 

 

(e)

 

the liquidation value of all Disqualified Capital Stock of such Person

 

$

 

 

 

 

 

 

 

(f)

 

all Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (e) above

 

$

 

 

 

 

 

 

 

 

 

Consolidated Funded Debt (sum of Item (A)(1)(a) through (A)(1)(f))

 

$

 

 

 

 

 

 

(2)

Unrestricted cash and Cash Equivalents as of [   ]:

 

 

 

 

 

the aggregate amount of unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries

 

$

 

 

 

provided that such amount shall not exceed $75,000,000

 

 

(3)

Consolidated EBITDA:

 

--------------------------------------------------------------------------------

1                                           To be included only in annual
compliance certificates beginning with the annual compliance certificate for
fiscal year ending December 31, 2018.  For purposes of determining the ECF
Percentage, the First Lien Secured Leverage Ratio shall be calculated  on a pro
forma basis, but without giving effect to Section 1.03(a)(ii) of the Credit
Agreement or any LCA Election.

 

F-2-4

--------------------------------------------------------------------------------


 

 

(a)

 

Consolidated Net Income for the period of four consecutive fiscal quarters ended
on such date:

 

 

 

 

 

 

 

 

 

 

 

(i)                                   the consolidated net income (or loss) of
the Borrower and the Restricted Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded, without
duplication:

 

$

 

 

 

 

 

 

 

 

 

(A)                               the undistributed earnings of any Restricted
Subsidiary that is not a Guarantor to the extent that the declaration or payment
of dividends or similar distributions by such Restricted Subsidiary is not at
the time permitted by the terms of any Contractual Obligation (other than under
any Loan Document), its Organizational Documents or Requirement of Law
applicable to such Restricted Subsidiary

 

$

 

 

 

 

 

 

 

 

 

(B)                               the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary or is designated a
Restricted Subsidiary, as applicable, or is merged into or consolidated with the
Borrower or any Restricted Subsidiary or that Person’s assets are acquired by
the Borrower or any Restricted Subsidiary

 

$

 

 

 

 

 

 

 

 

 

(C)                               the income (or loss) of any Person that is not
a Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting; provided that Consolidated Net
Income shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
subsequently converted into cash or Cash Equivalents) to the Borrower or any
Restricted Subsidiary by such Person in such period

 

$

 

 

 

 

 

 

 

 

 

(D)                               the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies during such period

 

$

 

 

 

 

 

 

 

 

 

(E)                                the effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries) in the Borrower’s consolidated financial statements pursuant to
GAAP (including in the inventory (including any impact of changes to inventory
valuation policy methods, including changes in capitalization of variances),
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to any Permitted Acquisition or
joint venture

 

 

 

F-2-5

--------------------------------------------------------------------------------


 

 

 

 

investment or the amortization or write-off or write-down of any amounts
thereof, net of taxes

 

$

 

 

 

 

 

 

 

 

 

(F)                                 any after-tax effect of income (loss) from
the early extinguishment of (i) Indebtedness, (ii) obligations under any Hedge
Agreements or (iii) other derivative instruments

 

$

 

 

 

 

 

 

 

 

 

(G)                               (i) any net unrealized gain or loss (after any
offset) resulting in such period from obligations under any Hedge Agreements and
the application of Statement of Financial Accounting Standards No. 133; and
(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from Hedge Agreements
for currency exchange risk

 

 

 

 

 

 

 

 

 

 

 

(ii)                                Increased by, the amount of any cash
payments received in such period with respect to royalties and other assets that
may be classified as financial assets and that would not otherwise be included
in Consolidated Net Income

 

$

 

 

 

 

 

 

 

 

 

Consolidated Net Income (item (A)(3)(a)(i) minus the sum of
items (A)(3)(a)(i)(A) through (G) plus item (A)(3)(a)(ii))

 

$

 

 

 

 

 

 

 

(b)

 

increased by the sum of the following amounts, in each case (other than clause
(xiv) below), to the extent deducted or excluded (and not added back) in
calculating such Consolidated Net Income:

 

 

 

 

 

 

 

 

 

 

 

(i)                                   provisions for Taxes based on income or
profits or capital, plus franchise or similar taxes and foreign withholding
taxes

 

$

 

 

 

 

 

 

 

 

 

(ii)                                interest expense, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness (including the Term Loans) for
such period, including and together with (A) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (B) non-cash interest payments, (C) the interest component of
Capital Lease Obligations, (D) net payments, if any, pursuant to interest Hedge
Agreements with respect to Indebtedness, (E) amortization of deferred financing
fees, debt issuance costs, commissions and fees, (F) the interest component of
any pension or other post-employment benefit expense and (G) to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed)

 

$

 

F-2-6

--------------------------------------------------------------------------------


 

 

 

 

(iii)                             depreciation and amortization expense

 

$

 

 

 

 

 

 

 

 

 

(iv)                            non-cash stock-based compensation expense for
such period

 

$

 

 

 

 

 

 

 

 

 

(v)                               all extraordinary, unusual or nonrecurring
cash expenses, charges and losses for such period

 

$

 

 

 

 

 

 

 

 

 

(vi)                            non-cash purchase accounting adjustments

 

$

 

 

 

 

 

 

 

 

 

(vii)                         costs and expenses incurred in connection with the
Transaction

 

$

 

 

 

 

 

 

 

 

 

(viii)                      any net loss from disposed or discontinued
operations

 

$

 

 

 

 

 

 

 

 

 

(ix)                            all costs and expenses incurred or paid in
connection with Investments (including Permitted Acquisitions) whether or not
such Investment is consummated

 

$

 

 

 

 

 

 

 

 

 

(x)                               the amount of any minority interest expense
(or income (loss) allocable to noncontrolling interests) consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-wholly-owned Restricted Subsidiary of the Borrower

 

$

 

 

 

 

 

 

 

 

 

(xi)                            all costs and expenses incurred in connection
with the issuance, prepayment or amendment or refinancing of Indebtedness
permitted under the Credit Agreement or issuance of Capital Stock whether or not
consummated

 

$

 

 

 

 

 

 

 

 

 

(xii)                         other charges, expenses or losses reducing such
Consolidated Net Income which do not represent a cash item in such period,
including any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation (but excluding any such charge which
requires an accrual of, or a cash reserve for, anticipated cash charges in any
future period)

 

$

 

 

 

 

 

 

 

 

 

(xiii)                      the aggregate net loss on the Disposition of
property (other than accounts (as defined in the Uniform Commercial Code) and
inventory) outside the ordinary course of business

 

$

 

 

 

 

 

 

 

 

 

(xiv)                     the amount of cost savings, operating expense
reductions and synergies related to acquisitions, Dispositions, other Specified
Transactions, cost savings initiatives and other initiatives projected by the
Borrower in good faith as a result of actions taken or committed to be taken
(including pursuant to internal procedures) no later than twelve (12) months
after such acquisition, Disposition, other Specified Transaction or
identification of cost savings initiative or other initiative (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on

 

 

 

F-2-7

--------------------------------------------------------------------------------


 

 

 

 

the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (A) such cost savings and
synergies are reasonably identifiable and factually supportable and (B) the
benefits resulting therefrom are anticipated by the Borrower to be realized
commencing not later than twelve (12) months of such actions having been taken,
or having been committed to be taken

 

$

 

 

 

 

 

 

 

 

 

(xv)                        any expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under the Credit Agreement, to the extent
actually reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount (A) is not denied by the applicable carrier or
indemnitor in writing within 180 days of the occurrence of such event and (B) is
in fact indemnified or reimbursed within 365 days of such determination (with a
subtraction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365-day period)

 

$

 

 

 

 

 

 

 

 

 

(xvi)                     to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount (A) is not denied by the
applicable carrier or indemnitor in writing within 180 days of the occurrence of
such event and (B) is in fact reimbursed within 365 days of the date of such
determination (with a subtraction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption

 

$

 

 

 

 

 

 

 

 

 

(xvii)                  cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing Consolidated EBITDA or Consolidated
Net Income in any period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(c) below for any previous period and not added back

 

$

 

 

 

 

 

 

 

 

 

(xviii)               expenses during such period in connection with Earn-Out
Obligations and other deferred payments in connection with any acquisitions
permitted under the Credit Agreement, to the extent included in the calculation
of Consolidated Net Income as an accounting adjustment to the extent that the
actual amount payable or paid in respect of such Earn-Out Obligations or other
deferred payments exceeds the liability booked by the applicable Person therefor

 

$

 

F-2-8

--------------------------------------------------------------------------------


 

 

 

 

(xix)                       the amount of any (A) retention charges (including
charges or expenses in respect of incentive plans) and recruiting, relocation
and signing bonuses and expenses and (B) restructuring charges or reserves,
integration costs, transition costs, start-up or initial costs for any project
or new production line, division or new line of business or other business
optimization expenses or reserves including, without limitation, costs or
reserves associated with improvements to information technology and accounting
functions, integration and facilities opening costs or any one-time costs

 

$

 

 

 

 

 

 

 

(c)

 

decreased by the following to the extent added in calculating such Consolidated
Net Income of the Loan Parties:

 

 

 

 

 

 

 

 

 

 

 

(i)                                     all interest income for such period

 

$

 

 

 

 

 

 

 

 

 

(ii)                                all Tax benefits for such period to the
extent not netted in determining the amount for clause (A)(3)(b)(i) above,

 

$

 

 

 

 

 

 

 

 

 

(iii)                               non-cash purchase accounting adjustments

 

$

 

 

 

 

 

 

 

 

 

(iv)                            (i) the aggregate net gain from the Disposition
of property (other than accounts (as defined in the Uniform Commercial Code) and
inventory) outside the ordinary course of business, (ii) any net gain from
disposed or discontinued operations, (iii) all extraordinary, unusual or
nonrecurring gains for such period, and (iv) all non-cash items increasing
Consolidated Net Income which do not represent a cash item in such period or any
future period (but excluding any such items (x) in respect of which cash was
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period)

 

$

 

 

 

 

 

 

 

 

 

(v)                               the amount of minority interest income (or
income (loss) allocable to noncontrolling interests) consisting of Subsidiary
loss attributable to minority equity interests of third parties in any
non-Wholly Owned Restricted Subsidiary of the Borrower

 

$

 

 

 

 

 

 

 

 

 

(vi)                            gains during such period in connection with
Earn-Out Obligations and other deferred payments in connection with any
acquisitions permitted under the Credit Agreement, to the extent included in the
calculation of Consolidated Net Income as an accounting adjustment to the extent
that the actual amount payable or paid in respect of such Earn-Out Obligations
or other deferred payments is less than the liability booked by the applicable
Person therefor

 

$

 

 

 

 

 

 

Consolidated EBITDA (Consolidated Net Income plus the sum of
items (A)(3)(b)(i) through (xix) minus the sum of items (A)(3)(c)(i) through
(vi))

 

$

 

 

 

 

 

 

Consolidated Funded Debt to Consolidated EBITDA

 

: 1.00

 

F-2-9

--------------------------------------------------------------------------------


 

B.

First Lien Secured Leverage Ratio2:

 

 

(1)

Consolidated Funded Debt secured by a first priority Lien on all or any portion
of the Collateral or any other assets of any of the Loan Parties minus Item
(A)(2) to Consolidated EBITDA

 

      : 1.00

 

--------------------------------------------------------------------------------

2  For purposes of determining the ECF Percentage, the First Lien Secured
Leverage Ratio shall be calculated  on a pro forma basis, but without giving
effect to Section 1.03(a)(ii) of the Credit Agreement or any LCA Election.

 

F-2-10

--------------------------------------------------------------------------------


 

SCHEDULE 2
TO COMPLIANCE CERTIFICATE

 

B.

Excess Cash Flow Calculation1

 

 

 

 

 

 

 

 

 

(a)

 

the sum, without duplication, of:

 

 

 

 

 

 

 

 

 

 

 

(i)                                   Consolidated Net Income for the fiscal
year ending      ,

 

$

 

 

 

 

 

 

 

 

 

(ii)                                the amount of all non-cash charges
(including depreciation and amortization) deducted in arriving at such
Consolidated Net Income (excluding any such non-cash charge to the extent that
it represents an accrual or reserve for a potential cash charge in any future
fiscal period or amortization of a prepaid cash gain that was paid in a prior
fiscal period)

 

$

 

 

 

 

 

 

 

 

 

(iii)                             decreases in Consolidated Working Capital for
such fiscal period

 

$

 

 

 

 

 

 

 

 

 

(iv)                            the aggregate net amount of non-cash loss on the
Disposition of Property by the Borrower and the Restricted Subsidiaries during
such fiscal period (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income

 

$

 

 

 

 

 

 

 

 

 

(v)                               expenses deducted from Consolidated Net Income
during such fiscal period in respect of expenditures made during any prior
fiscal period for which a deduction from Excess Cash Flow was made in such prior
fiscal period pursuant to clause (b)(viii), (ix) or (xiii) below

 

$

 

 

 

 

 

 

 

(b)

 

minus, the sum, without duplication of:

 

 

 

 

 

 

 

 

 

 

 

(i)                                   the amount of all non-cash credits
included in arriving at such Consolidated Net Income

 

$

 

 

 

 

 

 

 

 

 

(ii)                                the aggregate amount actually paid by the
Borrower and the Restricted Subsidiaries in cash during such fiscal period on
account of Capital Expenditures, acquisitions, permitted Investments (including
Permitted Acquisitions) and Earn-Out Obligations, in each case from Internally
Generated Cash

 

$

 

 

 

 

 

 

 

 

 

(iii)                             the aggregate amount of all principal payments
of Indebtedness (including the Term Loans (but other than mandatory prepayments
made under Section 3.2(c) of the Credit Agreement and the Voluntary Prepaid
Amount (as defined in Section 3.2(c) of the Credit Agreement)), but excluding
payments in respect of

 

 

 

--------------------------------------------------------------------------------

1                                           To be included only in annual
compliance certificates beginning with the annual compliance certificate for
fiscal year ending December 31, 2018.

 

F-2-1

--------------------------------------------------------------------------------


 

 

 

 

any revolving credit facility unless there is an equivalent permanent reduction
in commitments thereunder) of the Borrower and the Restricted Subsidiaries made
during such fiscal period from Internally Generated Cash;

 

$

 

 

 

 

 

 

 

 

 

(iv)                            increases in Consolidated Working Capital for
such fiscal period

 

$

 

 

 

 

 

 

 

 

 

(v)                               the aggregate net amount of non-cash gain on
the Disposition of Property by the Borrower and the Restricted Subsidiaries
during such fiscal period (other than sales of inventory in the ordinary course
of business) to the extent included in arriving at such Consolidated Net Income

 

$

 

 

 

 

 

 

 

 

 

(vi)                            cash payments by the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and the Restricted Subsidiaries (other than Indebtedness) from
Internally Generated Cash

 

$

 

 

 

 

 

 

 

 

 

(vii)                         Restricted Payments made in cash from Internally
Generated Cash (other than to the Borrower or a Restricted Subsidiary)

 

$

 

 

 

 

 

 

 

 

 

(viii)                      the amount of cash Taxes actually paid in such
fiscal period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such fiscal period

 

$

 

 

 

 

 

 

 

 

 

(ix)                            fees, expenses or charges paid in cash related
to any acquisitions or permitted Investments (including Permitted Acquisitions),
the issuance, payment, amendment or refinancing of Indebtedness permitted under
Section 7.1 of the Credit Agreement and the issuance of Capital Stock and
Dispositions permitted under Section 7.4 of the Credit Agreement, including, in
each case, any such transaction undertaken but not completed, to the extent not
deducted in arriving at such Consolidated Net Income

 

$

 

 

 

 

 

 

 

 

 

(x)                               any premium paid in cash during such period in
connection with the prepayment, redemption, purchase, defeasance or other
satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied under the Credit Agreement

 

$

 

 

 

 

 

 

 

 

 

(xi)                            without duplication of amounts deducted in prior
fiscal periods (A) the aggregate consideration required to be paid in cash by a
Group Member pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such fiscal period relating to acquisitions or
permitted Investments (including Permitted Acquisitions) or (B) any planned cash
expenditures by the Borrower or any of the Restricted Subsidiaries relating to
Capital Expenditures or acquisitions of intellectual property (the “Planned
Expenditures”), in each case to be consummated or made during the fiscal period
of the Borrower following the end of such fiscal period; provided that, to the
extent the aggregate

 

 

 

F-2-2

--------------------------------------------------------------------------------


 

 

 

 

amount of Internally Generated Cash actually utilized to finance such
acquisitions, Investments, Capital Expenditures or acquisitions of intellectual
property during such fiscal period is less than the Contract Consideration and
the Planned Expenditures, as applicable, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such fiscal period

 

$

 

 

 

 

 

 

 

 

 

(xii)                         any payment of cash to be amortized or expensed
over a future period and recorded as a long term asset (it being understood that
the amortization or expense of such payment shall not reduce Excess Cash Flow in
any future fiscal period)

 

$

 

 

 

 

 

 

 

 

 

(xiii)                      cash expenditures in respect of Hedge Agreements to
the extent not deducted in arriving at such Consolidated Net Income

 

$

 

 

 

 

 

 

Excess Cash Flow (the sum of items (B)(a)(i) through (v) minus the sum of
items (B)(b)(i) through (xiii))

 

$

 

F-2-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF INTEREST ELECTION REQUEST

 

Date:           ,

 

To:                             Morgan Stanley Senior Funding, Inc., as
Administrative Agent
1585 Broadway
New York, New York 10036

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of August 18, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among INNOVIVA, INC., a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent, and the several banks and other
financial institutions or entities from time to time party thereto as Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned Borrower hereby requests to convert or continue Term Loans as
follows:

 

(A)                               Tranche of Term Loans:1

 

(B)                               Business Day of conversion/continuation: 
               ,

 

(C)                               Amount of Term Loans being
converted/continued:  $[·]

 

(D)                               Borrowing being converted/continued: [LIBOR
Rate]/[ABR] Term Loans

 

(E)                                Nature and amount of
conversion/continuation2:

 

[  ] a.                     [      ] Conversion of ABR Loans to LIBOR Loans

 

[  ] b.                     [      ] Conversion of LIBOR Loans to ABR Loans

 

[  ] c.                      [      ] Continuation of LIBOR Loans as such

 

(F)                                 If Term Loans are being continued as or
converted to LIBOR Loans, the duration of the new Interest Period that commences
on the conversion/continuation date:                  month(s)3

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------

1  E.g., Initial Term Loans or Incremental Term Loans.

 

2  If different options are being elected with respect to different portions of
such borrowing, list the portions thereof to be allocated to each resulting
borrowing.

 

3  Such Interest Period may be either a one, two, three or six months (or if
consented to by all Lenders, twelve months).

 

G-1

--------------------------------------------------------------------------------


 

 

INNOVIVA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF BORROWER ASSIGNMENT AND ASSUMPTION1

 

This Borrower Assignment and Assumption (the “Borrower Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor identified in item 1 below (the “Assignor”) and
the Assignee identified in item 2 below (the “Assignee”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Borrower Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Borrower Assignment and
Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

 

3.

 

Borrower:

 

Innoviva, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Morgan Stanley Senior Funding, Inc., as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement dated as of August 18, 2017, among the Borrower, the Lenders
from time to time party thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Agent

 

 

 

 

 

6.

 

Assigned Interests:

 

 

 

--------------------------------------------------------------------------------

1  To be used when the Assignee is the Borrower or any of its Subsidiaries.

 

H-1

--------------------------------------------------------------------------------


 

Tranche
Assigned2

 

Aggregate Amount of
Commitment / Term
Loans for all Lenders3

 

Amount of
Commitment /
Loans Assigned

 

Percentage Assigned of
Commitment/
Term Loans4

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.

 

Trade Date:

 

              ]5

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption.

 

3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

H-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Borrower Assignment and Assumption are hereby agreed
to:

 

 

ASSIGNOR6

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

6  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

H-3

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Consented to:

 

 

 

INNOVIVA, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

H-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

BORROWER ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Borrower Assignment and Assumption
and to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any Collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Borrower Assignment and Assumption and to
consummate the transactions contemplated hereby, (ii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (iii) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Borrower Assignment
and Assumption and to purchase the Assigned Interest, (iv) it has, independently
and without reliance upon the Administrative Agent, the Collateral Agent, any
other Agent or any Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Borrower Assignment and Assumption and to purchase the Assigned Interest and
(v) no Event of Default has occurred or is continuing at the time of this
Borrower Assignment and Assumption or would result from this Borrower Assignment
and Assumption.

 

2.                                      Other Agreements.  The Assignor
acknowledges and agrees that the Assignee shall not be required to represent
that it does not have non-public information with respect to the Borrower or its
Subsidiaries or any of their respective securities or other information that
would be material to the Assignor’s decision to assign Term Loans in the open
market.  Following the occurrence of the Effective Date, (1) immediately,
automatically and irrevocably, without any further action on the part of the
Borrower, any Lender, the Administrative Agent or any other Person, all
principal and accrued and unpaid interest on the Term Loans constituting the
Assigned Interest shall be deemed to have been paid and cancelled for all
purposes and no longer outstanding (and may not be resold by the Borrower or any
Subsidiary), for all purposes of the Credit Agreement and all other Loan
Documents and the Borrower or its Subsidiaries shall neither obtain nor have any
rights as a Lender under the Credit Agreement or under the other Loan Documents
by virtue of the execution of this Borrower Assignment and Assumption, and the
aggregate principal amount of the Term Loans then outstanding shall be reduced
by an amount equal to the Term Loans assigned hereunder, and (2) the Assignee
will promptly advise the Administrative Agent of the total amount of Term Loans
purchased pursuant hereto.  In connection with any Term Loans so cancelled
pursuant to this Section 2, the Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancellation.

 

H-5

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Borrower
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and permitted assigns.  This
Borrower Assignment and Assumption may be executed by one or more of the parties
to this Borrower Assignment and Assumption on any number of separate
counterparts (including by facsimile or other electronic imaging means), each of
which shall be deemed an original and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page of this Borrower Assignment and Assumption by facsimile
or other electronic transmission (e.g. “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart hereof.  THIS BORROWER ASSIGNMENT
AND ASSUMPTION AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS BORROWER ASSIGNMENT AND ASSUMPTION (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

H-6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF PERFECTION CERTIFICATE

 

In connection with a proposed transaction by and among Innoviva, Inc. (the
“Debtor”) and Morgan Stanley Senior Funding, Inc., as Administrative Agent, the
Debtor hereby certifies on behalf of itself and the other grantors specified
below (the “Grantors”) as follows:

 

I.                                        CURRENT INFORMATION

 

A.                                    Legal Names, Organizations, Jurisdictions
of Organization and Organizational Identification Numbers. The full and exact
legal name (as it appears in each respective certificate or articles of
incorporation, limited liability membership agreement or similar organizational
documents, in each case as amended to date), the type of organization (or if the
Debtor or a particular Grantor is a natural person, please indicate so), the
jurisdiction of organization (or formation, as applicable), and the
organizational identification number (not tax i.d. number) of the Debtor and
each other Grantor are as follows:

 

Name of Debtor/Grantor

 

Type of Organization (e.g.
corporation, limited
liability company, limited
partnership)

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

B.                                    Chief Executive Offices and Mailing
Addresses.  The chief executive office address (or the principal residence if
the Debtor or a particular Grantor is a natural person) and the preferred
mailing address (if different than chief executive office or residence) of the
Debtor and each other Grantor are as follows:

 

Name of Debtor/Grantor

 

Address of Chief Executive Office

 

Mailing Address (if different than
CEO or residence)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.                                    Special Debtors and Former Article 9
Debtors.   Except as specifically identified below none of the Grantors is:
(i) a transmitting utility (as defined in Section 9-102(a)(80)), (ii) primarily
engaged in farming operations (as defined in Section 9-102(a)(35)), (iii) a
trust, (iv) a foreign air carrier within the meaning of the federal aviation act
of 1958, as amended, (v) a branch or agency of a bank which bank is not
organized under the law of the United States or any state thereof or
(vi) located (within the meaning of Section 9-307) in the Commonwealth of Puerto
Rico.

 

Name of Debtor/Grantor

 

Type of Special Grantor

 

 

 

 

 

 

 

 

 

 

D.                                    Trade Names/Assumed Names.

 

Current Trade Names.  Set forth below is each trade name or assumed name
currently used by the Debtor or any other Grantor or by which the Debtor or any
Grantor is known or is transacting any business:

 

Debtor/Grantor

 

Trade/Assumed Name

 

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

E.                                    Changes in Names, Jurisdiction of
Organization or Corporate Structure.

 

Except as set forth below, neither the Debtor nor any other Grantor has changed
its name, jurisdiction of organization or its corporate structure in any way
(e.g. by merger, consolidation, change in corporate form, change in jurisdiction
of organization or otherwise) within the past five (5) years:

 

Debtor/Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.                                     Prior Addresses.

 

Except as set forth below, neither the Debtor nor any other Grantor has changed
its chief executive office, or principal residence if the Debtor or a particular
Grantor is a natural person, within the past five (5) years:

 

Debtor/Grantor

 

Prior Address/City/State/Zip Code

 

 

 

 

 

 

 

 

 

 

G.                                   Acquisitions of Equity Interests or Assets.

 

Except as set forth below, neither the Debtor nor any Grantor has acquired the
equity interests of another entity or substantially all the assets of another
entity within the past five (5) years:

 

Debtor/Grantor

 

Date of Acquisition

 

Description of Acquisition including full
legal name of seller and seller’s
jurisdiction of organization and seller’s
chief executive office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.                                   Corporate Ownership and Organizational
Structure.

 

Attached as Exhibit A hereto is a true and correct chart showing the ownership
relationship of the Debtor and all of its subsidiaries.

 

B-3

--------------------------------------------------------------------------------


 

II.                                   INFORMATION REGARDING CERTAIN COLLATERAL

 

A.                                    Investment Related Property

 

1.                                      Equity Interests.  Set forth below is a
list of all equity interests owned by the Debtor and each Grantor together with
the type of organization which issued such equity interests (e.g. corporation,
limited liability company, partnership or trust):

 

Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# of
Shares
Owned

 

Total
Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No.
(if uncertificated,
please indicate so)

 

Par
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Securities Accounts.  Set forth below is
a list of all securities accounts in which the Debtor or any other Grantor
customarily maintains securities or other assets having an aggregate value in
excess of $1,000,000, individually:

 

Debtor/Grantor

 

Type of Account

 

Name & Address of
Financial Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Deposit Accounts.  Set forth below is a
list of all bank accounts (checking, savings, money market or the like) in which
the Debtor or any other Grantor customarily maintains in excess of $1,000,000,
individually:

 

Debtor/Grantor

 

Type of Account

 

Name & Address of
Financial Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

4.                                      Debt Securities & Instruments.  Set
forth below is a list of all debt securities and instruments owed to the Debtor
or any other Grantor in the individual principal amount of greater than
$5,000,000, individually:

 

Debtor/Grantor

 

Issuer of Instrument

 

Principal Amount of
Instrument

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Intellectual Property.  Set forth below is
a list of all copyrights, patents, and trademark, all applications and licenses
thereof owned by the Debtor and each other Grantor as of the date hereof and all
exclusive copyright, patent and trademark licenses held by the Debtor or other
Grantor as of the date hereof under which the Debtor or such Grantor is the
licensee:

 

1.                                      Copyrights, Copyright Applications and
Copyright Licenses

 

Jurisdiction

 

Copyright

 

App.
No./App.
Date

 

Reg. No./Reg.
Date

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Patents, Patent Applications and Patent
Licenses

 

Jurisdiction

 

Patent

 

App.
No./App.
Date

 

Reg. No./Reg.
Date

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Trademarks, Trademark Applications and
Trademark Licenses

 

Jurisdiction

 

Trademark

 

App.
No./App.
Date

 

Reg. No./Reg.
Date

 

Classes

 

Status

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

C.                                    Tangible Personal Property in Possession
of Warehousemen, Bailees and Other Third Parties.  Except as set forth below, no
persons (including, without limitation, warehousemen and bailees) other than the
Debtor or any other Grantor have possession of any material amount (fair market
value of $5,000,000 or more individually) of tangible personal property of the
Debtor or any other Grantor:

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

Description of
Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.                                    Real Estate Related UCC Collateral

 

1.                                      Fixtures.  Set forth below are all the
locations where the Debtor or any other Grantor owns or leases any real
property:

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

Owned or
Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      “As Extracted” Collateral.  Set forth
below are all the locations where the Debtor or any other Grantor owns, leases
or has an interest in any wellhead or minehead:

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Timber to be Cut.  Set forth below are
all locations where the Debtor or any other Grantor owns goods that are timber
to be cut:

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereto has caused this Pre-Closing UCC
Diligence/Perfection Certificate to be executed as of  the date first set forth
above by its officer thereunto duly authorized.

 

 

 

INNOVIVA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Organizational Chart

 

B-1

--------------------------------------------------------------------------------